EXHIBIT 10.1

CONTRIBUTION AGREEMENT

Between

FIFTH AVENUE 58/59 ACQUISITION CO. L.P.

a Delaware limited partnership,

BP 767 FIFTH LLC

a Delaware limited liability company,

and

767 VENTURE, LLC

a Delaware limited liability company

Premises:

767 Fifth Avenue

New York, New York



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

1.

   DEFINITIONS.    1

2.

   CONTRIBUTIONS; ISSUANCE OF INTERESTS; DISTRIBUTIONS; ASSUMPTION OF LOANS.   
5

3.

   ACCESS.    7

4.

   DEPOSIT.    10

5.

   STATUS OF TITLE.    15

6.

   TITLE INSURANCE; LIENS.    16

7.

   APPORTIONMENTS.    19

8.

   PROPERTY NOT INCLUDED.    28

9.

   COVENANTS OF OWNER.    28

10.

   ASSIGNMENTS BY OWNER AND ASSUMPTIONS BY THE COMPANY; SECURITY DEPOSITS;
EMPLOYEES; CONDITIONS TO CLOSING.    33

11.

   CONDITION OF THE PROPERTY; REPRESENTATIONS.    40

12.

   DAMAGE AND DESTRUCTION.    51

13.

   CONDEMNATION.    53

14.

   BROKERS AND ADVISORS.    54

15.

   TAX REDUCTION PROCEEDINGS.    55

16.

   TRANSFER TAXES AND TRANSACTION COSTS.    56

17.

   DELIVERIES TO BE MADE ON THE CLOSING DATE.    57

18.

   CLOSING DATE.    60

19.

   NOTICES.    61

20.

   DEFAULT BY INVESTOR OR OWNER.    62

21.

   FIRPTA COMPLIANCE.    71

22.

   ENTIRE AGREEMENT.    71

23.

   AMENDMENTS.    72

24.

   WAIVER.    72

25.

   PARTIAL INVALIDITY.    72

26.

   SECTION HEADINGS.    72

27.

   GOVERNING LAW.    72

28.

   PARTIES; ASSIGNMENT; RECORDING.    72

29.

   CONFIDENTIALITY AND PRESS RELEASES.    74

30.

   FURTHER ASSURANCES.    75

31.

   THIRD PARTY BENEFICIARY.    75

32.

   JURISDICTION AND SERVICE OF PROCESS.    75

33.

   WAIVER OF TRIAL BY JURY.    76

34.

   MISCELLANEOUS.    76

35.

   ATTORNEYS’ FEES.    76

36.

   ESTOPPEL CERTIFICATES.    77

37.

   EXCULPATION.    78

38.

   EXISTING LOANS.    79

 

- i -



--------------------------------------------------------------------------------

Schedules

 

A    Description of the Land 4(b)    Wiring Instructions for Fidelity National
Title Insurance Company 5(b)    Permitted Encumbrances 7(h)    Future
Commissions and Future Tenant Inducement Costs 9(a)(ii)    Certificates of
Insurance 9(a)(iii)    Outstanding Capital Improvements 9(b)(i)    Pending
Leases 11(c)(ii)-1    Leases 11(c)(ii)-2    Outstanding Tenant Inducements
11(c)(ii)-3    Tenants with Pending Overage Rent Audits 11(c)(iii)    Contracts
11(c)(iv)    Security Deposits 11(c)(v)    Tenant Arrearage 11(c)(vi)   
Litigation 11(c)(x)    Building Employees and CBAs 11(c)(xi)    Brokerage
Agreements 11(c)(xii)-1    Existing Mortgage Loans 11(c)(xii)-2    Existing
Mezzanine Loans 11(c)(xii)-3    Existing Mortgage Loan Documents 11(c)(xii)-4   
Existing Mezzanine Loan Documents 11(c)(xiii)    Open Tax Years 11(c)(xv)   
Certain ERISA Matters 36(a)-1    Permitted Tenant Estoppel Modifications 36(a)-2
   Required Tenant Estoppel Certificates

 

- ii -



--------------------------------------------------------------------------------

Exhibits

 

A    Form of Deed B    Form of Bill of Sale C    Form of Notice to Tenants D   
Form of FIRPTA Affidavit E    Form of Title Affidavit F    Form of Tax
Protection Agreement G    Form of Assignment and Assumption of Leases and
Contracts H    Form of Assignment Agreement I    Form of Assignment and
Assumption of Brokerage Agreements J    Form of Assignment and Assumption of
Union Contract K    Form of Post-Closing Escrow Agreement (Section 20(c)) and
Form of Escrow Agreement (Section 20(d)) L    Form of Press Release M-1    Form
of Tenant Estoppel Certificate M-2    Form of Tenant Estoppel Certificate
(Certain Required Tenants) N    Form of Letter of Credit O    Form of JV
Agreement P    Form of Lease Amendment Q    Form of Promissory Note R    Form of
Guaranty

 

- iii -



--------------------------------------------------------------------------------

THIS CONTRIBUTION AGREEMENT (this “Agreement”) made as of the 23rd day of May,
2008 by and between FIFTH AVENUE 58/59 ACQUISITION CO. L.P., a Delaware limited
partnership (“Owner”), having an office c/o Macklowe Properties, 767 Fifth
Avenue, New York, New York 10153-0023, BP 767 FIFTH LLC, a Delaware limited
liability company (the “Investor”), having an address at 599 Lexington Avenue,
New York, New York 10022, and 767 VENTURE, LLC, a Delaware limited liability
company (the “Company”), having an address at 599 Lexington Avenue, New York,
New York 10022.

W I T N E S S E T H:

WHEREAS, Owner is the owner and holder of the fee simple estate in and to that
certain plot, piece and parcel of land (the “Land”) known as 767 Fifth Avenue,
New York, New York and more particularly described in Schedule A, together with
the building and all other improvements located thereon (collectively, the
“Building”; the Building and the Land, collectively, the “Premises”);

WHEREAS, simultaneously herewith, certain affiliates of Owner (collectively,
“Legacy Owner”) and BP Manhattan LLC, a Delaware limited liability company
(“Legacy Purchaser”) have entered into that certain Purchase and Sale Agreement
(the “Legacy PSA”), pursuant to which Legacy Owner is agreeing to sell to Legacy
Purchaser, and Legacy Purchaser is agreeing to purchase from Legacy Owner, those
certain plots, pieces and parcels of land known as 125 West 55th Street, Two
Grand Central Tower and 540 Madison Avenue, New York, New York, together with
the building and all other improvements located thereon and certain related
personal property; and

WHEREAS, subject to and upon the terms and conditions of this Agreement, Owner
and Investor desire that on the Closing Date: (a) Owner and Investor shall enter
into that certain amended and restated limited liability company agreement of
the Company, in the form attached hereto as Exhibit O (the “JV Agreement”);
(b) Investor (together with its co-investors) shall make a cash contribution to
the Company in exchange for the issuance by the Company to Investor and such
co-investors of ownership interests in the Company and shall also make loan(s)
to the Company; and (c) Owner shall contribute the Property to the Company (or,
at the Company’s direction, a wholly owned subsidiary thereof) in exchange for
(i) the issuance by the Company to Owner of an ownership interest in the
Company, (ii) a cash distribution by the Company of the proceeds of such loan(s)
and (iii) an additional cash distribution by the Company to Owner, all as more
particularly set forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, the parties hereto covenant and agree as follows:



--------------------------------------------------------------------------------

  1. DEFINITIONS.

 

Acquisition Loan    Section 2(b)(ii) Additional Rent    Section 7(b)(ix)
Agreement    Preamble Anti-Money Laundering Laws    Section 11(c)(xviii)
Applicable Interest Rate    Section 20(c)(i) Apportionment Date    Section 7(a)
Arbiter    Section 20(d)(iii) Asbestos    Section 11(g) Base Rents    Section
7(b)(i) Benefit Plans    Section 11(c)(xv) BPI    Section 28(b) BPLP    Section
10(h) Breach    Section 20(c)(ii) Broker    Section 14(a) Brokerage Agreements
   Section 11(c)(xi) Building    Recitals business day    Section 4(f) Cash
Deposit    Section 4(b) Casualty Election Date    Section 12(d) CBAs    Section
10(d) Claim Notice    Section 20(d) Claimed Damage    Section 20(d) Closing   
Section 18 Closing Date    Section 18 COBRA    Section 10(c) Code    Section 21
Common Control Entity    Section 11(c)(xv) Company    Preamble Condemnation
Election Date    Section 13(c) Contracts    Section 10(a)(ii) day(s)    Section
4(g) DBSWPA    Section 10(d) Debt Financed Distribution    Section 2(c)(ii)
Default Rate    Section 7(j) Deposit    Section 4(b) Depositary    Section 20(d)
Depositary Meeting    Section 20(d) Diligence Party    Section 11(d) Disclosed
Survey Items    Section 5(a) Dispute    Section 20(d)(i) Dispute Notice   
Section 20(d)(ii) Employees    Section 10(c) Environmental Laws    Section 11(g)
ERISA    Section 11(f)(v) Escrow Agent    Section 4(b) Escrow Agreement   
Section 20(d)(ii)

 

- 2 -



--------------------------------------------------------------------------------

Escrow Funds    Section 20(d)(ii) Estoppel Material Adverse Effect    Section
36(b) Excluded Personalty    Section 8 Existing Contracts    Section 11(c)(iii)
Existing Lease Documents    Section 11(c)(ii) Existing Lender Consent Letter
Agreement    Section 38(a) Existing Lender Reserves and Escrows    Section 38(e)
Existing Lenders    Section 38(a) Existing Loan Documents    Section 11(c)(xii)
Existing Loans    Section 2(d) Existing Mezzanine Loans    Section 2(d) Existing
Mortgage Loans    Section 2(d) Existing Title Report    Section 6(a)(i) Extended
Limitation Period    Section 20(c)(iv) Final Closing Statement    Section 7(i)
Final Damage    Section 20(d)(iii) Final Determinations    Section 20(d)
Financial Institution    Section 11(c)(xvii) Future Commissions    Section
7(h)(i) Future Tenant Inducement Costs    Section 7(h)(ii) Hazardous Materials
   Section 11(g) Holdback    Section 20(c)(ii) Investor    Preamble Investor
Contribution    Section 2(b)(i) Investor Loan    Section 2(b)(ii) Investor’s
Representatives    Section 3(a) JV Agreement    Recitals Land    Recitals Leases
   Section 10(a)(i) Legacy Owner    Recitals Legacy PSA    Recitals Legacy
Purchaser    Recitals Letter of Credit    Section 4(b) LIBOR    Section 20(c)(i)
Limitation Period    Section 11(c) Loan Assumption    Section 38(a) LOC Issuer
   Section 4(b) Macklowe Distribution    Section 2(c)(ii) Macklowe Tenant   
Section 17(c)(ix) Material Adverse Effect    Section 20(d) Material Breach   
Section 20(d)(i) Material Breach Credit    Section 20(d)(i) Maximum Liability
Amount    Section 20(c)(i) Member Interests    Section 2(b)(i) Multiemployer
Pension Plan    Section 10(e)(ii) New Closing Notice    Section 6(d)

 

- 3 -



--------------------------------------------------------------------------------

Non-Objectionable Encumbrances    Section 6(a)(iv) Notices    Section 19 OFAC   
Section 11(c)(xvii) Overage Rent    Section 7(b)(iii) Owner    Preamble Owner
Designated Title Company    Section 6(g) Owner Interest Party    Section
11(c)(xvii) Owner Knowledge Individuals    Section 11(c) Owner Parties   
Section 3(d) Owner Update Certificate    Section 17(a)(xv) Owner’s Broker   
Section 14(a) Owner’s Claimed Damage    Section 20(d) Patriot Act    Section
11(c)(xviii) PCBs    Section 11(g) Pending Lease Transaction    Section 9(b)(i)
Permitted Encumbrances    Section 5 Permitted Updates    Section 10(g)(i) Person
   Section 11(c)(xvii) Personalty    Section 2(c)(i) Post-Closing Employees   
Section 10(e)(i) Post Closing Escrow Agreement    Section 20(c)(ii) Preliminary
Closing Statement    Section 7(i) Premises    Recitals Property    Section
2(c)(i) Property Taxes    Section 7(a)(ii) Qualification    Section 10(g)(i)
Qualified Issuer    Section 20(c)(ii) Rents    Section 7(a)(i) Representation(s)
   Section 11(c) Required Tenant Estoppel Certificates    Section 36(a) Required
Tenants    Section 36(a) Scheduled Closing Date    Section 18 Specially
Designated Nationals and Blocked Persons    Section 11(c)(xvii) Subsidiary(ies)
   Section 2(d) Subsidiary Owner    Section 2(d) Substitute Guarantor    Section
38(b) Survey    Section 5(a) Taking    Section 13(a) Tax Certiorari Proceeding
   Section 15 Tenant Estoppel Certificate    Section 36(a) Tenant Inducement
Costs    Section 7(h)(ii) Termination Nullification Notice    Section 20(d)(i)
Termination Nullification Period    Section 20(d)(i) Threshold Amount    Section
20(c)(i) Title Company    Section 6(a)(i)

 

- 4 -



--------------------------------------------------------------------------------

Title Cure Period    Section 6(a)(iv) Title Objections    Section 6(a)(iii) to
Owner’s Actual Knowledge    Section 11(c) Transfer Tax Laws    Section 16(a)
Transfer Taxes    Section 16(a) Transferred Security Deposits    Section
17(a)(viii) Update Exception    Section 6(a)(iii) Update Objection Deadline   
Section 6(a)(iii) Update Objections    Section 6(a)(iii) U.S. Person    Section
11(c)(xvii) Utilities    Section 7(e) Violations    Section 6(f) Waiver Notice
   Section 20(d)(i)

 

  2. CONTRIBUTIONS; ISSUANCE OF INTERESTS; DISTRIBUTIONS; ASSUMPTION OF LOANS.

Subject to the terms and conditions of this Agreement, on the Closing Date the
following transactions shall occur, and shall be deemed to occur in the
following order:

(a) Owner, Investor and the other parties to be members of the Company shall
execute and deliver the JV Agreement.

(b) (i) Investor shall contribute, and cause the other members of the Company
(other than Owner) to contribute, to the Company an aggregate amount equal to
FIVE HUNDRED THREE MILLION ONE HUNDRED THIRTY THOUSAND AND 00/100 DOLLARS
($503,130,000.00) (the “Investor Contribution”), and in exchange for the
Investor Contribution, the Company shall issue to such Investor and such other
members (other than Owner) membership interests in the Company (collectively,
the “Member Interests”), having the rights and obligations set forth in the JV
Agreement.

(ii) Investor shall loan, and cause the other members of the Company (other than
Owner) to loan, to the Company an aggregate amount equal to FOUR HUNDRED FIFTY
MILLION AND 00/100 DOLLARS ($450,000,000.00) (the “Investor Loan”); provided,
the Company, in its sole discretion, may elect to borrow funds from a third
party pursuant to a loan satisfying the applicable credit and other criteria and
requirements set forth in the Tax Protection Agreement to be delivered at the
Closing in the form attached hereto as Exhibit F (such loan, the “Acquisition
Loan”), in which case, the Investor Loan shall be reduced dollar-for-dollar to
the extent of the Acquisition Loan, such that the aggregate amount of the
Investor Loan and the Acquisition Loan shall be an amount equal to FOUR HUNDRED
FIFTY MILLION AND 00/100 DOLLARS ($450,000,000.00).

(c) (i) Owner shall contribute, assign and convey the following property to the
Company (or, if directed by the Company, to the Subsidiary

 

- 5 -



--------------------------------------------------------------------------------

Owner (as defined below)): (A) the Premises; (B) all grants, easements, rights
of way or use, privileges and appurtenances to the Premises and any and all
development rights relating to the Premises; (C) the fixtures, furnishings,
furniture, equipment, machinery, inventory, appliances and other personal
property owned by Owner or Owner’s property manager and located at the Premises
(but excluding any Excluded Personalty (as hereinafter defined)) (collectively,
the “Personalty”), subject to depletions, replacements or additions thereto in
the ordinary course of business of the Premises between the date hereof and the
Closing Date provided that the Premises are operated in accordance with the
provisions of Section 9 hereof, (D) all right, title and interest of the lessor
in, to and under the Leases in effect on the Closing Date at the Premises
(subject to Section 9); (E) all of Owner’s right, title and interest in and to
the Contracts in effect on the Closing Date for the Premises (subject to
Section 9); and (F) all of Owner’s right, title and interest in and to all
transferable licenses, approvals, certificates, warranties and permits held by
Owner or Owner’s property manager and exclusively relating to the use, occupancy
or operation of the Premises, and all other items of intangible personal
property owned by Owner or Owner’s property manager and exclusively relating to
the use, occupancy or operation of the Premises (the items described in clauses
(A) through (F) above are sometimes referred to hereinafter, collectively, as
the “Property”). The parties hereto acknowledge and agree that the value of the
Personalty is de minimis and that no part of the Investor Contribution is
allocable thereto.

(ii) In exchange for the Property, Investor shall cause the Company to:
(A) issue to Owner a membership interest in the Company (the “Owner Interest”),
having the rights and obligations set forth in the JV Agreement, and which the
parties agree shall be deemed to have a value of TWO HUNDRED TEN MILLION AND
00/100 DOLLARS ($210,000,000.00) based on the total capitalization of the
Company and the percentage interest ownership in the Company represented by the
Owner Interest, (B) transfer to Owner by wire transfer of immediately available
funds to one or more accounts to be designated by Owner, FOUR HUNDRED FIFTY
MILLION AND 00/100 DOLLARS ($450,000,000.00) (the “Debt Financed Distribution”)
to Owner, it being agreed by the parties that the Debt Financed Distribution
shall be funded solely with proceeds from the Investor Loan and/or the
Acquisition Loan, as applicable, and is intended by the parties to qualify as a
“debt-financed transfer” under Treasury Regulations Section 1.707-5(b), and
(C) distribute to Owner by wire transfer of immediately available funds to one
or more accounts to be designated by Owner, TWO HUNDRED FORTY MILLION AND 00/100
DOLLARS ($240,000,000.00) (such distribution, together with the Debt Financed
Distribution, collectively, the “Macklowe Distribution”), subject to
apportionment as provided in Section 7.

(iii) Harry Macklowe shall execute and deliver to the maker of the Investor Loan
and/or the Acquisition Loan, as applicable, a guaranty in the form of Exhibit R
relating to the Investor Loan and/or the Acquisition Loan, as applicable.

(d) Subject to the terms of Section 38, in addition to the Owner Interest and
the Macklowe Distribution, Investor shall cause (i) the wholly-owned subsidiary
of the Company (any wholly-owned subsidiary of the Company, a

 

- 6 -



--------------------------------------------------------------------------------

“Subsidiary” and, collectively, the “Subsidiaries”) which acquires fee title to
the Premises (the “Subsidiary Owner”) to assume that certain mortgage loan in
the principal amount of $1,300,000,000.00 on the date hereof encumbering the
Premises and more particularly set forth on Schedule 11(c)(xii)-1 (the “Existing
Mortgage Loan”), and (ii) one or more of its Subsidiaries that are direct or
indirect owners of the Subsidiary Owner to be substituted as the borrowers under
those certain mezzanine loans in the aggregate principal amount of
$600,000,000.00 on the date hereof relating to the Premises and more
particularly set forth on Schedule 11(c)(xii)-4 (collectively, the “Existing
Mezzanine Loans”; the Existing Mortgage Loan and the Existing Mezzanine Loans,
collectively, the “Existing Loans”) and to assume the same.

(e) The Company will use a portion of the Investor Contribution equal to TWO
HUNDRED SIXTY THREE MILLION ONE HUNDRED THIRTY THOUSAND AND 00/100 DOLLARS
($263,130,000.00) to repay a portion of the Existing Mezzanine Loans (such
portion being referred to as the “Lehman/UBS Mezzanine Interests” in the
Existing Lender Consent Letter Agreement (as hereinafter defined)) as provided
in the Existing Lender Consent Letter Agreement.

(f) The parties shall execute, deliver and exchange the other agreement,
documents, instruments and other items to be executed, delivered and/or
exchanged on the Closing Date pursuant to Section 17 hereof and the other
provisions of this Agreement.

 

  3. ACCESS.

(a) Subject to the provisions of Section 3(b), Investor and its agents,
employees, consultants, inspectors, appraisers, engineers, contractors,
prospective investors, and the agents, employees, consultants, inspectors,
appraisers and engineers of Investor’s prospective investors (collectively,
“Investor’s Representatives”) shall have the right, prior to the Closing Date,
from time to time, upon at least two (2) business days’ prior written notice to
Owner, to enter upon and pass through the Premises during normal business hours
to examine and inspect the same. Notwithstanding any such inspection, Investor’s
obligations hereunder shall not be limited or otherwise affected as a result of
any fact, circumstance or other matter of any kind discovered following the date
hereof in connection with any such inspection, access or otherwise, except as
may be otherwise expressly set forth in this Agreement; it being agreed that
Owner is permitting Investor such right of inspection and access as a courtesy
to Investor. Without limiting the generality of the foregoing, (x) Investor
agrees that (1) Investor shall not have any so-called “due diligence period” and
(2) except for the rights of Investor expressly set forth in this Agreement,
Investor shall have no right to terminate this Agreement or obtain a reduction
of the Investor Contribution as a result of any such fact, circumstance or other
matter so discovered (including, without limitation, relating to the physical
condition of the Premises, the operations of the Premises or otherwise), and
(y) Investor shall have no right to terminate this Agreement or obtain a return
of the Deposit except as expressly provided in Sections 6(b), 10(h), 12(a)(ii),
13(a)(ii), 20(b) and 20(d)(i).

 

- 7 -



--------------------------------------------------------------------------------

(b) In conducting any inspection of the Premises or otherwise accessing the
Premises, Investor shall at all times comply with all laws and regulations of
all applicable governmental authorities, and neither Investor nor any of
Investor’s Representatives shall (i) contact or have any discussions with any of
Owner’s employees, agents or representatives (other than (x) with the Owner’s
representatives accompanying Investor in its inspection of any the Premises,
(y) the Owner Knowledge Individuals or (z) the Brokers), or with any tenants at,
or contractors providing services to, the Premises, unless in each case
(xx) such contact or discussions do not involve the Premises or (yy) Investor
obtains the prior written consent of Owner, it being agreed that all such
contacts or discussions shall, pending any such approval, be directed to Noah
Leonard at Macklowe Properties, (ii) interfere with the business of Owner (or
any of its tenants) conducted at the Premises or disturb the use or occupancy of
any occupant the Premises or (iii) damage the Premises. In conducting the
foregoing inspection or otherwise accessing the Premises, Investor and
Investor’s Representatives shall at all times comply with, and shall be subject
to, the rights of the tenants under the Leases (and any persons claiming under
or through such tenants). Owner may from time to time establish reasonable rules
of conduct for Investor and Investor’s Representatives in furtherance of the
foregoing. Investor shall schedule and coordinate all inspections, including,
without limitation, any environmental tests, with Owner and shall give Owner at
least two (2) business days’ prior notice thereof. Owner shall be entitled to
have a representative present at all times during each such inspection or other
access. Investor agrees to pay to Owner on demand the reasonable cost of
repairing and restoring any damage which Investor or Investor’s Representatives
shall cause to the Property, and Owner agrees to provide reasonable supporting
documentation for such costs, provided, that Investor shall not be responsible
for such costs to the extent that they are paid from the proceeds of Owner’s
insurance. If Investor does not pay to Owner such cost within five (5) business
days’ demand by Owner, Investor shall pay to Owner such cost with interest at
the Default Rate. All inspection fees, appraisal fees, engineering fees and
other costs and expenses of any kind incurred by Investor or Investor’s
Representatives relating to such inspection and its other access shall be at the
sole expense of Investor. In the event that the Closing hereunder shall not
occur for any reason whatsoever (other than Owner’s default), Investor shall:
(A) promptly deliver to Owner, at no cost to Owner, and without representation
or warranty, the originals of all tests, reports and inspections of the
Premises, made and conducted by Investor or Investor’s Representatives or for
Investor’s benefit which are in the possession or control of Investor or
Investor’s Representatives, and (B) promptly return to Owner copies of all due
diligence materials delivered by Owner to Investor or confirm in writing to
Owner that Investor has destroyed all copies and abstracts thereof. Investor and
Investor’s Representatives and any others who gain access to the due diligence
materials provided by or on behalf of Owner through Investor or Investor’s
Representatives shall treat all such due diligence materials (other than
information which is generally available to the public other than as a result of
a disclosure by Investor or any Investor’s Representative or becomes available
to Investor on a non-confidential basis from other sources not known by Investor
to be subject to confidentiality obligations to Owner or any Owner Parties or
information that is developed independently by Investor other than from any
confidential information) as confidential and proprietary to Owner, and shall
not disclose to others during the term of

 

- 8 -



--------------------------------------------------------------------------------

this Agreement (or thereafter in the event that the Closing hereunder shall not
occur) any such due diligence materials whether verbal or written, or any
description whatsoever which may come within the knowledge of Investor,
Investor’s Representatives or such other parties, unless, in each instance,
Investor obtains the prior written consent of Owner. Notwithstanding the
foregoing, in the event Investor or any Investor’s Representative is required,
requested or demanded by law, regulation or legal process (e.g., oral questions,
interrogatories, request for information or documents, subpoena, civil
investigation, demand or similar process) to disclose any such confidential and
proprietary information, (1) Investor or such Investor’s Representative shall
give prompt notice to Owner of such request or demand (to the extent not
prohibited by law) so that Owner may, should it elect to do so, seek a
protective order or other appropriate remedy to challenge or contest such
request and/or waive compliance with the provisions of this Section 3(b)
relating to confidentiality, and (2) if, in the absence of a protective order or
other remedy nullifying the legal requirement to comply with such request or
demand, Investor or such Investor’s Representative is nonetheless legally
required to disclose such confidential and proprietary information to a
tribunal, Investor or such Investor’s Representative may disclose such
information to such tribunal to the extent required without liability hereunder.
Investor shall indemnify and hold Owner harmless from any and all damages,
losses, liabilities and reasonable expenses (including, without limitation,
reasonable attorneys’ fees) actually incurred by Owner in the event Investor
breaches any of the terms or provisions of this Section 3 (excluding any
consequential, indirect, special or punitive damages). Investor and Investor’s
Representatives shall not be permitted to conduct borings of the Premises or
drilling in or on the Premises, or any other invasive testing, in connection
with the preparation of an environmental audit or in connection with any other
inspection of the Premises without the prior written consent of Owner (and, if
such consent is given, Investor shall be obligated to pay to Owner on demand the
cost of repairing and restoring any borings or holes created or any other damage
as aforesaid and Owner shall provide reasonable supporting documentation for
such costs, and in the event Investor shall become entitled under any other
provision of this Agreement to a return of the Deposit, any such repair or
restoration cost remaining unpaid shall be withheld from the Deposit and paid to
Owner before any remaining balance of the Deposit is returned to Investor). Any
liens against the Premises, or any portion thereof, arising from the performance
of services by third-party contractors in connection with Investor’s due
diligence activities shall be removed by Investor as promptly as practicable and
in any event not later than ten (10) business days after Investor shall have
been notified of the filing of such liens. The provisions of this Section 3(b)
shall survive the Closing or any termination of this Agreement for a period of
one (1) year; provided, that (x) Investor’s indemnification obligations
contained herein shall survive the Closing or any termination of this Agreement,
(y) the obligations of Investor and Investor’s Representatives to treat all due
diligence materials regarding Owner or any Owner Parties as confidential and
proprietary shall survive the Closing or any termination of this Agreement and
(z) the obligations of Investor and Investor’s Representatives to treat all due
diligence materials regarding the Property as confidential and proprietary shall
survive any termination of this Agreement (but shall not survive the Closing).

 

- 9 -



--------------------------------------------------------------------------------

(c) Prior to conducting any physical inspection or testing at the Premises,
other than mere visual examination, including, without limitation, boring,
drilling and sampling of soil, Investor shall obtain, and during the period of
such inspection or testing shall maintain, at its expense, commercial general
liability insurance, including a contractual liability endorsement, and personal
injury liability coverage, with Owner and its managing agent, if any, as
additional insureds, from an insurer reasonably acceptable to Owner, which
insurance policies must have limits for bodily injury and death of not less than
Ten Million Dollars ($10,000,000) for any one occurrence and not less than Ten
Million Dollars ($10,000,000) for property damage liability for any one
occurrence. Prior to making any entry upon the Premises, Investor shall furnish
to Owner a certificate of insurance evidencing the foregoing coverages.

(d) Investor agrees to indemnify and hold Owner and its disclosed or
undisclosed, direct and indirect shareholders, officers, directors, trustees,
partners, principals, members, employees, agents, affiliates, representatives,
consultants, accountants, contractors and attorneys or other advisors, and any
successors or assigns of the foregoing (collectively with Owner, “Owner
Parties”) harmless from and against any and all losses, costs, damages, liens,
claims, liabilities or expenses (including, but not limited to, reasonable
attorneys’ fees, court costs and disbursements) actually incurred by any of
Owner Parties arising from or by reason of Investor’s and/or Investor’s
Representatives’ access to, or inspection of, the Premises, or any tests,
inspections or other due diligence in respect of the Premises conducted by or on
behalf of Investor (excluding any consequential, indirect, special or punitive
damages), provided, that Investor shall not be responsible for such costs to the
extent that they are paid from the proceeds of the insurance policies referenced
in Section 3(c). The provisions of this Section 3(d) shall survive the Closing
or any termination of this Agreement.

 

  4. DEPOSIT.

(a) Intentionally omitted.

(b) Simultaneously with the execution of this Agreement by Investor, Investor
shall deliver to Fidelity National Title Insurance Company, as escrow agent (the
“Escrow Agent”) either (I) ONE HUNDRED TEN MILLION AND 00/100 DOLLARS
($110,000,000.00) via wire transfer in immediately available federal funds in
accordance with the wire instructions set forth on Schedule 4(b) (the “Cash
Deposit”), or (II) an irrevocable standby letter of credit issued by Bank of
America, N.A. or, at Investor’s option, another Qualified Issuer (the “LOC
Issuer”) in substantially the form attached as Exhibit N or such other form
acceptable to Owner (the “Letter of Credit”) in favor of Escrow Agent in the
aggregate amount of ONE HUNDRED TEN MILLION AND 00/100 DOLLARS ($110,000,000.00)
available for drawing. For purposes hereof, the Cash Deposit, the Letter of
Credit, or the proceeds thereof drawn and held by Escrow Agent, and any interest
accrued on the Cash Deposit or the proceeds of the Letter of Credit that is
drawn and held by Escrow Agent pursuant to Section 4(c)(vii) below is referred
to herein as the “Deposit”). From time to time, Investor shall have the right to
substitute a Letter of Credit for the principal amount of a Cash Deposit (in
whole or in part) or a Cash Deposit for a Letter of Credit (in whole or in
part), in each instance at

 

- 10 -



--------------------------------------------------------------------------------

Investor’s sole cost and expense (it being understood that any interest earned
on a Cash Deposit shall remain held and disbursed by Escrow Agent as provided in
Section 4(c) below).

(c) (i) Escrow Agent shall deliver the Deposit (together with the interest
accrued thereon, if applicable) to Owner or to Investor, as the case may be,
under the following conditions:

(1) Upon and subject to the occurrence of the Closing, Escrow Agent shall either
(y) return the Letter of Credit (without having drawn upon the Letter of Credit
unless Escrow Agent is authorized to do so under Section 4(c)(vii) hereof) to
Investor in exchange for, and upon tender of, a replacement Letter of Credit in
favor of the “Escrow Agent” under the Legacy PSA in the aggregate amount
available for drawing of TWENTY MILLION AND 00/100 DOLLARS ($20,000,000.00) and
immediately deliver the same to the “Escrow Agent” under the Legacy PSA to be
held and applied in the accordance with the terms and conditions of the Legacy
PSA, or (z) deliver (I) to Owner a portion of the Cash Deposit equal to Ninety
Million and 00/100 Dollars ($90,000,000.00), together with any interest accrued
thereon, and (II) to the “Escrow Agent” under the Legacy PSA the balance of the
Cash Deposit equal to Twenty Million and 00/100 Dollars ($20,000,000.00),
together with any interest accrued thereon, to be held and applied in the
accordance with the terms and conditions of the Legacy PSA; or

(2) Escrow Agent shall either distribute the Cash Deposit (together with the
interest accrued thereon) to Owner or draw down the funds available under the
Letter of Credit and distribute such funds to Owner following receipt by Escrow
Agent of written demand therefor from Owner stating that Investor has defaulted
in the performance of its obligations under this Agreement (and specifying the
claimed default), provided Investor shall not have given written notice of
objection in accordance with the provisions set forth below; or

(3) The Cash Deposit (together with the interest accrued thereon) or the Letter
of Credit, as applicable, shall be returned to Investor (without having drawn
upon the Letter of Credit unless Escrow Agent is authorized to do so under
Section 4(c)(vii) hereof) following receipt by Escrow Agent of written demand
therefor from Investor stating that (i) Owner has defaulted in the performance
of its obligations under this Agreement (and specifying the claimed default) and
that Investor has terminated this Agreement or terminated this Agreement with
respect to the Premises, as the case may be, or (ii) this Agreement was
terminated (or terminated with respect to the Premises, as the case may be)
under circumstances entitling Investor to the return of the Deposit, and
specifying the Section of this Agreement which entitles Investor to the return
of the Deposit, in each case provided Owner shall not have given written notice
of objection in accordance with the provisions set forth below; or

(4) The Deposit (together with the interest accrued thereon) shall be delivered
to Investor or Owner as directed by joint written instructions of Owner and
Investor.

 

- 11 -



--------------------------------------------------------------------------------

If the Deposit is held as a Letter of Credit, then in the case of Sections
4(c)(i)(1) and 4(c)(i)(3) above, Escrow Agent shall simultaneously deliver a
statement to the LOC Issuer which statement shall acknowledge Escrow Agent’s
consent to the cancellation of the Letter of Credit.

(ii) Upon the filing of a written demand for the Deposit by Owner or Investor,
pursuant to Section 4(c)(i)(2) or 4(c)(i)(3) above, Escrow Agent shall promptly
give notice thereof (including a copy of such demand) to the other party. The
other party shall have the right to object to the delivery of the Deposit, by
giving written notice of such objection to Escrow Agent at any time within five
(5) business days after such party’s receipt of notice from Escrow Agent, but
not thereafter. Such notice shall set forth the basis (in reasonable detail) for
objecting to the delivery of the Deposit. Upon receipt of such notice of
objection, Escrow Agent shall promptly give a copy of such notice to the party
who filed the written demand. If Escrow Agent shall have timely received such
notice of objection, Escrow Agent shall continue to hold the Deposit until
(x) Escrow Agent receives joint written notice from Owner and Investor directing
the disbursement of the Deposit, in which case Escrow Agent shall then disburse
the Deposit in accordance with said direction, or (y) litigation is commenced
between Owner and Investor, in which case Escrow Agent shall deposit the Deposit
with the clerk of the court in which said litigation is pending, or (z) Escrow
Agent takes such affirmative steps as Escrow Agent may elect, at Escrow Agent’s
option, in order to terminate Escrow Agent’s duties hereunder, including, but
not limited to, depositing the Deposit in court and commencing an action for
interpleader, the costs thereof to be borne (as between Owner and Investor) by
whichever of Owner or Investor is the losing party in such interpleader action,
as determined by a final non-appealable order of such court.

(iii) Escrow Agent may rely and act upon any instrument or other writing
reasonably believed by Escrow Agent to be genuine and purporting to be signed
and presented by any person or persons purporting to have authority to act on
behalf of Owner or Investor, as the case may be, and shall not be liable in
connection with the performance of any duties imposed upon Escrow Agent by the
provisions of this Agreement, except for Escrow Agent’s own gross negligence or
willful misconduct. Escrow Agent shall have no duties or responsibilities except
those set forth herein. Escrow Agent shall not be bound by any modification,
cancellation or rescission of this Agreement unless the same is in writing and
signed by Investor and Owner, and, if Escrow Agent’s duties hereunder are
affected, unless Escrow Agent shall have given prior written consent thereto.
Escrow Agent shall be reimbursed by Owner and Investor for any expenses
(including reasonable legal fees and disbursements of outside counsel),
including all of Escrow Agent’s fees and expenses with respect to any
interpleader action incurred in connection with this Agreement, and such
liability shall be joint and several; provided, that, as between Investor and
Owner, the prevailing party in any dispute over the Deposit shall be entitled to
reimbursement by the losing party of any such expenses paid to Escrow Agent. In
the event that Escrow Agent shall be uncertain as to Escrow Agent’s duties or
rights hereunder, or shall receive instructions from Investor or Owner that, in
Escrow Agent’s opinion, are in conflict with any of the provisions hereof,
Escrow Agent shall be entitled to hold the Deposit and may decline to take any
other action. After delivery of the Deposit in accordance herewith, Escrow Agent
shall have no further liability or obligation of any kind whatsoever.

 

- 12 -



--------------------------------------------------------------------------------

(iv) Escrow Agent shall have the right at any time to resign upon ten
(10) business days’ prior notice to Owner and Investor. Owner shall select a
successor Escrow Agent and shall notify Escrow Agent and Investor of the name
and address of such successor Escrow Agent within ten (10) business days after
receipt of notice of Escrow Agent of its intent to resign, provided that such
successor Escrow Agent selected by Owner is (x) a title company, trust company
or similar company licensed to do business in the State of New York, (y) not an
affiliate of Owner or Investor, and (z) approved by Investor, such approval not
to be unreasonably withheld, conditioned or delayed. If Escrow Agent has not
received notice of the name and address of such successor Escrow Agent within
such period, or if such successor Escrow Agent selected by Owner does not
satisfy the foregoing requirements, Escrow Agent shall have the right to select
on behalf of Owner and Investor a bank or trust company licensed to do business
in the State of New York and having a branch located in New York County to act
as successor Escrow Agent hereunder. At any time after the ten (10) business day
period, Escrow Agent shall have the right to deliver the Deposit to any
successor Escrow Agent selected hereunder, provided such successor Escrow Agent
shall execute and deliver to Owner and Investor an assumption agreement whereby
it assumes all of Escrow Agent’s obligations hereunder. Upon the delivery of all
such amounts and such assumption agreement, the successor Escrow Agent shall
become the Escrow Agent for all purposes hereunder and shall have all of the
rights and obligations of the Escrow Agent hereunder, and the resigning Escrow
Agent shall have no further responsibilities or obligations hereunder. If Escrow
Agent has drawn down on the proceeds available under the Letter of Credit as
provided in Section 4(c)(vii) below at the time of delivery to any successor
Escrow Agent, then any and all interest accrued thereon and held by Escrow Agent
and any subsequent interest accrued thereon and held by such successor Escrow
Agent after the transfer of the Deposit shall be delivered to the party that is
otherwise entitled to the Deposit upon the disposition of the Deposit pursuant
to the provisions of this Section 4(c).

(v) Except as otherwise provided in Section 4(c)(iii) Owner and Investor each
hereby agrees to severally (but not jointly) indemnify, defend and hold harmless
Escrow Agent from and against fifty percent (50%) of any and all loss, cost,
damage, expense and reasonable attorneys’ fees actually incurred by Escrow Agent
arising out of it acting as the Escrow Agent hereunder, other than to the extent
arising from Escrow Agent’s gross negligence or willful misconduct.

(vi) Upon receipt by Escrow Agent of any Cash Deposit, or if the Letter of
Credit is drawn by Escrow Agent, Escrow Agent shall cause the same to be
deposited into an interest bearing account at JPMorgan Chase Bank, it being
agreed that Escrow Agent shall not be liable for (A) any loss of such investment
(unless due to Escrow Agent’s negligence, willful misconduct or breach of its
obligations hereunder) or (B) any failure to attain a favorable rate of return
on such investment. The interest earned thereon shall be paid to the party
entitled to receive the Deposit as provided in this Agreement. The party
receiving such interest shall pay any income taxes thereon. Owner’s federal
employer identification number is 20-0196262. Investor’s federal employer
identification number is 04-3372948.

 

- 13 -



--------------------------------------------------------------------------------

(vii) The Letter of Credit shall have an initial expiration date which is no
earlier than six (6) months from the date hereof. If the Letter of Credit has
not been renewed or replaced in either case by the sixtieth (60th) day prior to
its expiration date, or LOC Issuer has indicated that it will not renew the
Letter of Credit, then Escrow Agent, not earlier than the sixtieth (60th) day
before the Letter of Credit expires, shall draw down the entire proceeds of the
Letter of Credit, but not before giving Investor five (5) business days’ written
notice of Escrow Agent’s intention to do so, and then only if the Letter of
Credit has not been renewed or replaced by Investor prior to the end of such
five (5) business day period, in which event such proceeds shall be held in
escrow by Escrow Agent as the “Deposit” in accordance with the terms of this
Agreement, and all references to the Deposit shall be deemed to include any such
proceeds so drawn and all interest earned thereon.

(viii) The provisions of this Section 4(c) shall survive the Closing or
termination of this Agreement.

(d) At the Closing, (i) Owner shall be entitled to retain the Cash Deposit or
the proceeds of the Letter of Credit drawn down by Escrow Agent as provided
herein (together with the interest accrued thereon), which amount shall be
deemed a part of, and credited against, the Investor Contribution and the
Macklowe Distribution, and (ii) Investor shall deliver the balance of the
Investor Contribution (i.e., the Investor Contribution (less the amount of any
Cash Deposit or the proceeds of any Letter of Credit drawn down by Escrow Agent
as provided herein, and in either case any interest accrued thereon, delivered
to Owner, but without any reduction for any Letter of Credit), by wire transfer
of immediately available funds as herein provided, subject to apportionment as
provided in Section 7 below.

(e) All monies payable by Investor or the Company under this Agreement, unless
otherwise specified in this Agreement, shall be paid by Investor or the Company,
as applicable, causing such monies to be wire transferred in immediately
available federal funds to a bank account or accounts at a bank or banks in the
United States as designated by (i) Investor, in the case of payments to the
Company, and (ii) Owner, in the case of the Macklowe Distribution or any other
payments to Owner, and divided into such amounts as may be designated by
Investor or Owner, as applicable, to facilitate the consummation of the
transactions contemplated by this Agreement.

(f) As used in this Agreement, the term “business day” shall mean every day
other than Saturdays, Sundays, all days observed by the federal or New York
State government as legal holidays and all days on which commercial banks in New
York State are required by law to be closed.

(g) Any reference in this Agreement to a “day” or a number of “days” (other than
references to a “business day” or “business days”) shall mean a calendar day or
calendar days.

 

- 14 -



--------------------------------------------------------------------------------

  5. STATUS OF TITLE.

Subject to the terms and provisions of this Agreement, on the Closing Date, the
Premises shall be contributed, assigned and conveyed by Owner to the Subsidiary
Owner, and the Subsidiary Owner shall accept the same, subject only to the
following (collectively, the “Permitted Encumbrances”):

(a) the state of facts disclosed (the “Disclosed Survey Items”) on the survey
performed by Earl B. Lovell-S.P. Belcher, Inc. dated July 26, 1998 and most
recently updated by visual examination made by Fehringer Surveying, P.C. on
May 19, 2007 (the “Survey”), which the parties acknowledge that Investor has
received and reviewed, and any further state of facts which are not Disclosed
Survey Items as a current survey or private inspection of the Premises would
disclose, provided such further state of facts would not materially and
adversely affect the current uses of the Premises;

(b) the standard printed exclusions from coverage contained in the ALTA form of
owner’s title policy currently in use in New York, with the standard New York
endorsement, and all matters set forth on Schedule 5(b);

(c) Non-Objectionable Encumbrances (as hereinafter defined); and any liens,
encumbrances or other title exceptions approved or waived by Investor as
provided in this Agreement;

(d) Property Taxes (as hereinafter defined) which are a lien but not yet due and
payable, subject to proration in accordance with Section 7 hereof;

(e) any laws, rules, regulations, statutes, ordinances, orders or other legal
requirements affecting the Premises, including, without limitation, all zoning,
land use, building and environmental laws, rules, regulations, statutes,
ordinances, orders or other legal requirements, including landmark designations
and all zoning variance and special exceptions, if any;

(f) all utility company rights, covenants, restrictions, easements and
franchises relating to electricity, water, steam, gas, telephone, sewer or other
service or the right to use and maintain poles, lines, wires, cables, pipes,
boxes and other fixtures and facilities in, over, under and upon the Premises,
provided, that in the case of any of the foregoing items which shall not be of
record as of the date hereof, the same do not materially adversely affect the
present use of the Premises;

(g) any installment not yet due and payable of assessments imposed after the
date hereof and affecting the Premises or any portion thereof;

(h) all Violations (as hereinafter defined) now or hereafter issued or noted;

(i) the rights and interests held by tenants under the Leases in effect at
Closing and others claiming by, through or under such Leases (and any
non-disturbance agreements and memorandum of lease relating thereto of record or
as otherwise set forth on Schedule 5(b) (it being understood that nothing
contained in this Section 5(i) shall impair Owner’s obligations under
Section 9(b) hereof);

 

- 15 -



--------------------------------------------------------------------------------

(j) consents by Owner or any former owner of all or a portion of the Premises
for the erection of any structure or structures on, under or above any street or
streets on which the Premises may abut;

(k) possible encroachments and/or projections of stoop areas, roof cornices,
window trims, vent pipes, cellar doors, steps, columns and column bases, flue
pipes, signs, piers, lintels, window sills, fire escapes, satellite dishes,
protective netting, sidewalk sheds, ledges, fences, coping walls (including
retaining walls and yard walls), air conditioners and the like, if any, on,
under, or above any street or highway;

(l) any lien or encumbrance (including, without limitation, any mechanics’ lien
or materialmen’s lien), the removal of which is the obligation of a tenant under
a Lease (it being understood that nothing contained in this Section 5(l) impairs
Owner’s obligations under Section 9(a) hereof); and

(m) all other matters which, pursuant to the terms of this Agreement, are deemed
Permitted Encumbrances.

 

  6. TITLE INSURANCE; LIENS.

(a) (i) The parties acknowledge that Investor has received and reviewed that
certain Title Commitment No. 08-7406-18927-NYM issued by Fidelity National Title
Insurance Company, dated March 14, 2008 (the “Existing Title Report”). At the
Closing, the Company (or the Subsidiary Owner) shall obtain, at Investor’s sole
cost and expense, a policy of owner’s title insurance from Fidelity National
Title Insurance Company (on a direct basis through Neil Clark), and any other
title insurance companies that Purchaser designates and which are acceptable to
the Existing Lenders (collectively, the “Title Company”) in an amount not less
than $2,800,000,000.00.

(ii) Investor shall have no right to object to any exceptions or other matters
affecting title disclosed in the Existing Title Report or Survey which are
Permitted Encumbrances.

(iii) Investor shall direct the Title Company to deliver a new title report and
any updates thereto to Owner simultaneously with its delivery of the same to
Investor. If, prior to the Closing Date, the Title Company shall deliver any
such new title report and any update thereto which discloses additional liens,
encumbrances or other title exceptions which were not disclosed by the Existing
Title Report and are not Disclosed Survey Items and which do not otherwise
constitute Permitted Encumbrances hereunder (each, an “Update Exception”), then
Investor shall have until the earlier of (x) five (5) business days after
delivery of such report or any update thereto to Investor or its counsel or
(y) the business day immediately preceding the Closing Date, time being of the
essence (the “Update Objection Deadline”), to deliver written notice to Owner
objecting to any of the Update Exceptions (the “Update Objections”; the Update

 

- 16 -



--------------------------------------------------------------------------------

Objections are also collectively referred to herein as the “Title Objections”).
If Investor fails to deliver such objection notice by the Update Objection
Deadline, Investor shall be deemed to have waived its right to object to any
Update Exceptions (and the same shall not constitute Title Objections, but shall
instead be deemed Permitted Encumbrances). If Investor shall deliver such
objection notice by the Update Objection Deadline, any Update Exceptions which
are not objected to in such notice shall not constitute Title Objections, but
shall be Permitted Encumbrances.

(iv) Investor shall not be entitled to object to, and shall be deemed to have
approved, any liens, encumbrances or other title exceptions (and the same shall
not constitute Title Objections, but shall instead be deemed to be Permitted
Encumbrances) (A) over which the Title Company is willing to insure (without
additional cost to Investor or where Owner pays such cost for Investor),
(B) against which the Title Company is willing to provide affirmative insurance
(without additional cost to Investor or where Owner pays such cost for
Investor), (C) which will be extinguished upon the transfer of the Premises, or
(D) which are the responsibility of any tenant under the Leases to cure, correct
or remove (collectively, the “Non-Objectionable Encumbrances”). Notwithstanding
anything to the contrary contained herein, if Owner is unable to eliminate the
Title Objections by the Scheduled Closing Date, unless the same are waived by
Investor without any abatement in the Investor Contribution, Owner may, from
time to time, upon at least two (2) business days’ prior notice to Investor
(except with respect to matters first disclosed during such two (2) business day
period, as to which matters notice may be given at any time through and
including the Scheduled Closing Date) adjourn the Scheduled Closing Date, for a
period not to exceed ninety (90) days in the aggregate (the “Title Cure
Period”), in order to attempt to eliminate such exceptions.

(b) If Owner is unable to eliminate any Title Objection within the Title Cure
Period which Owner is not obligated to eliminate pursuant to the provisions of
Section 6(c) below, then, upon notice from Owner that Owner is unable to
eliminate such Title Objection, and unless the same is waived by Investor,
Investor may (i) cause the Subsidiary Owner to accept the Premises subject to
such Title Objection without abatement of the Investor Contribution, in which
event (x) such Title Objection shall be deemed to be, for all purposes, a
Permitted Encumbrance, (y) Investor shall close hereunder notwithstanding the
existence of same, and (z) Owner shall have no obligations whatsoever after the
Closing Date with respect to Owner’s failure to cause such Title Objection to be
eliminated, or (ii) terminate this Agreement by notice given to Owner within ten
(10) business days following the date that Owner gives Investor notice that
Owner is unable to eliminate such Title Objection, time being of the essence. If
Purchaser shall fail to deliver the termination notice described in clause
(ii) above within the ten (10) business day period described therein, time being
of the essence, Purchaser shall be deemed to have made the election under clause
(i) above. Upon the timely giving of any termination notice under clause
(ii) above, Investor shall be entitled to a return of the Deposit, this
Agreement shall terminate and neither party hereto shall have any further rights
or obligations hereunder with respect thereto other than those which are
expressly provided to survive the termination hereof.

 

- 17 -



--------------------------------------------------------------------------------

(c) Subject to the terms of this Section 6, it is expressly understood that in
no event shall Owner be required to bring any action or institute any
proceeding, or to otherwise incur any costs or expenses in order to attempt to
eliminate any Title Objections, or take any other actions to cure or remove any
Title Objections, or to otherwise cause title to the Premises to be in
accordance with the terms of this Agreement on the Closing Date. Owner shall be
required to remove, by payment, bonding or otherwise, any Title Objections which
(1) can be satisfied and discharged of record by the payment of a liquidated sum
not in excess of Ten Million Dollars ($10,000,000) in the aggregate for all such
Title Objections, (2) are mechanics’ liens or materialmen’s liens arising from
work contracted for by Owner, provided that Owner shall not be obligated to
remove, by payment, bonding or otherwise, mechanics’ and materialmen’s liens
which are the responsibility of any tenant under a Lease to pay, bond or remove
or (3) otherwise have been voluntarily granted by Owner and recorded against the
Premises on or after May 1, 2008 (other than (x) Permitted Encumbrances, and
(y) any Title Objection with which Owner has the right to encumber the Property
pursuant to Section 9).

(d) If Owner shall have adjourned the Scheduled Closing Date in order to cure
Title Objections in accordance with the provisions of this Section 6, Owner
shall, upon the satisfactory cure thereof, promptly reschedule the Scheduled
Closing Date, upon at least seven (7) business days’ prior notice to Investor
(the “New Closing Notice”); it being agreed, however, that if any Title
Objections arise between the date the New Closing Notice is given and the
rescheduled Scheduled Closing Date, Owner may again adjourn the Closing for a
reasonable period or periods, in order to attempt to cause such exceptions to be
eliminated; provided, that Owner shall not be entitled to adjourn the new
Scheduled Closing Date pursuant to this Section 6 for a period or periods that,
when aggregated with the number of days which Owner has previously adjourned the
Closing in accordance with this Agreement (but excluding Section 36(b), it being
agreed that any extension by Owner under Section 36(b) shall be in addition to
any extension(s) under this Section 6(d)), exceed ninety (90) days in the
aggregate.

(e) If the Existing Title Report discloses judgments, bankruptcies or other
returns against other persons having names the same as or similar to Owner or
that of any entity making up Owner, on request Owner shall deliver to the Title
Company affidavits showing that such judgments, bankruptcies or other returns
are not against Owner or any such entity making up Owner in order to induce the
Title Company to omit exceptions with respect to such judgments, bankruptcies or
other returns or to insure over same.

(f) Investor and the Company agree that the Premises shall be accepted subject
to any and all notes or notices of violations of law, or municipal ordinances,
orders, designations or requirements whatsoever noted in or issued by any
federal, state, municipal or other governmental department, agency or bureau or
any other governmental authority having jurisdiction over the Premises
(collectively, “Violations”), or any condition or state of repair or disrepair
or other matter or thing, whether or not noted, which, if noted, would result in
a Violation being placed on the Premises. Owner shall have no duty to remove or
comply with or repair any condition, matter or thing

 

- 18 -



--------------------------------------------------------------------------------

whether or not noted, which, if noted, would result in a Violation being placed
on the Premises. Owner shall have no duty to remove or comply with or repair any
of the aforementioned Violations, or other conditions, and the Subsidiary Owners
shall accept the Premises subject to all such Violations, the existence of any
conditions at the Premises which would give rise to such Violations, if any, and
any governmental claims arising from the existence of such Violations, in each
case without any abatement of or credit against the Investor Contribution or the
Macklowe Distribution.

(g) If any of the title companies comprising the Title Company shall be
unwilling to remove any Title Objections which any Owner Designated Title
Company would be willing to remove without additional premium (unless paid by
Owner), then Owner shall have the right to substitute any such Owner Designated
Title Company for any one or more of the title insurance companies comprising
the Title Company (subject to each such title insurance company’s internal
aggregate maximum risk exposure and otherwise on the same terms and conditions
set forth in each such title insurance company’s standard title insurance
agreement or commitment, as the case may be), provided that if Investor elects
not to use any such Owner Designated Title Company, such Title Objections which
such Owner Designated Title Company would be willing to remove shall not
constitute Title Objections and shall be deemed Permitted Encumbrances. “Owner
Designated Title Company” shall mean any of the following: Chicago Title
Insurance Company, First American Title Insurance Company, Stewart Title
Insurance Company, Commonwealth Title Insurance Company, Lawyers Title Insurance
Company, LandAmerica Title Insurance Company (either directly or through an
authorized agent).

 

  7. APPORTIONMENTS.

(a) The following shall be apportioned between Owner and the Company as of 11:59
p.m. on the day immediately preceding the Closing Date (the “Apportionment
Date”) on the basis of the actual number of days of the month which shall have
elapsed as of the Closing Date and based upon the actual number of days in the
month and a 365 day year:

(i) subject to Section 7(b) below, prepaid rents, fixed rents and additional
rents payable pursuant to the Leases (including, without limitation, operating
expense escalation payments, real estate tax escalation payments and percentage
rent, if any, payable under the Leases) (collectively, “Rents”);

(ii) real estate taxes, sewer rents and taxes, water rates and charges, vault
charges and taxes, business improvement district taxes and assessments and any
other governmental taxes, charges or assessments levied or assessed against the
Premises (collectively, “Property Taxes”), on the basis of the respective
periods for which each is assessed or imposed, to be apportioned in accordance
with Section 7(c) below;

(iii) administrative charges, if any, permitted under the Leases or applicable
law, on security deposits held pursuant to the Leases;

 

- 19 -



--------------------------------------------------------------------------------

(iv) fuel, if any, as estimated by Owner’s supplier, at current cost, together
with any sales taxes payable in connection therewith, if any (a letter from
Owner’s fuel supplier dated no later than three (3) business days prior to the
Closing shall be conclusive evidence as to the quantity of fuel on hand and the
current cost therefor);

(v) prepaid fees for licenses and other permits assigned to the Company at the
Closing;

(vi) any amounts prepaid or payable by Owner under the Contracts that the
Company is otherwise obligated to assume as of the Closing Date in accordance
with the terms hereof;

(vii) wages and fringe benefits (including, without limitation, vacation pay,
sick days, health, welfare, pension and disability benefits) and other
compensation payable to all Employees (it being understood, however, that the
Company shall not be liable for any portion of any withdrawal liability assessed
in connection with or related to events occurring prior to the Closing Date);

(viii) interest payable on the Existing Loans; and

(ix) such other items as are customarily apportioned in real estate closings of
commercial properties in The City of New York, State of New York.

(b) (i) Monthly base rents (collectively, “Base Rents”) under the Leases shall
be adjusted and prorated on an if, as and when collected basis. Base Rents
collected by the Company (or the Subsidiary Owner) or Owner after the Closing
Date from tenants who owe Base Rents for periods prior to the Closing Date,
shall be applied, (A) first to all rents due and payable by the tenant in
question for the calendar month in which the Closing occurs, then (B) to all
rents due and payable by such tenant for the calendar months following the month
in which the Closing occurs, then (C) to all delinquent rents due and payable by
such tenant for the calendar months preceding the calendar month in which the
Closing occurs. Each such amount, less reasonable collection costs, shall be
adjusted and prorated as provided above, and the party receiving such amount
shall, within five (5) business days, pay to the other party the portion thereof
to which it is so entitled.

(ii) The Company, after the Closing, shall cause the Subsidiary Owner to bill
tenants owing Base Rents for periods prior to the Closing Date, on a monthly
basis and use commercially reasonable efforts to collect such past due Base
Rents; provided, that the Subsidiary Owner shall have no obligation to commence
any actions or proceedings to collect any such past due Base Rents or terminate
any Lease. Investor shall provide or cause to be provided to Owner monthly
reports setting forth the status of such collection efforts. In addition to the
foregoing, Owner may take all steps it deems appropriate, including litigation,
to collect Base Rents delinquent as of the Closing Date which are still
uncollected; provided, that Owner may not cause any Lease to be terminated. Any
such amounts that Owner collects after the Closing shall be applied by Owner as
provided in Section 7(b)(i) hereof.

 

- 20 -



--------------------------------------------------------------------------------

(iii) With respect to any Lease that provides for the payment of additional or
escalation rent based upon (A) a percentage of a tenant’s gross sales during a
specified annual or other period or (B) increases in real estate taxes,
operating expenses, labor costs, cost of living indices or porter’s wages
(collectively, “Overage Rent”), such Overage Rent shall be adjusted and prorated
on an if, as and when collected basis as set forth below.

(iv) The Company, after the Closing, shall cause the Subsidiary Owner to
(A) promptly render bills for any Overage Rent payable for any accounting period
that expired prior to the Closing Date or an accounting period in which the
Closing Date occurs, but which is to be paid after the Closing Date or an
accounting period in which the Closing Date occurs; (B) bill tenants for such
Overage Rent attributable to an accounting period that expired prior to the
Closing Date, on a monthly basis; and (C) use commercially reasonable efforts in
the collection of such Overage Rent; provided, that the Subsidiary Owner shall
have no obligation to commence any actions or proceedings to collect any such
Overage Rents or terminate any Lease. In addition to the foregoing, Owner shall
have the right to pursue tenants to collect such delinquencies (including,
without limitation, the prosecution of one or more lawsuits) which, if
collected, shall be applied as provided herein; provided, that Owner may not
cause any Lease to be terminated. Owner shall furnish to the Company all
information relating to the period prior to the Closing Date necessary for the
billing of such Overage Rent, and the Company shall to deliver to Owner,
concurrently with delivery to tenants, copies of all statements relating to
Overage Rent for any period prior to the Closing Date. The Company, after the
Closing, shall cause the Subsidiary Owner to bill tenants for Overage Rents for
accounting periods prior to the Closing Date and accounting periods in which the
Closing Date occurs in accordance with and on the basis of such information
furnished by Owner.

(v) Subject to the terms of this Section 7(b)(v), Overage Rent payable for the
accounting period in which the Closing Date occurs shall be apportioned between
Owner and the Company based upon the ratio that the number of days in such
accounting period prior to the Closing Date bears to the number of days in the
entire such accounting period. If, prior to the Closing Date, Owner receives any
installments of Overage Rent attributable to Overage Rent for periods from and
after the Closing Date, such sums (less reasonable collection costs) shall be
apportioned on the Closing Date. If the Company or the Subsidiary Owner receives
any installments of Overage Rent attributable to Overage Rent for an accounting
period ending prior to the Closing Date or Owner’s proportionate share of
Overage Rent attributable to an accounting period in which the Closing Date
occurs, such sums (less reasonable collection costs actually incurred by the
Company or the Subsidiary Owner shall be paid to Owner within five (5) business
days after the Company or the Subsidiary Owner receives payment thereof. If,
after the Closing Date, Owner receives any installments of Overage Rent
attributable to Overage Rent for the Company’s proportionate share of Overage
Rent attributable to an accounting period in which the Closing Date occurs, or

 

- 21 -



--------------------------------------------------------------------------------

an accounting period commencing on or after the Closing Date, such sums (less
reasonable collection costs actually incurred by Owner) shall be paid to the
Company within five (5) business days after Owner receives payment thereof.

(vi) Any payment by tenants of Overage Rent shall be applied to Overage Rents
then due and payable in the following order of priority: (A) first, in payment
of Overage Rents by the applicable tenant for the accounting period in which the
Closing Date occurs (subject to apportionment pursuant to this Section 7);
(B) second, in payment of Overage Rents by such tenant for the period preceding
the accounting period in which the Closing Date occurs; and (C) third, in
payment of Overage Rents by such tenant for the accounting period following the
one in which the Closing Date occurs.

(vii) To the extent any portion of Overage Rent is required to be paid monthly
or in other periodic installments by tenants on account of estimated amounts for
the current period, and at the end of each calendar year (or, if applicable, at
the end of each lease year or tax year or any other applicable accounting
period), such estimated amounts are to be recalculated based upon the actual
expenses, taxes and other relevant factors for that calendar (lease or tax)
year, with the appropriate adjustments being made with such tenants, then such
portion of the Overage Rent shall be prorated between Owner and the Company on
the Closing Date based on such estimated payments (i.e., with (x) Owner entitled
to retain all monthly installments of such amounts with respect to periods prior
to the calendar month in which the Closing Date occurs, to the extent such
amounts are as of the Closing Date estimated to equal the amounts ultimately due
to Owner for such periods, (y) the Company entitled to receive all monthly
installments of such amounts with respect to periods following the calendar
month in which the Closing Date occurs, and (z) Owner and the Company
apportioning all monthly installments of such amounts with respect to the
calendar month in which the Closing Date occurs). At the time(s) of final
calculation and collection from (or refund to) tenants of the amounts in
reconciliation of actual Overage Rent for a period for which estimated amounts
have been prorated, there shall be a re-proration between Owner and the Company,
with the net credit resulting from such re-proration, after accounting for
amounts required to be refunded to tenants, being payable to the appropriate
party (i.e., to Owner if the recalculated amounts exceed the estimated amounts
and to the Company if the recalculated amounts are less than the estimated
amounts). For the avoidance of doubt, the parties acknowledge and agree that,
for purposes of this Section 7(b)(vii), the accounting period for the
reconciliation of percentage rent based on sales under that certain Agreement of
Lease between Apple Computer, Inc. and Owner, dated November 15, 2005, shall be
deemed the period commencing on September 30 and ending on September 29 of the
following year.

(viii) To the extent that any amounts are paid or payable to Owner by a tenant
under a Lease in advance of the period to which such expense applies, whether as
a one time payment or in installments (e.g., for real property tax escalations),
such amounts shall be apportioned as provided above but based upon the period
for which such payments were or are being made.

 

- 22 -



--------------------------------------------------------------------------------

(ix) To the extent tenants pay items of Rent which are not Base Rents or Overage
Rents, such as charges for electricity, steam, water, cleaning, overtime
services, sundry charges or other charges of a similar nature (collectively,
“Additional Rent”), such rent shall be applied based on the period covered by
such Additional Rent charge (i.e., the period the applicable work, utility or
service was provided). If (x) Owner or the Company (or the Subsidiary Owner, as
applicable) receives a payment from a tenant for Additional Rent, and (y) such
tenant does not specify the time period or the particular charge to which such
payment relates, then the Additional Rent shall be applied in the following
order of priority: (A) first, for the period in which the Closing Date occurred
(subject to apportionment pursuant to this Section 7); (B) second, for the
period or periods preceding the period in which the Closing Date occurred; and
(C) third, for the most recent period or periods after the Closing Date such
work, utility or service was provided. In the case of any Additional Rent
payable for a period that expired prior to the Closing Date, but which is to be
paid after the Closing Date, the Company shall pay the entire amount thereof to
Owner within five (5) business days after receipt thereof, less any reasonable
collection costs actually incurred. The Company, after the Closing, shall cause
the Subsidiary Owner to (A) promptly render bills for any Additional Rent
payable for any period that expired prior to the Closing Date, but which is to
be paid after the Closing Date; (B) bill tenants for such Additional Rent
attributable to a period that expired prior to the Closing Date, on a monthly
basis, and (C) use commercially reasonable efforts in the collection of such
Additional Rent; provided, that the Subsidiary Owner shall have no obligation to
commence any actions or proceedings to collect any such Additional Rent or
terminate any Lease. In addition to the foregoing, Owner shall have the right to
pursue tenants to collect such delinquencies due for the period prior to the
Closing Date (including, without limitation, the prosecution of one or more
lawsuits) which, if collected, shall be applied as provided herein; provided,
that Owner may not cause any Lease to be terminated. Owner shall furnish to the
Company all information relating to the period prior to the Closing Date
necessary for the billing of such Additional Rent, and the Company shall cause
the Subsidiary Owner to deliver to Owner, concurrently with delivery to tenants,
copies of all statements relating to Additional Rent for any period prior to the
Closing Date. The Company shall cause the Subsidiary Owner to bill tenants for
Additional Rent relating to periods prior to the Closing Date in accordance with
and on the basis of such information furnished by Owner. Additional Rent payable
for the period in which the Closing Date occurs shall be apportioned between
Owner and the Company based upon the same method used to apportion the
underlying expense being billed to such tenant, or if such expense is not being
apportioned, then based upon the ratio that the portion of such accounting
period prior to the Closing Date bears to the entire such accounting period.

(x) To the extent any payment received from a tenant after Closing does not
indicate whether the payment is for an item of Base Rent, Overage Rent or
Additional Rent, and the same cannot be clearly determined from the context of
such payment, then such payment will be applied (x) first, to payment of any
Base Rent then due or delinquent, in accordance with Sections7(b)(i) and
7(b)(ii) above, (y) second, to payment of any Additional Rent then due or
delinquent, in accordance with Section 7(b)(ix) above and (z) third to any
Overage Rent then due or delinquent, in accordance with Sections 7
(b)(iii)-7(b)(viii) above.

 

- 23 -



--------------------------------------------------------------------------------

(c) Property Taxes shall be apportioned on the basis of the fiscal period for
which assessed. If the Closing Date shall occur before an assessment is made or
a tax rate is fixed for the tax period in which the Closing Date occurs, the
apportionment of such Property Taxes based thereon shall be made at the Closing
Date by applying the tax rate for the preceding year to the latest assessed
valuation, but, promptly after the assessment and/or tax rate for the current
year are fixed, the apportionment thereof shall be recalculated and Owner or the
Company shall make an appropriate payment to the other within five (5) business
days based on such recalculation. If as of the Closing Date the Premises or any
portion thereof shall be affected by any special or general assessments which
are or may become payable in installments of which the first installment is then
a lien and has become payable, Owner shall pay the unpaid installments of such
assessments which are due prior to the Closing Date and the Company shall pay
the installments which are due on or after the Closing Date.

(d) If there are water meters at the Premises, the unfixed water rates and
charges and sewer rents and taxes covered by meters, if any, shall be
apportioned (i) on the basis of an actual reading done within thirty (30) days
prior to the Apportionment Date, or (ii) if such reading has not been made, on
the basis of the last available reading. If the apportionment is not based on an
actual current reading, then upon the taking of a subsequent actual reading, the
parties shall, within ten (10) business days following notice of the
determination of such actual reading, readjust such apportionment and Owner
shall deliver to the Company or the Company shall deliver to Owner, as the case
may be, the amount determined to be due upon such readjustment.

(e) Charges for all electricity, steam, gas and other utility services
(collectively, “Utilities”) shall be billed to Owner’s account up to the
Apportionment Date and, from and after the Apportionment Date, all Utilities
shall be billed to the Company’s account. If for any reason such changeover in
billing is not practicable as of the Closing Date as to any Utility, such
Utility shall be apportioned on the basis of actual current readings or, if such
readings have not been made, on the basis of the most recent bills that are
available. If any apportionment is not based on an actual current reading, then
upon the taking of a subsequent actual reading, the parties shall, within ten
(10) business days following notice of the determination of such actual reading,
readjust such apportionment and Owner shall promptly deliver to the Company, or
the Company shall promptly deliver to Owner, as the case may be, the amount
determined to be due upon such adjustment.

(f) At the Closing, Owner shall receive a credit for the cost to Owner of all
cleaning and other supplies that constitute Personalty and are in unopened
cartons or packages located at the Premises based on invoices therefor.

(g) The Company shall have no right to receive any rental insurance proceeds in
respect of the Premises which relate to the period prior to the Closing Date
and, if any such proceeds are delivered to the Company, the Company shall,
within five (5) business days following receipt thereof, pay the same to Owner.
Owner shall have no right to receive any rental insurance proceeds which relate
to the period on

 

- 24 -



--------------------------------------------------------------------------------

or after the Closing Date and, if any such proceeds are delivered to Owner,
Owner shall, within five (5) business days following receipt thereof, pay the
same to the Company. If a fire or other casualty occurs at the Premises prior to
the Closing, then, after the Closing, Owner shall cooperate with the Company in
making a claim against Owner’s insurer for tenant rent abatement proceeds that
are payable with respect to the period after the Closing (it being understood
that the Company (or the Subsidiary Owner) shall receive any and all of the
rental insurance proceeds from such claim for rental insurance proceeds for the
period after the Closing). Owner, effective as of the date hereof, shall have
the Subsidiary Owner named as an additional insured (as its interests may
appear) on Owner’s rental insurance policy to facilitate the payment of any
claims by Owner’s rent insurer directly to the Company (or the Subsidiary Owner)
for a loss which extends beyond the Closing (and Owner, during the period from
the date hereof to the Closing Date, shall not change or otherwise reverse the
Company’s (or the Subsidiary Owner’s) being so named as an additional insured on
such policy).

(h) (i) Subject to the terms of this Section 7(h)(i), if the Closing occurs,
then the Company shall be responsible for the payment of all Future Commissions.
For purposes hereof, the term “Future Commissions” shall mean, (1) the leasing
commissions set forth on Schedule 7(h), (2) any leasing commissions which may
become due and payable (whether before or after the Closing Date) pursuant to
the Brokerage Agreements (as hereinafter defined) by reason of the exercise by a
tenant under a Lease of any renewal option, extension option, expansion option,
lease of additional space, right of first offer, right of first refusal or
similar right or option or the lapse or waiver by a tenant under a Lease of any
right of cancellation in each case on or after the date hereof, and (3) all
leasing commissions which may become due and payable (whether before or after
the Closing Date) in connection with any new Leases entered into between the
date hereof and the Closing Date and which have been approved (or deemed
approved) by Investor to the extent required by the terms hereof (including,
without limitation, in connection with any Pending Lease Transaction). If, as of
the Closing Date, Owner shall have paid any leasing commissions for which the
Company is responsible pursuant to the foregoing provisions, the Company shall
reimburse Owner therefor at Closing; provided, that Owner shall supply invoices
and statements for all such leasing commissions to the Company prior to the
Closing Date. If, as of the Closing Date, there remains payable any brokerage
commissions for any of the Leases that remain in effect on the Closing Date
(other than the Future Commissions), then Investor shall be entitled to a credit
in the amount thereof, provided that Investor shall be responsible for the
payment of such brokerage commission(s) from and after the Closing Date.
Investor shall indemnify and hold Owner harmless with regard to the payment of
such brokerage commission(s) for which Investor has received a credit for at
Closing.

(ii) If the Closing occurs, then the Company shall be responsible for the
payment of all Future Tenant Inducement Costs. For purposes hereof, the term
“Future Tenant Inducement Costs” shall mean, (1) the Tenant Inducement Costs set
forth on Schedule 7(h), (2) any Tenant Inducement Costs which may become due and
payable (whether before or after the Closing Date) pursuant to the Leases by
reason of the exercise of any renewal option, extension option, expansion
option, lease of additional space, right of first offer, right of first refusal
or similar right or option or the

 

- 25 -



--------------------------------------------------------------------------------

lapse or waiver of any right of cancellation on or after the date hereof, and
(3) all Tenant Inducement Costs which may become due and payable (whether before
or after the Closing Date) in connection with any new Leases entered into
between the date hereof and the Closing Date and which have been approved (or
deemed approved) by Investor to the extent required by the terms hereof
(including, without limitation, in connection with any Pending Lease
Transaction). If, as of the Closing Date, Owner shall have paid any Tenant
Inducement Costs for which the Company is responsible pursuant to the foregoing
provisions, the Company shall reimburse Owner therefor at Closing. For purposes
hereof, the term “Tenant Inducement Costs” shall mean any out-of-pocket payments
required under a Lease to be paid by the landlord thereunder to or for the
benefit of the tenant thereunder which is in the nature of a tenant inducement
or concession, including, without limitation, tenant improvement costs, design,
refurbishment and other work allowances, lease buyout costs, and moving
allowances; provided, that “Tenant Inducement Costs” shall not include loss of
income resulting from any free rental period (it being agreed that Owner shall
bear such loss resulting from any free rental period with respect to the period
prior to the Closing Date and that the Company shall bear such loss with respect
to the period from and after the Closing Date). If, as of the Closing Date,
there remains payable any Tenant Inducement Costs for any of the Leases that
remain in effect on the Closing Date (other than the Future Tenant Inducement
Costs), then Investor shall be entitled to a credit in the amount thereof,
provided that Investor shall be responsible for the payment of such Tenant
Inducement Costs from and after the Closing Date. Investor shall indemnify and
hold Owner harmless with regard to the payment of such Tenant Inducement Costs
for which Investor has received a credit for at Closing.

(i) No less than five (5) days before and no more than ten (10) days prior to
the Closing, Owner shall prepare and deliver to Investor a preliminary closing
statement (the “Preliminary Closing Statement”) which shall show the net amount
due either to Owner or to the Company as the result of the adjustments and
prorations provided for in this Agreement, and such net due amount will be
(A) in the case of any net amount due to Owner, added to the Investor
Contribution to be contributed to the Company and distributed to Owner (in
addition to the Macklowe Distribution) on the Closing Date, or (B) in the case
of any net amount due to the Company, subtracted from the Macklowe Distribution
and retained by the Company, as applicable. Investor shall deliver to Owner any
comments that Investor may have to the Preliminary Closing Statement not later
than three (3) days prior to the Closing and the parties shall endeavor to agree
on the Preliminary Closing Statement no later than (1) day prior to the Closing.
Notwithstanding anything to the contrary contained herein, the failure of
Investor and Owner to agree to the Preliminary Closing Statement shall not be a
condition to either Owner’s or Investor’s obligation to close under this
Agreement. Not later than the first (1st) anniversary of the Closing Date, Owner
and Investor and/or their respective agents or designees will meet to jointly
prepare a final closing statement reasonably satisfactory to Owner and Investor
in form and substance (the “Final Closing Statement”) setting forth the final
determination of the adjustments and prorations provided for in this Agreement,
setting forth any items which are not capable of being determined at such time
(and the manner in which such items shall be determined and paid) and correcting
any errors in calculation. The net amount due Owner or the Company, if any, by
reason of adjustments to the Preliminary Closing Statement as shown on the Final
Closing

 

- 26 -



--------------------------------------------------------------------------------

Statement, shall be paid in cash by the party obligated therefor within five
(5) business days following that party’s receipt of the approved Final Closing
Statement. The adjustments, prorations and determinations agreed to by Owner and
Investor in the Final Closing Statement shall be conclusive and binding on the
parties hereto except for any items which are not capable of being determined at
the time the Final Closing Statement is agreed to by Owner and Investor, which
items shall be determined and paid in the manner set forth herein and except for
other amounts payable hereunder pursuant to provisions which survive the
Closing. Prior to and following the Closing Date, each party shall provide the
other with such information as the other shall reasonably request (including,
without limitation, access to the books, records, files, ledgers, information
and data with respect to the Property during normal business hours upon
reasonable advance notice) in order to make the preliminary and final
adjustments and prorations provided for herein.

(j) If any payment to be made after Closing under this Section 7 shall not be
paid when due hereunder, the same shall bear interest (which shall be paid
together with the applicable payment hereunder) from the date due until so paid
at a rate per annum equal to the Prime Rate (as such rate may vary from time to
time) as reported in The Wall Street Journal plus 5% (the “Default Rate”). To
the extent a payment provision in this Section 7 does not specify a period for
payment, then for purposes hereof such payment shall be due within five
(5) business days of the date such payment obligation is triggered.

(k) In the event that, based upon the final adjudication of an audit that is
currently being conducted on the date hereof by any of the tenants set forth on
Schedule 11(c)(ii)-3 with respect to their respective Leases, such tenant is
entitled to a refund of any Overage Rents payable under its Lease with respect
to accounting periods ending prior to the Closing Date, then Owner shall pay to
Investor an amount equal to such refund within five (5) business days after
Owner receives notice from Investor thereof. Investor shall pay any such refunds
in respect of accounting periods commencing after such Closing Date. Any such
refunds in respect of an accounting period in which a Closing Date occurs shall
be apportioned between Owner and Investor based upon the ratio that the number
of days in such accounting period prior to such Closing Date bears to the number
of days in the entire such accounting period. Owner shall pay to Investor the
proportional share of any such refunds which Owner is obligated to pay in
respect of the accounting period in which such Closing Date occurs within five
(5) business days after Owner receives notice from Investor thereof. Prior to
the Closing, Owner shall administer any audits which may be conducted by any
tenant and may settle any audit claims by any of such tenants without Investor’s
consent; provided, that Owner shall not settle any such audit claims and shall
be required to obtain Investor’s consent (which consent shall not be
unreasonably withheld, conditioned or delayed) to any such settlement that
(A) is an amendment to the Lease with respect to the provisions for the payment
of Overage Rents which amendment would be binding on Investor after such
Closing, (B) defers the repayment by Owner under the Lease of any refund of
Overage Rent in a manner such that Investor would be liable for a greater amount
of such refund than would be the case without such deferral or (C) changes the
amount that the Company (or Subsidiary Owner, as applicable) is required to use
as the base amount for

 

- 27 -



--------------------------------------------------------------------------------

operating expense escalation charges. From and after the Closing, Owner and
Investor shall mutually administer any audits which are being conducted by the
foregoing tenants and are pending as of the Closing Date, and Investor shall not
settle any audit claims by any of such tenants in respect of accounting periods
ending prior to such Closing Date or any accounting period in which such Closing
Date occurs, in each case without Owner’s prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed to the extent that
any such settlement would result in Owner being liable for making any payment in
respect thereof under this Section 7(k) or otherwise. Notwithstanding anything
to the contrary contained in this Section 7 or elsewhere in this Agreement, if
any audit of charges for Overage Rent is commenced by any tenant after the date
hereof, Owner shall not be liable for any monies owed, if any, to such tenant,
whether accruing prior to or after the Closing.

(l) The provisions of this Section 7 shall survive the Closing.

 

  8. PROPERTY NOT INCLUDED.

Notwithstanding anything to the contrary contained herein, it is expressly
agreed by the parties hereto that any fixtures, furniture, furnishings,
equipment or other personal property (including, without limitation, trade
fixtures in, on, around or affixed to the Building) owned or leased by any
tenant, managing agent (except for equipment located at the Premises and owned
by the existing managing agent that is necessary to operate the Building),
leasing agent, contractor, or employee at any Building, and any personal
property owned by Owner or Owner’s property manager located on the 21st floor of
the Premises (collectively, “Excluded Personalty”), shall not be included in the
Property being contributed to the Company by Owner hereunder.

 

  9. COVENANTS OF OWNER.

(a) During the period from the date hereof until the Closing Date, Owner shall:

(i) be permitted to enter into any agreements with unrelated third parties with
respect to all or any portion of the Property provided that such agreements
expire by their terms on or prior to the Closing Date or, in accordance with its
terms, would not be effective following the Closing Date, or, in the case of
Contracts, are on commercially reasonable terms and are entered into in the
ordinary course of business and may be terminated by the owner of the Property
without penalty upon not more than thirty (30) days’ (or less) prior notice;
provided, that if an emergency occurs during the period from the date hereof to
the Closing Date, then Owner shall have the right to enter into a Contract to
respond thereto on commercially reasonable terms taking into account that Owner
must react on an emergency basis (regardless of whether such Contract is
terminable by the owner of the Property on thirty (30) (or less) days of prior
notice), except that if such Contract is not terminable on 30 days’ (or less)
prior notice, in no event shall any such Contract require the Company to
(i) expend more than One Hundred Thousand Dollars ($100,000) in respect of the
Property in the aggregate after the Closing or (ii) involve material capital
improvements to the Property, unless, in either such case,

 

- 28 -



--------------------------------------------------------------------------------

Owner obtains the prior approval of Investor, such approval not to be
unreasonably withheld, conditioned or delayed taking into account the emergency
nature of such Contract (and Owner shall promptly deliver to Investor a copy of
any such Contracts entered into after the date hereof and prior the Closing
Date);

(ii) maintain in full force and effect the insurance policies currently in
effect with respect to the Premises (or replacements continuing similar
coverage) and which are evidenced by certificates of insurance listed on
Schedule 9(a)(ii); provided, that Owner may make commercially reasonable
modifications to such insurance policies if such modifications do not
(i) materially reduce or adversely affect the insurance coverage existing as of
the date hereof or (ii) result in an increased premium or deductible thereunder;

(iii) operate and manage the Premises in a manner consistent in all material
respects with past practice, except that (A) Owner shall not be required to make
any capital improvement or replacement to the Premises and (B) other than the
work at the Premises described on Schedule 9(a)(iii), which the Company shall
assume at Closing and the cost of which shall be apportioned between the Company
and Owner on a work-in-place basis at the Closing (i.e. Owner shall bear the
cost of the work performed prior to the Closing and the Company shall bear the
cost of all work remaining to be performed from and after the Closing), Owner
shall not be permitted to undertake any new capital improvement or replacement
to the Premises the cost of which Investor or the Company shall be responsible
for except for any capital improvement or replacement which is (x) either
(I) required by law or (II) necessary to avoid the imminent threat of damage or
injury to persons or property (and Owner shall provide Investor with reasonable
prior notice or, in the case of clause (II), such notice as is reasonable under
the circumstances, and Investor shall have right to approve, which approval
shall not be unreasonably withheld, conditioned or delayed, the terms of the
contract providing for the performance of such capital improvement or
replacement (but shall not have any approval right over whether Owner has the
right to perform such capital improvement or replacement) unless, in the case of
clause (II), in Owner’s good faith judgment, the circumstances do not reasonably
allow sufficient time for Investor to review and approve the applicable contract
for such capital improvement or replacement) or (y) with Investor’s prior
approval, which approval shall not be unreasonably withheld, conditioned or
delayed, necessary to maintain the current use of the Property and comply with
the obligations of the lessor under the Leases and, in each of the foregoing
cases, the actual cost of such new capital improvement or replacement shall be
apportioned between Owner and the Company as of the Closing Date based upon the
useful life of such capital improvement or replacement as determined in
accordance with Generally Accepted Accounting Principles, consistently applied,
and Owner shall deliver to Investor a copy of any contract relating to such new
capital improvement work or replacements to the Premises;

(iv) comply with the material obligations of the lessor under the Leases;

 

- 29 -



--------------------------------------------------------------------------------

(v) make the interest payments due under the Existing Loans and otherwise comply
with the borrowers’ material obligations thereunder in all material respects;

(vi) provide Investor with notice of any updates to the Representation set forth
in Section 11(c)(vi) from time to time prior to Closing and any other update to
any Representation within five (5) business days prior to Closing, but only to
the extent and subject to the qualification that such updates are to Owner’s
Actual Knowledge; and

(vii) on or prior to the Closing Date, Owner shall (at Owner’s cost) terminate
the existing Contract for cleaning services with Quality Building Services Corp.
effective on or prior to the Closing Date. Owner, on or prior to the Closing
Date, shall also cause to be amended any Contract that covers the Premises and
other property that Owner or any affiliate of Owner owns or manages so that, as
of such Closing Date, such Contract shall apply only to the Premises and not
such other property).

(b) During the period from the date hereof until the Closing Date, Owner shall
not, to the extent the same would be binding on or affect the Premises or any
owner thereof after the Closing without Investor’s prior approval, which
approval (except as otherwise provided in this Section 9(b)) shall not be
unreasonably withheld, conditioned or delayed:

(i) enter in any new Lease or terminate, amend or modify any Lease (except as
required pursuant to its terms or other de minimis amendments or modifications),
or release any guarantor of its obligation to guaranty the obligations of the
tenant under any Lease (and Investor may grant or withhold approval of any such
new Lease or Lease termination, amendment or modification or release of a
guarantor in Investor’s sole discretion); provided, that (x) any agreement
entered into by Owner with a tenant solely to confirm the terms of any right or
option exercised by such tenant and that is set forth in the applicable Lease as
of the date hereof shall not require Investor’s consent, and Owner shall deliver
to Investor a true, correct and complete copy of any such agreement promptly
after execution and deliver thereof, and (y) without Investor’s consent, Owner
may enter into the pending new Lease transactions specified on Schedule 9(b)(i)
(each, a “Pending Lease Transaction”) on the economic terms specified on such
Schedule (or economic terms equivalent to, or more favorable to landlord than,
the economic terms specified on such Schedule, on a net effective basis) and
(I) in the case of a Pending Lease Transaction for a Lease demising 25,000
rentable square feet or less, on other terms and conditions that are
commercially reasonable (taking into account the terms and conditions of other
Leases of similar size entered into by Owner) or (II) in the case of a Pending
Lease Transaction for a Lease demising more than 25,000 rentable square feet,
the final form of Lease for such Pending Lease Transaction (but not any of the
economic terms thereof to the extent consistent with the terms for such Pending
Lease Transaction set forth on Schedule 9(b)(i)) shall be subject to Investor’s
approval, which approval shall not be unreasonably withheld, conditioned or
delayed;

 

- 30 -



--------------------------------------------------------------------------------

(ii) amend or modify (other than de minimis amendments or modifications) or
renew any of the Contracts (except to the extent permitted by Section 9(a)(i)
above); provided, that Owner shall have the right to enter into a renewal of
that certain Contract with DGA Security Systems, Inc. for a period not to exceed
one (1) year following the current expiration date thereof on substantially the
same terms that currently apply under such Contract, with Investor’s approval
for such Contract, which approval shall not be unreasonably withheld,
conditioned or delayed;

(iii) enter into any new Contracts (except to the extent permitted by
Section 9(a)(i) above) without Investor’s prior approval which approval may be
withheld in Investor’s sole discretion;

(iv) grant consent of the lessor to any subletting under, or an assignment of, a
Lease; provided, that Owner shall have the right, without Investor’s consent, to
consent to a subletting under, or an assignment of, a Lease where either
(A) Owner is obligated under the terms of the Lease to consent to such
subletting or assignment (or the consent of the lessor is not required) or
(B) Owner is obligated to be reasonable in determining whether or not to consent
to any such subletting or assignment, and Owner has reasonably determined that
there is no reasonable basis to deny consent to such subletting or assignment
(and Owner shall give Investor reasonable advance notice before Owner makes such
determination and Owner shall consult reasonably with Investor in making such
determination prior to entering into any such subletting or assignment);

(v) as prime lessor, enter into a non-disturbance agreement with a subtenant
under any Lease (and Investor may grant or withhold approval of any such
non-disturbance agreement in Investor’s sole discretion); provided, that Owner
shall have the right without Investor’s consent to enter into a non-disturbance
agreement with a subtenant under any Lease where either (A) Owner is obligated
under the terms of the Lease to enter into such non-disturbance agreement,
(B) Owner is renewing or replacing a non-disturbance agreement with a subtenant
that previously received a non-disturbance agreement (and such subtenant is
entitled to such renewal or replacement pursuant to the terms of the applicable
Lease or the terms of such non-disturbance agreement) or (C) Owner is obligated
to be reasonable in determining whether or not to enter into a non-disturbance
agreement and Owner has reasonably determined that there is no reasonable basis
to elect to not enter into such non-disturbance agreement (and Owner shall give
Investor reasonable advance notice before Owner makes such determination and
Owner shall consult with Investor in making such determination prior to entering
into such non-disturbance agreement);

(vi) apply any security deposits held by Owner as lessor under any Leases (and
Investor may grant or withhold approval of any such application of security
deposits in Investor’s sole discretion), except as permitted by Section 10(b)
below; or

 

- 31 -



--------------------------------------------------------------------------------

(vii) amend or modify the Existing Loan Documents (and Investor may grant or
withhold approval of any such amendment or modification in Investor’s sole
discretion), other than as contemplated or permitted by this Agreement.

(c) Whenever in Section 9(b) above Owner is required to obtain Investor’s
approval with respect to any transaction described therein, Investor shall,
within five (5) business days (two (2) business days in the case of Purchaser’s
approval of any Lease for a Pending Lease Transaction described in clause (II)
of Section 9(b)(i) above, provided that Owner has provided Investor with copies
of interim drafts of the applicable Lease during the negotiation thereof) after
receipt of Owner’s request therefor, notify Owner of its approval or disapproval
of same and, if Investor fails to notify Owner of its disapproval within said
five (5) business day period (or two (2) business days period, as applicable)
with, where Investor’s approval is not to be unreasonably withheld, the
reasonable basis therefor, Investor shall be deemed to have approved same.

(d) Upon written request of Investor, from the Closing Date and for a period of
two (2) years following the Closing Date, Owner shall make its records relating
to the Premises available to Investor for inspection, copying and audit by
Investor’s accountants at Investor’s sole cost and expense. Without limiting the
foregoing, from the Closing Date and for a period of two (2) years following the
Closing Date, Owner shall, from time to time, upon reasonable advance notice
from Investor and at Investor’s sole cost and expense, provide Investor and its
representatives, agents and employees with access to the financial and other
information in Owner’s possession that (i) relates to the operation of the
Premises, (ii) pertains to the period of Owner’s ownership of the Premises, and
(iii) is both relevant and reasonably necessary, in the opinion of Investor’s
independent, third-party, certified public accountants, to enable Investor and
Investor’s outside, third-party, certified public accountants to prepare
financial statements on a timely basis in compliance with any or all of (A) Rule
3-14 and Rule 3-05 of Regulation S-X of the Securities and Exchange Commission,
(B) any other rule issued by the Securities and Exchange Commission and
applicable to Investor or its affiliates, or (C) any registration statement,
report or disclosure statement filed with the Securities Exchange Commission by,
or on behalf of, Investor or its affiliates (with the understanding, however,
that any such inquiry that is made by Investor or Investor’s independent,
third-party, certified public accountants shall pertain solely to the affairs of
Owner as the owner and operator of the Premises, and shall not extend to the
financial or other information of any direct or indirect owner of Owner or any
of the affairs of any such direct or indirect owner of Owner or that is
otherwise of a confidential or proprietary nature). Owner shall provide for the
previous fiscal year and the period through and including the Closing such
information and documentation, if available and at Investor’s sole cost and
expense, including but not limited to:

(i) rent rolls;

(ii) Owner’s internally-prepared operating statements and prior years’ audited
financial statements including supporting work papers and documentation.

 

- 32 -



--------------------------------------------------------------------------------

(iii) access to the Leases and all information available on tenant improvements
and commissions for prior fiscal years;

(iv) Owner’s budgeted annual and monthly income and expenses, and actual annual
and monthly income and expenses;

(v) access to the Owner’s cash receipt journal(s) and bank statements for the
Premises;

(vi) Owner’s general ledger with respect to the Individual Premises;

(vii) Owner’s schedule of expense reimbursements required under the Leases in
effect on the Closing Date, if one exists;

(viii) loan amortization schedules and interest statements;

(ix) a schedule, if one exists, of those items of repairs and maintenance
performed by, or at the direction of the Owner;

(x) a schedule, if one exists, of those capital improvements and fixed asset
additions made by, or at the direction of, the Owner;

(xi) access to the Owner’s invoices with respect to expenditures; and

(xii) access (during normal and customary business hours) to responsible
personnel designated by Owner to answer accounting questions.

 

  10. ASSIGNMENTS BY OWNER AND ASSUMPTIONS BY THE COMPANY; SECURITY DEPOSITS;
EMPLOYEES; CONDITIONS TO CLOSING.

(a) Assignment. On the Closing Date, Owner agrees to assign to the Subsidiary
Owner, pursuant to the instruments referenced in the applicable clauses of
Section 17(c), without recourse, representation or warranty (except as expressly
set forth in this Agreement), and Investor shall cause the Company (or the
Subsidiary Owner) to assume Owner’s obligations accruing on and after the
Closing Date under, the documents described in clauses (i)-(iv) below:

(i) the right, title and interest of the lessor under the leases,
telecommunications leases, licenses, and other occupancy agreements demising
space at the Premises, including without limitation any and all guaranties of
the tenant’s obligations relating thereto, which are (A) in full force and
effect as of the date hereof and listed on Schedule 11(c)(ii)-1, (B) entered
into after the date hereof in accordance with the provisions of this Agreement,
together with all modifications and amendments thereof and supplements relating
thereto that are entered into in accordance with the terms hereof (collectively,
“Leases”) (it being understood that the term Leases shall not

 

- 33 -



--------------------------------------------------------------------------------

include any leases, subleases, licenses or other occupancy agreements entered
into by tenants, as lessor, under the Leases that are then in effect), and
(C) not terminated at or prior to the Closing;

(ii) to the extent transferable, the right, title and interest of Owner under
the service, maintenance, supply and other agreements relating to the operation
of the Premises and which are (A) in full force and effect as of the date hereof
and listed on Schedule 11(c)(iii), (B) entered into after the date hereof in
accordance with the provisions of this Agreement, together with all
modifications and amendments thereof and supplements relating thereto that are
entered into in accordance with the terms hereof (collectively, “Contracts”),
and (C) not terminated at or prior to the Closing;

(iii) intentionally omitted; and

(iv) the right, title and interest of Owner in the transferable permits and
licenses, if any, relating to the Property and the other intangible Personalty.

(b) Security Deposits. Prior to the Closing, Owner shall have the right (i) to
apply any security deposits held under Leases in respect of defaults by tenants
under the applicable Leases only in the event the applicable Lease has been
terminated prior to the Closing in accordance with the provisions of this
Agreement and (ii) to return the security deposit of any tenant thereunder who
in the good faith judgment of Owner is entitled to the return of such deposit
pursuant to the terms of its Lease or otherwise by law. At the Closing, Owner
shall transfer or cause to be transferred or credited (at Owner’s option) to the
Company the cash security deposits (and any interest thereon to which the
applicable tenant is entitled as part of such cash security deposit) and turn
over any letter of credit held by Owner as security under the Leases then held
by Owner and not applied to defaults or returned to tenants as above provided,
subject to the apportionment of administrative charges pursuant to
Section 7(a)(iii) above. To the extent any letters of credit held by Owner as
security under the Leases are non-transferable, Owner shall endeavor to cause
such non-transferable letters of credit to be re-issued in favor of the Company
(or the Subsidiary Owner) prior to Closing, provided that Owner’s failure to
cause same to be re-issued shall not be a condition precedent to Investor’s
obligations hereunder. In the case of any such non-assignable letters of credit
which are not replaced, after the Closing, Owner shall hold such non-assignable
letters of credit in escrow for the benefit of the Company and, upon written
request by the Company, draw down on any such letter of credit and deliver the
proceeds of such draw down to the Company. The Company shall indemnify Owner
with respect to any judgments, suits, claims, demands, liabilities and
obligations and related costs and expenses (including reasonable attorneys’
fees) arising out of Owner’s draw down and delivery of the proceeds of such
letters of credit as directed by the Company. Owner shall use reasonable efforts
to cause such non-transferable letters of credit to be re-issued in favor of the
Company (or the Subsidiary Owner) post-Closing and Owner shall reasonably
cooperate with the Company post-Closing to arrange such transfers, if any. The
provisions of this Section 10(b) shall survive the Closing.

 

- 34 -



--------------------------------------------------------------------------------

(c) Employees. Effective as of the Closing Date, all Building employees listed
on Schedule 11(c)(x) (and any replacements thereof) who are union employees and
who remain employed at the Premises immediately prior to the Closing Date (the
“Employees”) shall be offered the same employment at the Building on the terms
and conditions as such Employees were employed immediately prior to the Closing
in each case as required by the CBAs (as hereinafter defined). The Company shall
be solely responsible for, and hereby assumes (or, at Purchaser’s option,
Purchaser shall cause a third party service contractor to be responsible for and
assume), all liabilities whatsoever with respect to any and all (i) Employees’
salaries for the period from and after the Closing Date, (ii) benefits
attributable to work performed during the period from and after the Closing Date
payable to the Employees and all related relevant plan contributions,
(iii) benefit continuation and/or severance payments relating to any Employee
that may be payable upon any termination of employment of any such Employee from
and after the Closing Date, and (iv) notices, payments, fines or assessments due
pursuant to any laws, rules or regulations with respect to the employment,
discharge or layoff of Employees from and after the Closing Date, including, but
not limited to, such liability as arises under the Worker Adjustment and
Retraining Notification Act, Section 4980B of the Code (“COBRA”) and any rules
or regulations as have been issued in connection with any of the foregoing;
provided, that if the Company has complied with this Section 10, the Company
shall not be responsible for any such liability that arises as a result of the
transaction contemplated hereby. The Company shall indemnify and defend Owner
and the other Owner Parties against, and shall hold them harmless from, any and
all claims, losses, damages and expenses (including, without limitation,
reasonable attorney’s fees and expenses) incurred or suffered by Owner or other
Owner Parties as a result of any claim by any Employee (or other representative
thereof, including, without limitation, the union or any fund trustee) that
arises under federal, state or local statute, under any regulation or ordinance,
under the common law or in equity (including any claims for wrongful discharge
or otherwise), or under any policy, agreement, understanding or promise, written
or oral, formal or informal, to the extent arising out of actions, events or
omissions that occurred (or, in the case of omissions, failed to occur) from and
after the Closing Date; provided, that if the Company has complied with this
Section 10, the Company will not be responsible for any such claim that arises
as a result of the transaction contemplated hereby. Owner hereby agrees to
indemnify and defend the Company against, and agrees to hold the Company
harmless from, any and all claims, losses, damages and expenses (including,
without limitation, reasonable attorneys’ fees and expenses) and other
liabilities and obligations incurred or suffered as a result of any claim by any
Employee (or other representative thereof, including, without limitation, the
union or any fund trustee) that arises under federal, state or local statute,
under any regulation or ordinance, under the common law or in equity (including
any claims for wrongful discharge or otherwise), or under any policy, agreement,
understanding or promise, written or oral, formal or informal, to the extent
arising out of actions, events or omissions that occurred (or, in the case of
omissions, failed to occur) prior to the Closing Date or as a result of the
transaction contemplated herein. The provisions of this Section 10(c) shall
survive the Closing.

(d) Collective Bargaining Agreements. Effective as of the Closing Date, the
Company shall (or Purchaser shall cause a third party service contractor

 

- 35 -



--------------------------------------------------------------------------------

to) assume, observe, pay and perform all obligations and liabilities under,
arising from or otherwise relating to all collective bargaining agreements and
other union contracts relating to work performed by the Employees and/or the
operation of the Premises (collectively, the “CBAs”) on and after the Closing
Date and shall execute an Assignment and Assumption of Union Contract in the
form prescribed under Section 17(c) below. The parties acknowledge the enactment
of the Displaced Building Service Workers Protection Act, § 22-505 of the
Administrative Code of the City of New York (“DBSWPA”). By this Agreement,
including, without limitation, the Company’s agreement to assume or cause the
Subsidiary Owner or service contractor to assume the CBAs and to offer Employees
employment subject to the terms and conditions of the applicable CBAs through
this Section 10, the parties have availed themselves of the opt-out provision of
§ 22-505(d) of DBSWPA. The provisions of this Section 10(d) shall survive the
Closing.

(e) ERISA. Owner acknowledges that the Company, at the Closing, will not assume
any of the Benefit Plans (as hereinafter defined), or any rights, duties,
obligations or liabilities thereunder, nor shall the Company become a successor
employer or be responsible in any way for Owner’s (or an entity under common
control with Owner) participation in or obligations or responsibilities with
respect to any Benefit Plan, nor shall it be obligated by this Agreement to make
any provision with respect to employee benefits after the Closing Date. After
the Closing, Owner shall comply with the continuation coverage requirements of
Section 601 through 609 of ERISA (as hereinafter defined) and COBRA with respect
to all of Owner’s employees, regardless of whether such employees are hired by
the Company. Owner shall take such actions as are necessary to fully vest as of
the Closing Date (x) the accrued benefits of each of Owner’s employees offered
employment by the Company as of the Closing Date (“Post-Closing Employees”)
under each Benefit Plan which is an employee pension benefit plan (within the
meaning of Section 3(2) of ERISA), and (y) the interest of each Post-Closing
Employee under any Benefit Plan which is a stock option, restricted stock or
other stock-based compensation plan. With respect to Owner’s flexible benefit
program, if any, to the extent permitted under ERISA or the Code, Owner shall
continue to apply amounts credited to the accounts of Post-Closing Employees
under such plan to reimburse Post-Closing Employees for covered expenses to the
extent that such expenses were incurred on or before the last day of the plan
year which includes the Closing Date. Owner shall pay to each Post-Closing
Employee, as applicable, as soon as practicable after the Closing Date, the
value of any accrued but unused vacation and sick pay entitlements of such
employee as of the Closing Date. Owner shall be responsible for any severance
payments due to its employees, excluding Employees as a result of the
transaction contemplated hereby. Owner shall be solely responsible for
compliance with the Workers Adjustment and Retraining Notification Act with
respect to employees and former employees of Owner up to the Closing Date. Owner
shall hold the Company harmless from and shall indemnify the Company against any
and all claims, liability, loss, damages, or expenses (including reasonable
attorneys’ fees and court costs) that the Company may incur or suffer as a
result of or respect to (1) Owner’s breach of any representation or covenant
provided under this Section 10(e), (2) any benefit plan or arrangement
(including the Benefit Plans) sponsored, maintained or contributed to by Owner
or a Common Control Entity on or prior to the Closing Date (including, without

 

- 36 -



--------------------------------------------------------------------------------

limitation any withdrawal liability resulting from the transaction contemplated
herein), and (3) any obligation or liability to any employee or other present or
former employee of Owner, or to any dependent, survivor or beneficiary thereof,
arising out of or relating to any such person’s employment with Owner or a
Common Control Entity prior to the Closing Date. The provisions of this
Section 10(e) shall survive the Closing Date.

(f) Conditions to Obligations of Owner. The obligation of Owner to effect the
Closing shall be subject to the fulfillment (or written waiver by Owner), at or
prior to the Closing Date, of the following conditions:

(i) Representations and Warranties. The representations and warranties of
Investor contained in this Agreement shall be true and correct in all material
respects as of the Closing Date, as though made at and as of the Closing Date;
provided, that any breach of the representation and warranty of Investor set
forth in Section 11(f)(iv) below as a result of updating such representation and
warranty as of the Closing Date may be cured by Investor complying with its
obligations to pay the Investor Contribution and otherwise make or cause the
Company to make the deliveries and consummate the Closing in accordance with the
provisions of this Agreement.

(ii) Performance of Obligations. Investor shall have made (or caused to be made)
the Investor Contribution in full and the Company shall have made the Macklowe
Distribution, and each of Investor and the Company shall have executed,
acknowledged (if applicable) and/or delivered or caused to be executed,
acknowledged (if applicable) and/or delivered all documents required to be
executed, acknowledged (if applicable) and/or delivered or caused to be
executed, acknowledged (if applicable) and/or delivered by Investor and/or the
Company hereunder on the Closing Date; and Investor and the Company shall have
performed in all material respects all other obligations required to be
performed by Investor and/or the Company under this Agreement on or prior to the
Closing Date.

(iii) No Termination of Legacy PSA. Legacy Purchaser shall have not elected to
terminate the Legacy PSA, whether in its entirety or with respect to any
Individual Premises (as defined in the Legacy PSA), other than by reason of a
default by Legacy Owner thereunder.

(g) Conditions to Obligations of Investor. The obligation of Investor to effect
the Closing (or effect the Closing as to the Premises, as applicable) shall be
subject to the fulfillment (or written waiver by Investor), at or prior to the
Closing Date, of the following conditions:

(i) Representations and Warranties. The Representations of Owner contained in
Section 11(c) shall be true and correct in all material respects as of the
Closing Date, as though made at and as of the Closing Date, except to the extent
any such Representation expressly states in the applicable subsection containing
such Representation that it is made as of a specified date, in which case such
Representation shall be deemed remade as of the Closing Date, as if made on and
as of such specified date. Notwithstanding the foregoing or anything else to the
contrary

 

- 37 -



--------------------------------------------------------------------------------

contained in this Agreement, Investor shall have no right to terminate this
Agreement and there shall be no reduction in the Investor Contribution or the
Macklowe Distribution if Owner, in the Owner Update Certificate (as hereinafter
defined), makes any Permitted Updates. As used herein, the term “Permitted
Updates” shall mean a qualification to the Representations made by Owner in
Section 11(c) that (i) (x) either (A) derives from events that occur from and
after the date hereof and are outside of the reasonable control of Owner or any
person that directly or indirectly controls Owner or (B) derives from an act
taken by Owner, or an omission made by Owner, in either case that is permitted
to be taken or made by Owner hereunder, and (y) does not derive from a default
of Owner hereunder, or (ii) is a qualification to the Representation made by
Owner in the last sentence of Section 11(c)(ii) or in Section 11(c)(ix) hereof.
If Owner, in the Owner Update Certificate, makes any qualifications to Owner’s
Representations that are not Permitted Updates (any such qualification that is
not a Permitted Update being referred to herein as a “Qualification”), neither
Investor nor the Company shall have any right, remedy or claim against Owner,
unless the sum of (w) in the case of Qualifications resulting from circumstances
that can be cured by the payment of money, the aggregate cost of correcting all
such circumstances, plus (x) in the case of Qualifications resulting from
circumstances that cannot readily be corrected with the payment of money, the
aggregate diminution in the value of the Premises, exceeds the Threshold Amount,
it being agreed that any uncured circumstances involving net costs and/or
impairments to value that, when taken together with all prior such costs and
impairments to value (after giving credit for any credits or cash payments made
by Owner to offset the effect of those costs and impairments to value), in the
aggregate, do not exceed the Threshold Amount shall be deemed immaterial, and
neither Investor nor the Company shall have any remedy therefor (subject,
however, to Section 20(d)). In the event any such uncured circumstances involve
net costs and/or impairments to value that, when taken together with all prior
such costs and impairments to value identified by Owner (after giving credit for
any credits or cash payments made by the Owner set forth above), are in excess
of the Threshold Amount, the rights of Investor shall be governed by Sections
20(c) and 20(d) hereof.

(ii) Performance of Obligations. Owner shall have executed, acknowledged (if
applicable) and/or delivered or caused to be executed, acknowledged (if
applicable) and/or delivered all documents required to be executed, acknowledged
(if applicable) and/or delivered or caused to be executed, acknowledged (if
applicable) and/or delivered by Owner hereunder on the Closing Date, and Owner
shall have performed in all material respects all other obligations required to
be performed by Owner under this Agreement on or prior to the Closing Date.

(iii) Estoppel Certificates. Owner shall have delivered to Investor the Required
Tenant Estoppel Certificates.

(h) Failure of Condition. If Investor is unable to timely satisfy (and Owner has
not waived in writing) the conditions precedent to Owner’s obligation to effect
the Closing as set forth in Section 10(f)(i) and (ii), then such failure shall
constitute a default hereunder, in which case, Section 20(a) shall govern. If
Owner is unable to timely satisfy the conditions precedent to Investor’s
obligation to effect the Closing as set

 

- 38 -



--------------------------------------------------------------------------------

forth in Section 10(g) (unless Investor is otherwise willing to waive such
conditions), then (i) Owner may, from time to time, if it so elects and without
any abatement in the Investor Contribution or the Macklowe Distribution, adjourn
the Scheduled Closing Date for a period or periods that, when aggregated with
the number of days which Owner has previously adjourned the Closing in
accordance with this Agreement, including, without limitation, Section 5 hereof
(but excluding Section 36(b), it being agreed that any extension by Owner under
Section 36(b) shall be in addition to any extension(s) under this
Section 10(h)), does not exceed ninety (90) days in the aggregate, and (ii) if
Owner does not so elect to adjourn the Scheduled Closing Date, Investor shall
have the right to adjourn the Scheduled Closing Date from time to time for a
period or periods that, when aggregated with the number of days which Investor
has previously adjourned the Scheduled Closing Date in accordance with this
Agreement, does not exceed thirty (30) days in the aggregate, by written notice
thereof to Owner within five (5) business days after the Scheduled Closing Date,
time being of the essence. If Investor elects to adjourn the Scheduled Closing
Date as provided in clause (ii) above, then (A) Owner, in good faith, shall seek
to satisfy the conditions to Investor’s obligation to proceed with the Closing
(it being agreed that Owner shall have no obligation to expend any funds,
commence any litigation or otherwise incur any liability in order to satisfy any
such conditions), and (B) Investor and Boston Properties Limited Partnership, a
Delaware limited partnership (“BPLP”), shall be obligated, on a joint and
several basis, to pay to Owner a per diem amount equal to $350,000.00 on a
current monthly basis on the 1st day of each calendar month, in arrears, from
and after the Scheduled Closing Date (prior to any such adjournment) until the
earliest to occur of (I) the Closing, (II) the termination of this Agreement and
(III) the last day of the adjournment period to which Investor adjourned the
Scheduled Closing Date (which amounts shall be due and payable whether or not
the Closing occurs, and which amounts shall be non-refundable and Owner shall
have no liability to Investor or the Company therefor whatsoever). BPLP is
countersigning this Agreement to indicate its agreement to be bound by and
liable under this Section 10(h) for such per diem amount. If, after any such
extension, the conditions precedent to Investor’s obligation to effect the
Closing continue not to be satisfied (and Investor has not waived the same) or
neither Owner nor Investor elects such extension and, in either case, such
failure of condition precedent is not the result of Owner’s default hereunder
(it being agreed that, without limitation, the inability to deliver the Required
Tenant Estoppel Certificates is not a default unless such inability derives from
Owner’s failure to request the Required Tenant Estoppel Certificate as required
by Section 36 hereof), then Investor shall be entitled to terminate this
Agreement by notice given to Owner, and upon the timely giving of any such
termination notice, Investor shall be entitled to a return of the Deposit and
this Agreement shall terminate and neither party hereto shall have any further
rights or obligations hereunder other than those which are expressly provided to
survive the termination hereof. If the provisions of the preceding sentence
would be applicable, except that such failure of condition precedent is the
result of Owner’s default hereunder, then Section 20(b) shall govern. The
provisions of this Section 10(h) shall survive any termination of this
Agreement.

 

- 39 -



--------------------------------------------------------------------------------

  11. CONDITION OF THE PROPERTY; REPRESENTATIONS.

(a) INVESTOR HEREBY ACKNOWLEDGES THAT, EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, NEITHER OWNER NOR ANY OTHER OWNER PARTY, NOR ANY OTHER PERSON ACTING
ON BEHALF OF OWNER, NOR ANY PERSON OR ENTITY WHICH PREPARED OR PROVIDED ANY OF
THE MATERIALS REVIEWED BY INVESTOR IN CONDUCTING ITS DUE DILIGENCE, NOR ANY
SUCCESSOR OR ASSIGN OF ANY OF THE FOREGOING PARTIES, HAS MADE OR SHALL BE DEEMED
TO HAVE MADE ANY ORAL OR WRITTEN REPRESENTATIONS OR WARRANTIES, WHETHER
EXPRESSED OR IMPLIED, BY OPERATION OF LAW OR OTHERWISE (INCLUDING WITHOUT
LIMITATION WARRANTIES OF HABITABILITY, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE), WITH RESPECT TO THE PROPERTY, THE PERMITTED USE OF THE
PROPERTY OR THE ZONING AND OTHER LAWS, REGULATIONS AND RULES APPLICABLE THERETO
OR THE COMPLIANCE BY THE PROPERTY THEREWITH, THE REVENUES AND EXPENSES GENERATED
BY OR ASSOCIATED WITH THE PROPERTY, OR OTHERWISE RELATING TO THE PROPERTY OR THE
TRANSACTIONS CONTEMPLATED HEREIN. INVESTOR FURTHER ACKNOWLEDGES THAT ALL
MATERIALS WHICH HAVE BEEN PROVIDED BY ANY OF THE OWNER PARTIES HAVE BEEN
PROVIDED WITHOUT ANY WARRANTY OR REPRESENTATION, EXPRESSED OR IMPLIED AS TO
THEIR CONTENT, SUITABILITY FOR ANY PURPOSE, ACCURACY, TRUTHFULNESS OR
COMPLETENESS EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, AND INVESTOR SHALL
NOT HAVE ANY RECOURSE AGAINST OWNER OR ANY OF THE OTHER OWNER PARTIES IN THE
EVENT OF ANY ERRORS THEREIN OR OMISSIONS THEREFROM , EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT. INVESTOR IS ENTERING INTO THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT BASED SOLELY ON ITS OWN INDEPENDENT INVESTIGATION AND
INSPECTION OF THE PROPERTY AND NOT IN RELIANCE ON ANY INFORMATION PROVIDED BY
OWNER, OR ANY OF THE OTHER OWNER PARTIES, EXCEPT FOR THE REPRESENTATIONS
EXPRESSLY SET FORTH HEREIN. INVESTOR EXPRESSLY DISCLAIMS ANY INTENT TO RELY ON
ANY SUCH MATERIALS PROVIDED TO IT BY OWNER IN CONNECTION WITH ITS DUE DILIGENCE
AND AGREES THAT IT SHALL RELY SOLELY ON ITS OWN INDEPENDENTLY DEVELOPED OR
VERIFIED INFORMATION AND THE REPRESENTATIONS EXPRESSLY SET FORTH IN THIS
AGREEMENT.

(b) INVESTOR ACKNOWLEDGES AND AGREES THAT IT IS ENTERING INTO THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT WITH THE PROPERTY BEING IN “AS IS” CONDITION AND
“WITH ALL FAULTS”, BASED UPON THE CONDITION (PHYSICAL OR OTHERWISE) OF THE
PROPERTY AS OF THE DATE OF THIS AGREEMENT, REASONABLE WEAR AND TEAR AND, SUBJECT
TO THE PROVISIONS OF SECTIONS 12 AND 13 OF THIS AGREEMENT, LOSS BY CONDEMNATION
OR FIRE OR OTHER CASUALTY EXCEPTED. INVESTOR ACKNOWLEDGES AND

 

- 40 -



--------------------------------------------------------------------------------

AGREES THAT ITS OBLIGATIONS UNDER THIS AGREEMENT SHALL NOT BE SUBJECT TO ANY
FINANCING CONTINGENCY OR OTHER CONTINGENCIES OR SATISFACTION OF CONDITIONS AND
INVESTOR SHALL HAVE NO RIGHT TO TERMINATE THIS AGREEMENT OR RECEIVE A RETURN OF
THE DEPOSIT EXCEPT AS EXPRESSLY PROVIDED FOR IN SECTIONS 6(b), 10(h), 12(a)(ii),
13(a)(ii), 20(b) AND 20(d)(i) HEREOF.

(c) Owner hereby represents and warrants to Investor (each a “Representation”
and, collectively, the “Representations”) that, as of the date hereof:

(i) (1) Owner is duly formed and in good standing under the laws of the State of
Delaware; (2) Owner has full power and authority to own its interest in and
operate the Premises and to enter into and perform this Agreement in accordance
with its terms; (3) this Agreement and all documents executed by Owner which are
to be delivered to Investor or the Company at Closing (A) are, and at the time
of Closing will be, duly authorized, executed and delivered by Owner, (B) are,
and at the time of Closing will be, the legal, valid and binding obligations of
Owner enforceable against Owner in accordance with their respective terms,
(C) do not and, at the time of Closing will not, violate any provision of any
agreement to which Owner or the Property is subject (except that Owner requires
the approval of the Existing Lenders to consummate the transactions contemplated
under this Agreement), (D) do not and, at the time of Closing will not, violate
any provision of judicial order, law, statute, rule, ordinance, regulation,
requirement, decree or restriction to which Owner or the Property is subject,
and (E) do not, and at the time of Closing will not, require Owner to obtain any
consent, authorization, approval or registration under, any law, statute, rule,
regulation, judgment, order, writ, injunction or decree which is binding upon
Owner. Owner has not heretofore granted to any third party any option to
purchase Owner’s interest in the Property (including, without limitation, any
rights of first offer or rights of first refusal to purchase Owner’s interest in
the Property), and, to Owner’s Actual Knowledge, no third party has any such
option to purchase Owner’s interest in the Property.

(ii) Schedule 11(c)(ii)-1 is a true, correct and complete list of (i) all of the
leases, telecommunications leases, licenses and other occupancy agreements
currently demising space at the Premises (other than any such leases, licenses,
subleases and other occupancy agreements under which a tenant is the lessor
thereunder), (ii) all of the guaranties under which a guarantor has guarantied
the obligations of the tenant under any such lease, telecommunications lease,
license, sublease or other occupancy agreement, (iii) all consents to sublease
and consents to assignment that in either case Owner or, to Owner’s Actual
Knowledge, any predecessor in interest to Owner has heretofore executed and
delivered in respect of such leases, telecommunications leases, licenses,
subleases and other occupancy agreements and for which the applicable subleases
are in effect, and (iv) all non-disturbance agreements that Owner or, to Owner’s
Actual Knowledge, any predecessor in interest to Owner has heretofore executed
and delivered with any person or entity that claims by, through or under any
such lease, telecommunications lease, license, sublease or other occupancy
agreement (the items that are described in the foregoing clauses (i)-(iv) above
being collectively referred to herein as the “Existing Lease Documents”). Owner
has delivered

 

- 41 -



--------------------------------------------------------------------------------

to Investor, or made available to Investor for review, true and complete copies
of all of the Existing Lease Documents. Except as set forth on Schedule
11(c)(ii)-2, Owner (or Owner’s predecessor in interest) has paid, or prior to
the Closing Date will pay, to or on behalf of the tenant under the applicable
Lease all tenant improvement allowances that such tenant has the right to draw
from the landlord pursuant to such Lease with respect to the current term of
such Lease as in effect on the date of this Agreement (and specifically
excluding any Future Tenant Inducement Costs) (it being understood that Owner
shall be responsible for the payment of all such unpaid costs of work set forth
on Schedule 11(c)(ii)-2). Except as set forth on Schedule 11(c)(ii)-2, Owner (or
Owner’s predecessor) has heretofore performed and paid, or will prior to the
Closing Date perform and pay, the cost of any work that the applicable Lease
requires the landlord thereunder to perform with respect to the current term of
such Lease as in effect on the date of this Agreement (and specifically
excluding any Future Tenant Inducement Costs) (it being understood that Owner
shall be responsible for the payment of all such unpaid tenant improvement
allowances set forth on Schedule 11(c)(ii)-2). The Leases are in full force and
effect. Owner has not heretofore received from any of the counterparties under
the Existing Lease Documents to which Owner is a party a notice to the effect
that Owner is in default in any material respect of the obligations of the
landlord under the applicable Lease (except for any such default that Owner has
heretofore cured). No base rentals due or to become due under the Leases have
been paid by the counterparty thereunder more than one (1) month in advance.
Owner has not heretofore pledged or otherwise hypothecated the landlord’s
interest under the Leases which pledge or other hypothecation remains
outstanding, except to secure the Existing Loans. As of the date of this
Agreement, no tenant under any of the Leases has heretofore exercised its right
to audit the landlord’s books and records to confirm or challenge the landlord’s
calculation of Overage Rent or the landlord’s calculation of charges for
electricity, heating, ventilation and air-conditioning services, cleaning
services, freight elevator service or any other similar services, except for
(i) any such audit that has heretofore been settled or otherwise terminated and
(ii) audits that are currently being conducted by the tenants set forth on
Schedule 11(c)(ii)-3.

(iii) Schedule 11(c)(iii) is a true, correct and complete list of all of the
service, maintenance, construction, supply and other agreements relating to the
operation of the Premises that are in effect on the date hereof (other than the
Leases and the Brokerage Agreements) (collectively, the “Existing Contracts”).
Owner has delivered to Investor, or made available to Investor for review, true
and complete copies of the Existing Contracts set forth on Schedule 11(c)(iii).

(iv) Schedule 11(c)(iv) is a true, correct and complete list of the security
deposits (whether cash or letters of credit) currently held by Owner under the
Leases.

(v) The tenant arrearage schedules set forth on Schedule 11(c)(v) is a true,
correct and complete in all material respects as of the date set forth on each
such schedule.

 

- 42 -



--------------------------------------------------------------------------------

(vi) Except for the matters set forth on Schedule 11(c)(vi), there is no action,
suit, litigation, hearing or administrative proceeding (including
landlord/tenant proceedings) pending against Owner, or, to Owner’s Actual
Knowledge, threatened in either case with respect to all or any portion of the
Premises, in each case which is not or would not be covered by insurance and
which would have a material adverse effect on the use or operation of the
Premises.

(vii) There are no condemnation or eminent domain proceedings pending against
Owner or any portion of the Property, or to Owner’s Actual Knowledge, which are
threatened against the Premises.

(viii) Intentionally omitted.

(ix) As of the date of this Agreement, Owner has received no notice alleging
that the work that has heretofore been performed in the plaza of the Building
and on the Madison Avenue frontage of the Building has been performed in
violation of Section 81-231 of the Zoning Resolution of The City of New York,
certificate number N-050116-ZCM.

(x) Schedule 11(c)(x) is a true, correct and complete list of (A) all union and
non-union employees presently employed by Owner or Owner’s property manager at
the Premises and (B) all CBAs that are binding on Owner with respect to the
Premises. Except for the employees whose employment is governed by the CBAs,
none of Owner’s employees is represented by a labor union in connection with his
or her employment by Owner, and, to Owner’s Actual Knowledge, no petition has
been filed, nor has any proceeding been instituted by any employee or group of
employees with any labor relations board or commission seeking recognition of a
collective bargaining representative. Owner has delivered to Investor, or made
available to Investor for review, true, correct and complete copies of the CBAs
or a contract negotiations settlement summary if the language and printing of
the current CBA has not yet been completed. Except as set forth on Schedule
11(c)(x), Owner is not in default in any material respect of Owner’s obligations
under the CBAs. Owner has not received any notice of a claim that Owner is in
default in any material respect under the CBAs. There are no pending grievances
or labor arbitrations pursuant to any CBAs in respect of the employees that are
employed by or on behalf of Owner at the Premises. Owner and Owner’s property
manager have paid or made provision for payment of all salaries, wages, and
vacation pay accrued through the Closing Date for all employees of Owner and
Owner’s property manager. Owner and Owner’s property manager are in compliance
in all material respects with (x) all federal and state laws respecting
employment and employment practices, terms and conditions of employment,
collective bargaining, immigration, wages, hours and benefits,
non-discrimination in employment, workers compensation, the collection and
payment of withholding and/or payroll taxes and similar taxes, including but not
limited to the Civil Rights Act of 1964, the Age Discrimination in Employment
Act of 1967, the Equal Employment Opportunity Act of 1972, the Employee
Retirement Income Security Act of 1974, the Equal Pay Act, the National Labor
Relations Act, the Americans with Disabilities Act of 1990, the Vietnam Era
Veterans Reemployment Act, and any and all similar applicable state and local
laws;

 

- 43 -



--------------------------------------------------------------------------------

and (y) all material applicable requirements of the Occupational Safety and
Health Act of 1970 and comparable regulations and orders thereunder. Owner and
Owner’s property manager are not engaged in any unfair employment practice.

(xi) Schedule 11(c)(xi) sets forth a true, correct and complete list of all
brokerage agreements entered into by Owner and, to Owner’s Actual Knowledge,
entered into by any prior owner of the Premises, in each case affecting the
Premises (the “Brokerage Agreements”). Owner has delivered to Investor, or made
available to Investor for review, true, correct and complete copies of each of
the Brokerage Agreements. Owner (or Owner’s predecessor) has paid, or prior to
the Closing Date will pay, all brokerage commissions due pursuant to the
Brokerage Agreements with respect to the current term of the Leases as in effect
on the date of this Agreement (and specifically excluding any Future
Commissions).

(xii) The outstanding principal balances of the Existing Loans are set forth on
Schedules 11(c)(xii)-1 and 11(c)(xii)-2. Attached as Schedules 11(c)(xii)-3 and
11(c)(xii)-4 is a schedule of all of the documents and agreements evidencing
and/or securing the Existing Loans (collectively, the “Existing Loan
Documents”), true, correct and complete copies of which Existing Loan Documents
have been delivered to Investor, or made available to Investor for review.
Investor hereby acknowledges having received a copy of the Existing Loan
Documents. The Existing Loan Documents are in full force and effect. Owner and
its affiliates (i) have made all payments of principal, interest and any other
sums that are due and payable under the Existing Loan Documents through the date
hereof, and (ii) have not received any written notice alleging that any such
parties are in default in the performance or observance of any of the material
covenants and obligations required to be kept, observed or performed by such
parties under the Existing Loan Documents.

(xiii) Schedule 11(c)(xiii) is a true, correct and complete list of all tax
years for which Owner has instituted a tax reduction or other proceeding to
reduce the assessed valuation of the Property and that remain open or pending.

(xiv) Schedule 9(a)(ii) are true, correct and complete copies of all
certificates of insurance evidencing property and casualty insurance policies
and liability insurance policies that Owner maintains with respect to the
Premises as of the date hereof. Such insurance policies are in full force and
effect.

(xv) No employee benefit plan, as defined in Section 3(3) of ERISA to which
Owner has contributed to or maintained (other than jointly trusteed plans
contributed to by Owner pursuant to the CBAs or other benefit program,
arrangement or policy of Owner) (collectively, “Benefit Plans”) provides health,
dental, life insurance or other welfare benefits (whether on an insured or
self-insured basis) to employees after their retirement or other termination of
employment (other than continuation coverage required under COBRA which may be
purchased at the sole expense of the employee). Each Benefit Plan which is an
“employee pension benefit plan” (within the meaning of Section 3(2) of ERISA) is
qualified under Section 401(a) of the Code and the trust, if any, forming part
of such plan is exempt from federal income

 

- 44 -



--------------------------------------------------------------------------------

tax under Section 501(a) of the Code. A favorable determination letter has been
issued by the Internal Revenue Service pursuant to IRS Revenue Procedure 93-39
and its progeny with respect to each such plan and trust, and there are no facts
and nothing has occurred that would adversely affect the qualification of such
plan. With respect to each employee benefit plan or arrangement (including the
Benefit Plans, but excluding any multiemployer plans, as defined in
Section 3(37) of ERISA, to which the Owner was obligated to contribute pursuant
to a CBA), maintained or contributed to by Owner, (x) there is no actual or
contingent liability of Owner under Title IV of ERISA or the Code to any person
or entity, including the Pension Benefit Guaranty Corporation, the Internal
Revenue Service, any such plan or the participants (or their beneficiaries) in
any such plan (other than the obligation to pay routine benefit claims when due
under the terms of such plan), (y) the Property has not been subject to a lien
under ERISA or the Code and (z) there is no basis for such liability or the
assertion of any such lien with respect to the Property as the result of or
after the consummation of the transactions contemplated by this Agreement.
Except as set forth on Schedule 11(c)(xv), Owner has never maintained,
contributed to or incurred any obligation or liability with respect to any
“multiemployer plan”, as defined in Section 3(37) or 4001(a)(3) of ERISA or
Section 414(f) of the Code (either as an employer or a joint employer).

(xvi) Owner owns the Personalty free and clear of all liens and encumbrances
(except for the Existing Loans).

(xvii) Owner is not now and shall not be at any time prior to or at the Closing
an individual, corporation, partnership, joint venture, association, joint stock
company, trust, trustee, estate, limited liability company, unincorporated
organization, real estate investment trust, government or any agency or
political subdivision thereof, or any other form of entity (collectively, a
“Person”) with whom a United States citizen, entity organized under the laws of
the United States or its territories or entity having its principal place of
business within the United States or any of its territories (collectively, a
“U.S. Person”), is prohibited from transacting business of the type contemplated
by this Agreement, whether such prohibition arises under United States law,
regulation, executive orders and lists published by the Office of Foreign Assets
Control, Department of the Treasury (“OFAC”) (including those executive orders
and lists published by OFAC with respect to Persons that have been designated by
executive order or by the sanction regulations of OFAC as Persons with whom U.S.
Persons may not transact business or must limit their interactions to types
approved by OFAC (“Specially Designated Nationals and Blocked Persons”)) or
otherwise. Neither Owner nor any Person who owns an interest in Owner (other
than the owner of publicly traded shares) (collectively, an “Owner Interest
Party”) is now or shall be at any time prior to or at the Closing a Person with
whom a U.S. Person, including a United States Financial Institution as defined
in 31 U.S.C. 5312, as periodically amended (“Financial Institution”), is
prohibited from transacting business of the type contemplated by this Agreement,
whether such prohibition arises under United States law, regulation, executive
orders and lists published by the OFAC (including those executive orders and
lists published by OFAC with respect to Specially Designated Nationals and
Blocked Persons) or otherwise.

 

- 45 -



--------------------------------------------------------------------------------

(xviii) Neither Owner nor any Owner Interest Party, nor any Person providing
funds to Owner: (A) is under investigation by any governmental authority for, or
has been charged with, or convicted of, money laundering, drug trafficking,
terrorist related activities, any crimes which in the United States would be
predicate crimes to money laundering, or any violation of any Anti-Money
Laundering Laws (as hereinafter defined); (B) has been assessed civil or
criminal penalties under any Anti-Money Laundering Laws; or (C) has had any of
its funds seized or forfeited in any action under any Anti-Money Laundering
Laws. For purposes of this Agreement, the term “Anti-Money Laundering Laws”
shall mean laws, regulations and sanctions, state and federal, criminal and
civil, that: (w) limit the use of and/or seek the forfeiture of proceeds from
illegal transactions; (x) limit commercial transactions with designated
countries or individuals believed to be terrorists, narcotics dealers or
otherwise engaged in activities contrary to the interests of the United States;
(y) require identification and documentation of the parties with whom a
Financial Institution conducts business; or (z) are designed to disrupt the flow
of funds to terrorist organizations. Such laws, regulations and sanctions shall
be deemed to include the USA Patriot Act of 2001, Pub. L. No. 107-56 (the
“Patriot Act”), the Bank Secrecy Act, 31 U.S.C. Section 5311 et seq., the
Trading with the Enemy Act, 50 U.S.C. App. Section 1 et seq., the International
Emergency Economic Powers Act, 50 U.S.C. Section 1701 et seq., and the sanction
regulations promulgated pursuant thereto by the OFAC, as well as laws relating
to prevention and detection of money laundering in 18 U.S.C. Sections 1956 and
1957.

(xix) Owner is in compliance with any and all applicable provisions of the
Patriot Act.

(xx) Owner is solvent, has the financial capacity to fulfill its obligations
hereunder, has not filed any voluntary petition in bankruptcy or been
adjudicated as bankrupt or insolvent, has not been the subject of an involuntary
proceeding in bankruptcy which has not been vacated or stayed within thirty
(30) days of the filing of such proceeding, and has not filed any petition or
answer seeking any reorganization, liquidation, dissolution or similar relief
under any federal bankruptcy or insolvency laws, or other relief for debtors,
and has not sought or consented to or acquiesced in the appointment of any
trustee, receiver, conservator or liquidator of all or any substantial part of
its assets or its interest in any property. No court of competent jurisdiction
has entered an order, judgment, or decree approving a re-organization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any federal bankruptcy act, and no liquidator of Owner or of all or
any substantial part of its assets or its interest in any property has been
appointed. Owner has not admitted in writing or otherwise alleged to any person
or entity that it is insolvent or is suspending or under the pending suspension
of its operations.

Any and all uses of the phrase, “to Owner’s Actual Knowledge” or other
references to Owner’s knowledge in this Agreement, shall mean the actual,
present, conscious knowledge of Harry Macklowe, William Macklowe or Noah Leonard
(the “Owner Knowledge Individuals”) as to a fact at the time given without any
investigation or inquiry. Without limiting the foregoing, Investor acknowledges
that the Owner Knowledge Individuals have not performed and are not obligated to
perform any

 

- 46 -



--------------------------------------------------------------------------------

investigation or review of any files or other information in the possession of
Owner, or to make any inquiry of any persons, or to take any other actions in
connection with the representations and warranties of Owner set forth in this
Agreement. Neither the actual, present, conscious knowledge of any other
individual or entity, nor the constructive knowledge of the Owner Knowledge
Individuals or of any other individual or entity, shall be imputed to the Owner
Knowledge Individuals.

The Representations of Owner contained in this Section 11(c) shall survive the
Closing with respect to the Premises for one hundred eighty (180) days following
the Closing Date (the “Limitation Period”). Each such Representation shall
automatically be null and void and of no further force and effect following the
expiration of the Limitation Period unless, on or prior to the expiration of the
Limitation Period, Investor shall have provided Owner with a notice alleging
that Owner is in breach of such Representation and specifying in reasonable
detail the nature of such breach. Investor shall allow Owner sixty (60) days
after its notice within which to cure such breach or if such breach cannot be
cured within such sixty (60) day period, and Owner notifies Investor it wishes
to extend its cure period, such additional reasonable period of time as is
required to cure the same so long as such cure has been commenced within such
sixty (60) day period and is being diligently pursued to completion, but in no
event may the total amount of time for Owner to cure such breach or breaches
exceed an additional sixty (60) days. If Owner fails to cure such breach after
written notice thereof, Investor’s sole remedy shall be to proceed as provided
for in Section 20 hereof.

(d) The Representations of Owner set forth in Section 11(c) are subject to the
following limitations: (i) subject to the express provisions of Section 9(b),
Owner does not represent or warrant that any particular Lease or Contract will
be in force or effect as of the Closing or that the tenants or contractors
thereunder, as applicable, will not be in default thereunder, (ii) to the extent
that Owner has delivered or made available to Investor (or to any Diligence
Party (as defined below)) any Leases, Contracts or other diligence information
with respect to the Property at any time prior to the date hereof, and such
Leases, Contracts or other diligence information contain provisions inconsistent
with any of such Representations, then such representations and warranties shall
be deemed modified to conform to such provisions and Investor shall be deemed to
have knowledge thereof (it being understood that, subject to the provisions of
clause (iii) below, in the case of other diligence information with respect to
any particular matter, if Owner has delivered or made available to Investor (or
to any Diligence Party) any updated diligence information with respect to such
particular matter that is inconsistent with any diligence information with
respect to such particular matter previously delivered or made available, then,
to the extent of such inconsistency only, the most recently updated diligence
information with respect to such particular matter shall be deemed to modify the
applicable Representation under this clause (ii)), and (iii) in the event that,
prior to the Closing, any Diligence Party shall obtain knowledge of any
information that is inconsistent with, and would constitute the basis of a
breach of, any Representation or failure to satisfy any condition on the part of
Owner, then, promptly thereafter (and, in all events, prior to Closing),
Investor shall deliver to Owner notice of such information specifying the
Representation or condition to which such information relates, and Investor
further acknowledges that such Representation or condition will not be deemed

 

- 47 -



--------------------------------------------------------------------------------

breached in the event a Diligence Party shall have, prior to Closing, obtained
knowledge of any information that is inconsistent with such Representation or
condition and Investor shall have failed to disclose to Owner as required hereby
and Investor shall not be entitled to bring any action after the Closing Date
based on such Representation or condition. For purposes of the foregoing,
Investor shall only be deemed to know that any representation or warranty
contained herein is untrue, inaccurate or breached to the extent that (1) any
Diligence Party has knowledge of any fact or information which is inconsistent
with such representation or warranty or (2) this Agreement or any Leases,
Contracts or other information with respect to the Property delivered or made
available to Investor or any Diligence Party contain provisions inconsistent
with any of such representations and warranties. “Diligence Party” shall mean
any of the following: Robert Silpe, Robert Selsam, Shane Walsh, Mike Walsh,
Matthew Mayer and Tom Hill.

(e) Each of the provisions of this Section 11 shall survive the Closing, but
such survival shall be limited, in the case of the Representations set forth in
Section 11(c), to the extent set forth therein. The provisions of Sections 11(a)
and 11(b) shall be deemed incorporated by reference and made a part of all
documents or instruments delivered by Owner to Investor, the Company or the
Subsidiary Owner in connection with the sale of the Property.

(f) Investor hereby represents and warrants to Owner as of the date hereof and
as of Closing that:

(i) Investor is duly formed and in good standing under the laws of the State of
Delaware and is not subject to any law, order, decree, restriction or agreement
which prohibits or would be violated by this Agreement or the consummation of
the transactions contemplated hereby.

(ii) Investor has full power and authority to enter into and perform this
Agreement in accordance with its terms and this Agreement and all documents
executed by Investor which are to be delivered to Owner at Closing are, and at
the time of Closing will be, duly authorized, executed and delivered by Investor
and are, and at the time of Closing will be the legal, valid and binding
obligations of Investor, enforceable against Investor in accordance with their
respective terms.

(iii) Neither the execution, delivery or performance of this Agreement nor the
consummation of the transactions contemplated hereby is prohibited, or requires
Investor to obtain any consent, authorization, approval or registration under,
any law, statute, rule, regulation, judgment, order, writ, injunction or decree
which is binding upon Investor.

(iv) There are no judgments, orders or decrees of any kind against Investor
unpaid and unsatisfied of record, nor any actions, suits or other legal or
administrative proceedings pending or, to Investor’s actual knowledge,
threatened against Investor, which would have a material adverse effect on
Investor, its financial condition or its ability to consummate the transactions
contemplated by this Agreement.

 

- 48 -



--------------------------------------------------------------------------------

(v) Investor is not making the Investor Contribution with the assets of an
employee benefit plan (as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)), or, if plan assets will be
used to make the Investor Contribution, Investor will deliver to Owner at
Closing a certificate containing such factual representations as shall permit
Owner and its counsel to conclude that no prohibited transaction would result
from the consummation of the transactions contemplated by this Agreement.

(vi) Investor is not now nor shall it be at any time prior to or at the Closing
a Person with whom a U.S. Person is prohibited from transacting business of the
type contemplated by this Agreement, whether such prohibition arises under
United States law, regulation, executive orders and lists published by OFAC
(including those executive orders and lists published by OFAC with respect to
Specially Designated Nationals and Blocked Persons or otherwise). Neither
Investor nor any officer or director of Investor is now nor shall be at any time
prior to or at the Closing a Person with whom a U.S. Person, including a
Financial Institution, is prohibited from transacting business of the type
contemplated by this Agreement, whether such prohibition arises under United
States law, regulation, executive orders and lists published by the OFAC
(including those executive orders and lists published by OFAC with respect to
Specially Designated Nationals and Blocked Persons) or otherwise.

(vii) Neither Investor nor any officer or director of Investor, nor any Person
providing funds to Investor: (i) is under investigation by any governmental
authority for, or has been charged with, or convicted of, money laundering, drug
trafficking, terrorist related activities, any crimes which in the United States
would be predicate crimes to money laundering, or any violation of any
Anti-Money Laundering Laws; (ii) has been assessed civil or criminal penalties
under any Anti-Money Laundering Laws; or (iii) has had any of its funds seized
or forfeited in any action under any Anti-Money Laundering Laws. Such laws,
regulations and sanctions shall be deemed to include the Patriot Act, the Bank
Secrecy Act, 31 U.S.C. Section 5311 et seq., the Trading with the Enemy Act, 50
U.S.C. App. Section 1 et seq., the International Emergency Economic Powers Act,
50 U.S.C. Section 1701 et seq., and the sanction regulations promulgated
pursuant thereto by the OFAC, as well as laws relating to prevention and
detection of money laundering in 18 U.S.C. Sections 1956 and 1957.

(viii) Investor is in compliance with any and all applicable provisions of the
Patriot Act.

(g) Notwithstanding anything to the contrary set forth in this Agreement, Owner
makes no warranty with respect to the presence of Hazardous Materials on, above
or beneath the Premises (or any parcel in proximity thereto) or in any water on
or under the Premises. Investor’s closing hereunder shall be deemed to
constitute an express waiver of Investor’s right to cause Owner to be joined in
any action brought under any Environmental Laws with respect to the Premises.
The term “Hazardous Materials” means (i) those substances included within the
definitions of any one or more of the terms “hazardous materials,” “hazardous
wastes,” “hazardous substances,” “industrial wastes,” and “toxic pollutants,” as
such terms are defined under

 

- 49 -



--------------------------------------------------------------------------------

the Environmental Laws, or any of them, (ii) petroleum and petroleum products,
including, without limitation, crude oil and any fractions thereof,
(iii) natural gas, synthetic gas and any mixtures thereof, (iv) asbestos and or
any material which contains any hydrated mineral silicate, including, without
limitation, chrysotile, amosite, crocidolite, tremolite, anthophylite and/or
actinolite, whether friable or non-friable (collectively, “Asbestos”),
(v) polychlorinated biphenyl (“PCBs”) or PCB-containing materials or fluids,
(vi) radon, (vii) any other hazardous or radioactive substance, material,
pollutant, contaminant or waste, and (viii) any other substance with respect to
which any Environmental Law or governmental authority requires environmental
investigation, monitoring or remediation. The term “Environmental Laws” means
all federal, state and local laws, statutes, ordinances and regulations, now or
hereafter in effect, in each case as amended or supplemented from time to time,
including, without limitation, all applicable judicial or administrative orders,
applicable consent decrees and binding judgments relating to the regulation and
protection of human health, safety, the environment and natural resources
(including, without limitation, ambient air, surface, water, groundwater,
wetlands, land surface or subsurface strata, wildlife, aquatic species and
vegetation), including, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (42 U.S.C. §§ 9601
et seq.), the Hazardous Material Transportation Act, as amended (49 U.S.C. §§
1801 et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act, as
amended (7 U.S.C. §§ 136 et seq.), the Resource Conservation and Recovery Act,
as amended (42 U.S. §§ 6901 et seq.), the Toxic Substance Control Act, as
amended (15 U.S.C. §§ 2601 et seq.), the Clean Air Act, as amended (42 U.S.C. §§
7401 et seq.), the Federal Water Pollution Control Act, as amended (33 U.S.C. §§
1251 et seq.), the Occupational Safety and Health Act, as amended (29 U.S.C. §§
651 et seq.), the Safe Drinking Water Act, as amended (42 U.S.C. §§ 300f et
seq.), Environmental Protection Agency regulations pertaining to Asbestos
(including, without limitation, 40 C.F.R. Part 61, Subpart M, the United States
Environmental Protection Agency Guidelines on Mold Remediation in Schools and
Commercial Buildings, the United States Occupational Safety and Health
Administration regulations pertaining to Asbestos including, without limitation,
29 C.F.R. Sections 1910.1001 and 1926.58), applicable New York State and New
York City statutes and the rules and regulations promulgated pursuant thereto
regulating the storage, use and disposal of Hazardous Materials, the New York
City Department of Health Guidelines on Assessment and Remediation of Fungi in
Indoor Environments and any state or local counterpart or equivalent of any of
the foregoing, and any related federal, state or local transfer of ownership
notification or approval statutes. Except with respect to any claims arising out
of any breach of covenants, representations or warranties set forth in this
Agreement, Investor, for itself and its agents, affiliates, successors and
assigns, hereby releases and forever discharges Owner and the other Owner
Parties from any and all rights, claims and demands at law or in equity, whether
known or unknown at the time of this Agreement, which Investor has or may have
in the future, arising out of the physical environmental condition of the
Property, including, without limitation, any claim for indemnification or
contribution arising under any Environmental Law.

 

- 50 -



--------------------------------------------------------------------------------

  12. DAMAGE AND DESTRUCTION.

(a) If all or any part of the Building is damaged by fire or other casualty
occurring on or after the date hereof and prior to the Closing Date:

(i) if the estimated cost of repair or restoration is less than or equal to One
Hundred Fifty Million Dollars ($150,000,000), and if the estimated time to
substantially complete such repair or restoration is twelve (12) months or less
from the date of the fire or other casualty, neither party shall have the right
to terminate this Agreement and the parties shall nonetheless consummate this
transaction in accordance with this Agreement, without any abatement of the
Investor Contribution or the Macklowe Distribution or any liability or
obligation on the part of Owner by reason of such destruction or damage. In such
event, Owner shall assign to the Company and the Company shall have the right to
make a claim for and to retain any casualty insurance proceeds payable under the
casualty insurance policies in effect with respect to the Premises on account of
such physical damage or destruction and the Company shall receive a credit
against the Macklowe Distribution due at Closing for the amount of the
deductible on such casualty insurance policy less any amounts reasonably and
actually expended by Owner to collect any such insurance proceeds or to remedy
any unsafe conditions at the Premises or to repair or restore any damages, in no
event to exceed the amount of the loss. In the event such amount spent by Owner
shall exceed the amount of the deductible on such casualty insurance policy,
then Investor shall deliver such excess amount to Owner, within five
(5) business days of its receipt of any casualty insurance proceeds received on
account of such casualty (but in no event earlier than the Closing and in no
event shall Investor be required to reimburse Owner for such excess to the
extent exceeding the proceeds of insurance received by Investor). Under the
foregoing circumstances, Owner shall have the right in its sole discretion to
adjust any claim for insurance proceeds; provided, that if the estimated cost of
repair or restoration is greater than Five Million Dollars ($5,000,000), Owner
shall not have the right to adjust any such claim for insurance proceeds without
Investor’s prior approval, such approval not to be unreasonably withheld.

(ii) if the estimated cost of repair or restoration exceeds One Hundred Fifty
Million Dollars ($150,000,000), or if the estimated time to substantially
complete such repair or restoration exceeds twelve (12) months from the date of
the fire or other casualty, Investor shall have the option, exercisable on or
prior to the Casualty Election Date (as defined below), time being of the
essence, to terminate this Agreement by delivering notice of such termination to
Owner, whereupon the Deposit shall be returned to Investor and this Agreement
shall be deemed canceled and of no further force or effect, and neither party
shall have any further rights or liabilities against or to the other except for
such provisions which are expressly provided in this Agreement to survive the
termination hereof. If a fire or other casualty described in this
Section 12(a)(ii) shall occur and Investor shall not timely elect to terminate
this Agreement, then Investor and Owner shall consummate this transaction in
accordance with this Agreement, without any abatement of the Investor
Contribution or the Macklowe Distribution or any liability or obligation on the
part of Owner by reason of such destruction or damage and, in such event, Owner
shall assign to the Company and

 

- 51 -



--------------------------------------------------------------------------------

the Company shall have the right to make a claim for and to retain any casualty
insurance proceeds received under the casualty insurance policies in effect with
respect to the Premises on account of such physical damage or destruction and
the Company shall receive a credit against the Macklowe Distribution due at
Closing for the amount of the deductible on such casualty insurance policy less
any amounts reasonably and actually expended by Owner to collect any such
insurance proceeds or to remedy any unsafe conditions at the Premises or to
repair or restore any damages, in no event to exceed the amount of the loss. In
the event such amount spent by Owner shall exceed the amount of the deductible
on such casualty insurance policy, then Investor shall deliver such excess
amount to Owner, within five (5) business days of its receipt of any casualty
insurance proceeds received on account of such casualty (but in no event earlier
than the Closing and in no event shall Investor be required to reimburse Owner
for such excess to the extent exceeding the proceeds of insurance received by
Investor). Under the foregoing circumstances, Owner shall have the right in its
sole discretion to adjust any claim for insurance proceeds; provided, that if
the estimated cost of repair or restoration is greater than Five Million Dollars
($5,000,000), Owner shall not have the right to adjust any such claim for
insurance proceeds without Investor’s prior approval, such approval not to be
unreasonably withheld.

(b) The estimated cost to repair and/or restore and the estimated time to
complete contemplated in Section 12(a) above shall be established by estimates
obtained by Owner from independent and reputable contractors, subject to
Investor’s agreement with such estimates. If Investor disputes such estimation,
such dispute shall be resolved by expedited arbitration before a single
arbitrator in New York, New York acceptable to both Owner and Investor in their
reasonable judgment in accordance with the rules of the American Arbitration
Association; provided, that if Owner and Investor fail to agree on an arbitrator
within five days after a dispute arises, then either party may request the
office of the American Arbitration Association located in New York, New York to
designate an arbitrator. Such arbitrator shall be an independent architect or
engineer having at least ten (10) years of experience in the construction of
office buildings in New York, New York. The determination of the arbitrator
shall be conclusive and binding upon the parties. The costs and expenses of such
arbitrator shall be borne equally by Owner and Investor.

(c) The provisions of this Section 12 supersede any law applicable to the
Premises governing the effect of fire or other casualty in contracts for real
property.

(d) “Casualty Election Date” means the tenth (10th) business day following
Owner’s delivery of the estimates as described in Section 12(b) above, or if
there is a dispute with respect to such estimates, the tenth (10th) business day
following the determination of the estimates pursuant to the arbitration
contemplated in Section 12(b) above.

(e) In the event of any fire or other casualty, the Closing shall occur on the
later to occur of (1) the Scheduled Closing Date and (2) the tenth
(10th) business day following the Casualty Election Date, and if clause
(2) applies such tenth

 

- 52 -



--------------------------------------------------------------------------------

(10th) business day shall for all purposes hereunder be deemed the “Scheduled
Closing Date”. At Investor’s request, and at the Company’s sole cost and expense
with respect to out of pocket costs and expenses incurred by Owner, Owner shall
reasonably cooperate with the Company’s efforts after the Closing to adjust and
collect any insurance claims pursuant to the terms of this Section 12. The
provisions of this Section 12(e) shall survive the Closing.

 

  13. CONDEMNATION.

(a) If, prior to the Closing Date, any part of the Premises is taken (other than
a temporary taking), or if Owner shall receive an official notice from any
governmental authority having eminent domain power over the Premises of its
intention to take, by eminent domain proceeding, any part of the Premises (a
“Taking”), then:

(i) if such Taking involves 50,000 feet square feet or less of the rentable area
of the Building, as determined by an independent architect chosen by Owner
(subject to Investor’s review and reasonable approval of such determination and
the provisions of Section 12(b), which shall apply, mutatis mutandis, with
respect thereto), neither party shall have any right to terminate this
Agreement, and the parties shall nonetheless consummate this transaction in
accordance with this Agreement, without any abatement of the Investor
Contribution or the Macklowe Distribution or any liability or obligation on the
part of Owner by reason of such Taking; provided, that Owner shall, on the
Closing Date, (i) assign and remit to the Company the net proceeds of any award
or other proceeds of such Taking which may have been collected by Owner as a
result of such Taking less the reasonable expenses incurred by Owner in
connection with such Taking, or (ii) if no award or other proceeds shall have
been collected, deliver to the Company an assignment of Owner’s right to any
such award or other proceeds which may be payable to Owner as a result of such
Taking and the Company shall reimburse Owner for the reasonable expenses
incurred by Owner in connection with such Taking. Owner shall not settle any
claim for compensation for a Taking without Investor’s prior consent.

(ii) if such Taking (a) involves more than 50,000 square feet of the rentable
area of the Building, as determined by an independent architect chosen by Owner
(and reasonably acceptable to Investor), or (b) materially and adversely impedes
ingress to and egress from the Building, Investor shall have the option,
exercisable on or prior to the Condemnation Election Date (as defined below),
time being of the essence, to terminate this Agreement by delivering notice of
such termination to Owner, whereupon the Deposit shall be returned to Investor
and this Agreement shall be deemed canceled and of no further force or effect,
and neither party shall have any further rights or liabilities against or to the
other with respect thereto except pursuant to the provisions of this Agreement
which are expressly provided to survive the termination hereof. If a Taking
described in this Section 13(a)(ii) shall occur and Investor shall not timely
elect to terminate this Agreement, then Investor and Owner shall consummate this
transaction in accordance with this Agreement, without any abatement of the
Investor Contribution or the Macklowe Distribution or any liability or
obligation on the part of

 

- 53 -



--------------------------------------------------------------------------------

Owner by reason of such Taking; provided, that Owner shall, on the Closing Date,
(x) assign and remit to the Company the net proceeds of any award or other
proceeds of such Taking which may have been collected by Owner as a result of
such Taking less the reasonable expenses incurred by Owner in connection with
such Taking, or (y) if no award or other proceeds shall have been collected,
deliver to the Company an assignment of Owner’s right to any such award or other
proceeds which may be payable to Owner as a result of such Taking and the
Company shall reimburse Owner for the reasonable expenses incurred by Owner in
connection with such Taking.

(b) The provisions of this Section 13 supersede any law applicable to the
Premises governing the effect of condemnation in contracts for real property.

(c) “Condemnation Election Date” means the tenth (10th) business day following
Owner’s delivery of an independent architect’s determination as described in
Section 13(a)(ii) above.

(d) In the event of any Taking, the Closing shall occur on the later to occur of
(1) the Scheduled Closing Date and (2) the tenth (10th) business day following
the Condemnation Election Date, and if clause (2) applies such tenth
(10th) business day shall for all purposes of hereunder be deemed the “Scheduled
Closing Date”.

 

  14. BROKERS AND ADVISORS.

(a) Investor represents and warrants to Owner that it has not dealt or
negotiated with, or engaged on its own behalf or for its benefit, any broker,
finder, consultant, advisor, or professional in the capacity of a broker or
finder (each a “Broker”) in connection with this Agreement or the transactions
contemplated hereby other than CB Richard Ellis, Inc. and Citigroup Global
Markets Inc. (collectively, “Owner’s Broker”). Investor hereby agrees to
indemnify, defend and hold Owner and the other Owner Parties harmless from and
against any and all claims, demands, causes of action, losses, costs and
expenses (including reasonable attorneys’ fees, court costs and disbursements)
arising from any claim for commission, fees or other compensation or
reimbursement for expenses made by any Broker (other than Owner’s Broker)
engaged by or claiming to have dealt with Investor in connection with this
Agreement or the transactions contemplated hereby.

(b) Owner represents and warrants to Investor that it has not dealt or
negotiated with, or engaged on its own behalf or for its benefit, any Broker in
connection with this Agreement or the transactions contemplated hereby other
than Owner’s Broker. Owner hereby agrees to indemnify, defend and hold Investor
and its direct and indirect shareholders, officers, directors, partners,
principals, members, employees, agents, contractors and any successors or
assigns of the foregoing, harmless from and against any and all claims, demands,
causes of action, losses, costs and expenses (including reasonable attorneys’
fees, court costs and disbursements) arising from any claim for commission, fees
or other compensation or reimbursement for

 

- 54 -



--------------------------------------------------------------------------------

expenses made by any Broker (including Owner’s Broker) engaged by or claiming to
have dealt with Owner in connection with this Agreement or the transactions
contemplated hereby.

(c) The provisions of this Section 14 shall survive the termination of this
Agreement or the Closing.

 

  15. TAX REDUCTION PROCEEDINGS.

Owner may file and/or prosecute an application for the reduction of the assessed
valuation of the Premises or any portion thereof for real estate taxes or a
refund of Property Taxes previously paid (a “Tax Certiorari Proceeding”) to the
City of New York for any fiscal year ending with the 2006/2007 fiscal year.
Owner shall have the right to withdraw, settle or otherwise compromise Tax
Certiorari Proceedings affecting real estate taxes assessed against the Premises
for any fiscal period prior to (but not including) the 2007/08 fiscal year. If,
at any time between the date hereof and the Closing Date, there is a tax
commission hearing pursuant to a Tax Certiorari Proceeding instituted by Owner
for any fiscal years, then Owner shall give Investor ten (10) business days of
prior written notice of such hearing and shall provide Investor with copies of
any relevant tax filings or other documentation for the applicable fiscal
year(s). Investor shall have the right to attend any such tax commission hearing
with Owner and Investor shall have the right to approve any settlement that may
arise out of such hearing (x) for the 2007/2008 fiscal year, in Investor’s
reasonable discretion and (y) for the 2008/2009 fiscal year, in Investor’s sole
discretion. Upon Closing, Owner shall substitute the Company (or the Subsidiary
Owner) (i) as applicant with regard to any previous Tax Certiorari Proceeding
already in effect for the 2007/2008 fiscal year or (ii) as petitioner in any
related judicial proceeding for the 2007/2008 or 2008/2009 fiscal years, if such
Tax Certiorari Proceeding has not yet been heard by the tax commission. If, at
any time after the Closing Date, there is a tax commission hearing pursuant to a
Tax Certiorari Proceeding instituted by Owner or the Company (or the Subsidiary
Owner) for the 2007/2008 fiscal year, then the Company shall give (or cause the
Subsidiary Owner to give) Owner ten (10) business days of prior written notice
of such hearing and shall provide Owner with copies of any relevant tax filings
or other documentation for the applicable fiscal year(s) to the extent Owner has
not notified the Company that such documentation is already in the possession of
Owner. Owner shall have the right to attend any such tax commission hearing with
the Company (or the Subsidiary Owner, as the case may be) and Owner shall have
the right to approve any settlement that may arise out of such hearing in the
reasonable discretion of Owner. Without limiting the foregoing, from and after
the date hereof until such time as the Tax Certiorari Proceeding for the
2007/2008 fiscal year is settled, the Company and Owner shall mutually prosecute
such Tax Certiorari Proceeding with counsel mutually acceptable to the Company
and Owner. The amount of any tax refunds (net of attorneys’ fees and other costs
of obtaining such tax refunds) with respect to any portion of the Premises for
the tax year in which the Apportionment Date occurs shall be apportioned between
Owner and the Company as of the Apportionment Date with a prior allocation of
the portion thereof which must be returned or credited to tenants pursuant to
the terms of the Leases, Owner hereby agreeing to be responsible for the return
or credit of such refund to such tenants

 

- 55 -



--------------------------------------------------------------------------------

for all periods up to and including the Apportionment Date and the Company
having such obligation for the return of such refunds attributable to the period
from and after the Closing Date (it being understood that (x) the parties shall
cause the applicable tax refund to be paid to Marcus & Pollack LLP, as the
parties’ counsel in the applicable Tax Certiorari Proceeding, and such counsel
shall make the appropriate allocation between Owner and Investor after taking
into account the portion of such refund that is payable or credited to tenants,
and (y) Investor shall pay or credit such refund to tenants from the aforesaid
allocation to Investor). If, in lieu of a tax refund, a tax credit is received
with respect to any portion of the Premises for the tax year in which the
Apportionment Date occurs, then (x) within thirty (30) days after receipt by
Owner or the Company (or the Subsidiary Owner), as the case may be, of evidence
of the actual amount of such tax credit (net of attorneys’ fees and other costs
of obtaining such tax credit), the tax credit apportionment shall be readjusted
between Owner and the Company, and (y) upon realization by the Company of a tax
savings on account of such credit, the Company shall pay to Owner an amount
equal to the savings realized (as apportioned) but only after Investor first
reimburses the tenants their pro-rata tax savings on account of such credit. All
refunds, credits or other benefits applicable to any fiscal period prior to the
fiscal year in which the Closing shall occur shall belong to Owner and the
tenants under the Leases for which period such refund, credit or other benefit
applies (and Investor shall have no interest therein) and, if the same shall be
paid to the Company or anyone acting on behalf of the Company, same shall be
paid to Owner within five (5) days following receipt thereof and, if not timely
paid, with interest thereon from the fifth day following such receipt until paid
to Owner at a rate equal to the Default Rate. The provisions of this Section 15
shall survive the Closing.

 

  16. TRANSFER TAXES AND TRANSACTION COSTS.

(a) At the Closing, Owner and the Company (or the Subsidiary Owner) shall
execute, acknowledge, deliver and file all such returns (or, if required by
ACRIS E-tax procedures, an electronic version thereof) as may be necessary to
comply with Article 31 of the Tax Law of the State of New York and the
regulations applicable thereto, and the New York City Real Property Transfer Tax
Law (Admin. Code Article 21) and the regulations applicable thereto
(collectively, as the same may be amended from time to time, the “Transfer Tax
Laws”). The transfer taxes payable pursuant to the Transfer Tax Laws shall
collectively be referred to as the “Transfer Taxes”. Owner shall pay at Closing
(or cause to be paid at Closing) to the appropriate governmental authority the
Transfer Taxes payable by Owner in connection with the consummation of the
transactions contemplated by this Agreement.

(b) Owner shall be responsible for the costs of its legal counsel, advisors and
other professionals employed by it in connection with the transactions
contemplated by this Agreement.

(c) Except as otherwise provided above, Investor shall be responsible for
(i) the costs and expenses associated with its due diligence, (ii) the costs and
expenses of its legal counsel, advisors and other professionals employed by it
in connection with the transactions contemplated by this Agreement, (iii) all
premiums and

 

- 56 -



--------------------------------------------------------------------------------

fees for title examination (including the cost of the any title commitment for
an owner’s or lender’s policy of title insurance) and title insurance and
endorsements obtained and all related charges and survey costs in connection
therewith, including, without limitation, endorsements and mezzanine
endorsements and/or UCC insurance policies to be issued to the Existing Lenders
in connection with the assumption of the Existing Loans to the extent required
by Existing Lenders, (iv) all escrow and/or closing fees, and (v) any recording
fees for documentation to be recorded in connection with the transactions
contemplated by this Agreement.

(d) Except as provided in Sections 16(b) and 16(c) above, the parties shall be
responsible for the other costs and expenses associated with the assumption of
the Existing Loans as provided in Section 38(d) below.

(e) The provisions of this Section 16 shall survive the Closing.

 

  17. DELIVERIES TO BE MADE ON THE CLOSING DATE.

(a) Owner’s Documents and Deliveries. On the Closing Date, Owner shall deliver
or cause to be delivered to the Company the following:

(i) A duly executed and acknowledged Bargain and Sale Deed Without Covenants
Against Grantor’s Acts in the form of Exhibit A.

(ii) A duly executed Bill of Sale in the form of Exhibit B.

(iii) Originals or, if originals are unavailable, copies, of the Leases and
Contracts then in effect to the extent in Owner’s possession or under Owner’s
control.

(iv) Intentionally omitted.

(v) Letters to all tenants under the Leases to be delivered by the Company or
the Subsidiary Owner in the form of Exhibit C.

(vi) Originals or, if originals are unavailable, copies, of plans and
specifications, technical manuals and similar materials for the Building to the
extent same are in Owner’s possession or under Owner’s control.

(vii) A duly executed certification as to the non-foreign status of Owner as
prescribed in Section 21 in the form of Exhibit D.

(viii) The cash security deposits (together with interest accrued thereon less
any permitted administrative fee) and, subject to the provisions of
Section 10(b), letters of credit held by Owner as security under the Leases, but
only to the extent the same have not been applied in accordance with the Leases
and this Agreement or returned to tenants as permitted by this Agreement and
relate to tenants occupying space in the Building on the Closing Date pursuant
to Leases then in effect (the “Transferred Security Deposits”).

 

- 57 -



--------------------------------------------------------------------------------

(ix) Originals or, if originals are unavailable, copies, of all books, records
and tenant correspondence relating to the operation of the Premises and
maintained by Owner or Owner’s predecessor during Owner’s ownership thereof or
Owner’s predecessor’s ownership thereof, in each case to the extent same are in
Owner’s possession or under Owner’s control.

(x) Originals or, if originals are unavailable, copies, of all permits, licenses
and approvals relating to the ownership, use or operation of the Premises, to
the extent same are in Owner’s possession or under Owner’s control.

(xi) Keys and combinations in Owner’s possession relating to the operation of
the Premises.

(xii) Originals of the Tenant Estoppel Certificates obtained pursuant to
Section 36 below.

(xiii) All documents and instruments as are required to be executed and
delivered, and/or caused to be delivered, by Owner pursuant to the provisions of
Article 38 below with respect to the Existing Loans.

(xiv) Copies of Owner’s good standing certificate and other evidence of Owner’s
authority delivered to the Title Company (it being agreed that (A) Owner shall
deliver to the Title Company a copy of Owner’s good standing certificate and
other evidence of Owner’s authority to consummate the transactions contemplated
in this Agreement as the Title Company may reasonably require in order to issue
the title insurance policies contemplated under Section 6(a)(i) above and
(B) Investor have no right to contest the nature or content of such evidence).

(xv) A certificate of Owner stating the extent to which the Representations of
Owner as set forth herein are true as of the Closing Date (such certificate
being referred to herein as the “Owner Update Certificate”) (it being understood
that Owner shall restate the Representation that is set forth in
Section 11(c)(v) hereof using arrearages schedules that are dated no earlier
than five (5) business days before the Closing Date).

(xvi) A title affidavit from Owner or another person with a reasonable degree of
knowledge in the form attached as Exhibit E.

(xvii) A guaranty from Harry Macklowe relating to the Investor Loan (and/or
Acquisition Loan, as applicable) in the form attached as Exhibit R.

Owner shall be deemed to have delivered the items set forth in clauses (iii),
(v), (vi), (ix), (x) and (xi) above to the extent the same are left in the
management office of the Building or the offices of Macklowe Properties on the
Closing Date.

 

- 58 -



--------------------------------------------------------------------------------

(b) Investor’s Documents and Deliveries. On the Closing Date, Investor shall
deliver or cause to be delivered to Owner the following:

(i) Payment of the Macklowe Distribution, by 4:00 P.M., eastern time, on the
Closing Date (time being of the essence), in the manner required under this
Agreement.

(ii) A true, correct and complete copy of promissory note made by the Company
evidencing the Investor Loan in the form attached as Exhibit Q and/or such
documentation as may be required to evidence the Acquisition Loan, as
applicable.

(iii) All documents and instruments, including an assumption of the Existing
Loans, as are required to be executed and delivered, and/or caused to be
delivered, by Investor, the Company and/or the applicable Subsidiaries pursuant
to the provisions of Section 38 below with respect to the Existing Loans.

(iv) (1) Copies of the articles of organization and operating agreement and
consent of the members of Investor authorizing the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated by this Agreement, all of the foregoing being certified as true and
correct by the manager(s)/managing member(s), as applicable, of Investor; (2) a
good standing certificate issued for Investor by the state of organization of
Investor, dated within thirty (30) days of the Closing Date; (3) a certificate
evidencing Investor’s authority to do business in the State of New York issued
by the State of New York, dated within thirty (30) days of the Closing Date; and
(4) an incumbency certificate executed by an officer or manager(s)/managing
member(s), as applicable, of Investor with respect to individuals executing any
documents or instruments on behalf of Investor in connection with the
transactions contemplated herein.

(c) Jointly Executed Documents. On the Closing Date, each of the following
parties shall execute, acknowledge (as appropriate) and exchange the following
documents:

(i) Owner and the Company (or the Subsidiary Owner) shall execute, acknowledge
(as appropriate) and exchange the returns required under the Transfer Tax Laws,
if any, and any other tax laws applicable to the transactions contemplated
herein.

(ii) Owner, Investor, the Company, BPLP and the other parties thereto shall
execute, acknowledge (as appropriate) and exchange a Tax Protection Agreement in
the form of Exhibit F.

(iii) Owner and the Company (or the Subsidiary Owner) shall execute, acknowledge
(as appropriate) and exchange an Assignment and Assumption of Leases and
Contracts in the form of Exhibit G.

 

- 59 -



--------------------------------------------------------------------------------

(iv) Owner and the Company (or the Subsidiary Owner) shall execute, acknowledge
(as appropriate) and exchange an Assignment Agreement in the form of Exhibit H.

(v) Owner and the Company (or the Subsidiary Owner) shall execute, acknowledge
(as appropriate) and exchange an Assignment and Assumption of Brokerage
Agreements in the form of Exhibit I.

(vi) Owner and the Company (or the Subsidiary Owner) shall execute, acknowledge
(as appropriate) and exchange an Assignment and Assumptions of Union Contract in
the form of Exhibit J.

(vii) Owner and Investor shall execute, acknowledge (as appropriate) and
exchange a Post-Closing Escrow Agreement in the form of Exhibit K.

(viii) If applicable pursuant to the provisions of Section 20(d) below, Owner
and Investor shall execute, acknowledge (as appropriate) and exchange an Escrow
Agreement in the form of Exhibit K.

(ix) MP Lease Co. LLC (“Macklowe Tenant”) and the Company (or the Subsidiary
Owner) shall execute and exchange a modification of that certain Agreement of
Lease, dated as of April 1, 2005, by and between Owner and Macklowe Tenant, as
amended by that certain Lease Amendment, dated August 24, 2007, in the form of
Exhibit P.

(x) Owner, Investor and the other parties thereto shall execute and exchange
original counterparts of the JV Agreement.

 

  18. CLOSING DATE.

The closing of the transactions contemplated hereunder (the “Closing”) shall
occur at 10:00 A.M., eastern time, on June 9, 2008 (such date, as the same may
be adjourned from time to time (a) by Owner or Investor as provided in this
Agreement, being referred to as the “Scheduled Closing Date”, and the actual
date of the Closing being referred to as the “Closing Date”), at the offices of
Owner’s attorneys, Fried, Frank, Harris, Shriver & Jacobson LLP, One New York
Plaza, New York, New York 10004 or 375 Park Avenue, New York, New York 10152 or,
at Investor’s election and provided such offices are located in Manhattan, at
the offices of Investor’s attorneys. Investor shall have the right to adjourn
the Scheduled Closing Date from time to time for a period or periods that, when
aggregated with the number of days which Investor has previously adjourned the
Scheduled Closing Date in accordance with this Agreement, does not exceed thirty
(30) days in the aggregate, by written notice thereof to Owner at least two
(2) business days prior to the Scheduled Closing Date, time being of the
essence. If Investor elects to adjourn the Scheduled Closing Date as provided in
the immediately preceding sentence, then Investor and BPLP, shall be obligated,
on a joint and several basis, to pay to Owner a per diem amount equal to
$350,000.00 on a current monthly basis on the 1st day of each calendar month, in
arrears, from and after the Scheduled Closing Date (prior to any such
adjournment) until the earliest to occur of (I) the Closing,

 

- 60 -



--------------------------------------------------------------------------------

(II) the termination of this Agreement and (III) the last day of the adjournment
period to which Investor adjourned the Scheduled Closing Date (which amounts
shall be due and payable whether or not the Closing occurs, and which amounts
shall be non-refundable and Owner shall have no liability to Investor or the
Company therefor whatsoever). BPLP is countersigning this Agreement to indicate
its agreement to be bound by and liable under this Section 18 for such per diem
amount. TIME IS OF THE ESSENCE as to Investor’s obligation to close the
transactions contemplated hereunder on the Scheduled Closing Date (or, if Owner
or Investor shall have adjourned the original Scheduled Closing Date pursuant to
the terms of this Agreement, on such adjourned Scheduled Closing Date).

 

  19. NOTICES.

All notices, demands, requests or other communications (collectively, “Notices”)
required to be given or which may be given hereunder shall be in writing and
shall be sent by (a) certified or registered mail, return receipt requested,
postage prepaid, or (b) national overnight delivery service, or (c) facsimile
transmission (provided that the original shall be simultaneously delivered by
national overnight delivery service or personal delivery), or (d) personal
delivery, addressed as follows:

If to Owner:

c/o Macklowe Properties

767 Fifth Avenue

New York, New York 10153-0023

Attention: William S. Macklowe

Facsimile: (212) 554-5890

With a copy to:

Macklowe Properties

767 Fifth Avenue

New York, New York 10153-0023

Attention: General Counsel

Facsimile: (212) 554-5890

and:

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

Attention: Robert J. Sorin, Esq.

Facsimile: (212) 859-4000

 

- 61 -



--------------------------------------------------------------------------------

If to Investor:

c/o Boston Properties, Inc.

599 Lexington Avenue

New York, New York 10022

Attention: Robert Selsam

Facsimile: (212) 326-4050

With a copy to:

Boston Properties, Inc.

599 Lexington Avenue

New York, New York 10022

Attention: Matthew Mayer, Esq.

Facsimile: (212) 326-4050

and:

Proskauer Rose LLP

1585 Broadway

New York, New York 10022

Attention: Ronald Sernau, Esq.

Facsimile: (212) 969-2900

If to the Title Company:

Fidelity National Title Insurance Company

2 Park Avenue, Suite 1420

New York, New York 10016

Attention: Neil A. Clark

Facsimile: (646) 742-0732

Any Notice so sent by certified or registered mail, national overnight delivery
service or personal delivery shall be deemed given on the date of receipt or
refusal as indicated on the return receipt, or the receipt of the national
overnight delivery service or personal delivery service. Any Notice sent by
facsimile transmission shall be deemed given when received as confirmed by the
telecopier electronic confirmation receipt. A Notice may be given either by a
party or by such party’s attorney. Owner or Investor may designate, by not less
than five (5) business days’ notice given to the others in accordance with the
terms of this Section 19, additional or substituted parties to whom Notices
should be sent hereunder.

 

  20. DEFAULT BY INVESTOR OR OWNER.

(a) If (i) Investor shall default in the payment of the Investor Contribution or
in causing the Company to make the Macklowe Distribution or in the performance
of any of its other obligations to be performed on the Closing Date, or
(ii) Investor shall default in the performance of any of its material
obligations to be

 

- 62 -



--------------------------------------------------------------------------------

performed prior to the Closing Date and, with respect to any default under this
clause (ii) only, such default shall continue for five (5) business days after
notice to Investor, Owner’s sole remedy by reason thereof shall be to terminate
this Agreement and, upon such termination, Owner shall be entitled to retain the
Deposit as liquidated damages for Investor’s default hereunder, it being agreed
that the damages by reason of Investor’s default are difficult, if not
impossible, to ascertain, and thereafter Investor and Owner shall have no
further rights or obligations under this Agreement except for those that are
expressly provided in this Agreement to survive the termination hereof.
Notwithstanding the foregoing, none of the above liquidated damages shall be
deemed to reduce or waive in any respect the additional obligations of Investor
to indemnify Owner or any other Owner Party as provided in this Agreement.
Furthermore, it is hereby understood and agreed that if Legacy Purchaser
defaults under the Legacy PSA prior to the Closing Date, then its shall be
considered a default by Investor hereunder.

(b) If (x) Owner shall default in any of its obligations to be performed on the
Closing Date or (y) Owner shall default in the performance of any of its
material obligations to be performed prior to the Closing Date and, with respect
to any default under this clause (y) only, such default shall continue for five
(5) business days after notice to Owner, Investor as its sole remedy by reason
thereof (in lieu of prosecuting an action for damages or proceeding with any
other legal or equitable course of conduct, the right to bring such actions or
proceedings being expressly and voluntarily waived by Investor, to the extent
legally permissible, following and upon advice of its counsel) shall have the
right, subject to the other provisions of this Section 20(b), (i) to seek to
obtain specific performance of Owner’s obligations hereunder, provided that any
action for specific performance shall be commenced within thirty (30) days after
such default, and if Investor prevails thereunder, Owner shall reimburse
Investor for all reasonable legal fees, court costs and all other reasonable
costs of such action or (ii) to terminate this Agreement and receive a return of
the Deposit, it being understood that if Investor fails to commence an action
for specific performance within thirty (30) days after such default, Investor’s
sole remedy shall be to so terminate this Agreement and receive a return of the
Deposit. If Investor elects to seek specific performance of this Agreement, then
as a condition precedent to any suit for specific performance, Investor shall on
or before the Closing Date, time being of the essence, fully perform all of its
obligations hereunder which are capable of being performed (other than the
payment of the Investor Contribution, which shall be paid as and when required
by the court in the suit for specific performance). Upon such return and
delivery, this Agreement shall terminate and neither party hereto shall have any
further obligations under this Agreement except for those that are expressly
provided in this Agreement to survive the termination hereof. Notwithstanding
the foregoing, Investor shall have no right to seek specific performance, if
Owner shall be prohibited from performing its obligations hereunder by reason of
any law, regulation, or other legal requirement applicable to Owner.

(c) (i) Notwithstanding anything to the contrary set forth in this Agreement,
(A) Owner’s liability for breach of any representation of Owner contained in
this Agreement or in any document executed by Owner pursuant to this Agreement
(other than the Macklowe Tenant estoppel, which is a Required Tenant Estoppel
Certificate (as hereinafter defined) which Owner is required to deliver at

 

- 63 -



--------------------------------------------------------------------------------

Closing), any Qualification or any other instruments delivered at Closing, shall
be limited to claims in excess of Three Million Dollars ($3,000,000) in the
aggregate (the “Threshold Amount”) (so that, for example, if Investor has a
valid claim for $3,001,000, then Owner shall be liable for the entire amount of
such claim and not just the $1,000 in excess of the Threshold Amount),
(B) Owner’s aggregate liability for any and all claims arising out of Owner’s
breach of any covenants, agreements or representations of Owner contained in
this Agreement or in any document executed by Owner pursuant to this Agreement
(other than the Macklowe Tenant estoppel, which is a Required Tenant Estoppel
Certificate which Owner is required to deliver at Closing), any Qualification or
any other instruments delivered at Closing (including, without limitation, any
liability under Section 20(d) below), shall not exceed Twenty Eight Million Nine
Hundred Ten Thousand Six Hundred Eighty Seven Dollars ($28,910,687) in the
aggregate (such amount, as the same may be reduced from time to time as provided
below, the “Maximum Liability Amount”), and (C) in no event shall Owner be
liable for any incidental, consequential, indirect, punitive, special or
exemplary damages, or for lost profits, unrealized expectations or other similar
claims, and in every case Investor’s recovery for any claims referenced above
shall be net of any insurance proceeds and any indemnity, contribution or other
similar payment recovered by Investor from any insurance company, tenant, or
other third party. Notwithstanding the foregoing, the Maximum Liability Amount
shall be reduced by $1,806,918 for each two and one-half percent
(2.5%) increment of the aggregate leased rentable square feet of space in the
Building for which Owner delivers one or more Tenant Estoppel Certificates to
which Investor would not have the right to object pursuant to the provisions of
Section 36 below in excess of seventy-five percent (75%) of the aggregate leased
rentable square feet of space in the Building (whether such Tenant Estoppel
Certificates are delivered prior to or subsequent to the Closing; and after the
Closing, the Company shall allow or shall cause the Subsidiary Owner to allow
Owner to continue to seek to obtain Tenant Estoppel Certificates and shall
reasonably cooperate with Owner in connection therewith) up to ninety-five
percent (95%) of the aggregate leased rentable square feet of space in the
Building (i.e., a maximum reduction of $14,458,344 in the aggregate, so that in
no event shall the Maximum Liability Amount or Holdback be reduced to less than
$14,458,343 in the aggregate pursuant to this sentence), and if Owner is so
entitled to a reduction in the Maximum Liability Amount after the Closing,
Escrow Agent is hereby instructed to release to Owner, without further
instructions, an amount equal to such reduction from the Holdback (as defined
below) together with any interest thereon, and Investor agrees to so direct
Escrow Agent to release such portion of the Holdback to Owner within two
(2) business days after request therefor from Owner. Notwithstanding the
foregoing, if Owner would be entitled to a reduction in the Maximum Liability
Amount and release of Holdback funds after the Closing under this
Section 20(c)(i), but for the existence of a Claim Notice(s) for a pending
claim(s) setting forth claims in excess of the amount to which the Maximum
Liability Amount and Holdback would otherwise be reduced, then Escrow Agent
shall continue to hold the balance of the Holdback but if the actual liabilities
and obligations of Owner claimed in such Claim Notice(s) is less than the
Maximum Liability Amount prior to giving effect to any such reduction, then
Investor and Owner each agree to direct Escrow Agent to release to Owner the
portion of the balance of such Holdback in excess of the amount of such claims
within two (2) business

 

- 64 -



--------------------------------------------------------------------------------

days after request therefor from Owner; provided, that if, upon the final
determination or settlement of such claim(s) Investor is entitled to receive
less than the amounts so claimed (including if Investor is not entitled to
receive anything in respect of such claim(s)), then Investor and BPLP shall be
obligated, on a joint and several basis, to pay to Owner interest on the portion
of the Holdback retained by Escrow Agent in respect of such claim(s) in excess
of the amount to which Investor is so entitled to receive at a rate equal to the
Applicable Interest Rate (as hereinafter defined) from the date on which Owner
was otherwise entitled to such reduction in the Maximum Liability Amount and
release of such Holdback funds until paid in full (which amounts shall be
non-refundable and Owner shall have no liability to Investor therefor
whatsoever), and, if Owner can show that Investor’s applicable claim(s) was made
or asserted in bad faith, then the Applicable Interest Rate shall be increased
by nine percent (9%) (900 basis points) for purposes of this Section 20(c)(i).
BPLP is countersigning this Agreement to indicate its agreement to be bound by
and liable under this Section 20(c)(i). For purposes of this Agreement,
“Applicable Interest Rate” shall mean an interest rate per annum, compounded
monthly, equal to the sum of (A) ten percent (10%) (1000 basis points) plus
(B) the greater of (x) five percent (5.32%) (532 basis points) or (y) LIBOR. For
purposes of this Agreement, “LIBOR” shall mean, with respect to each monthly
period, the rate (expressed as a percentage per annum and rounded upward, if
necessary, to the next nearest 1/100th of 1%) for deposits in U.S. dollars, for
a one-month period, that appears on Reuters Screen Libor Page (or the successor
thereto) as of 11:00 a.m., London time, on the related date on which the
Applicable Interest Rate is determined.

(ii) At the Closing, Owner shall deliver to Escrow Agent either (A) an amount
equal to the Maximum Liability Amount in cash or (B) an irrevocable,
unconditional, transferable, clean sight draft letter of credit (either an
evergreen letter of credit with an initial term of at least six (6) months or
one which does not expire until at least 60 days after the expiration of the
Limitation Period, in the Maximum Liability Amount in favor of Escrow Agent and
issued by a bank which has a minimum long-term unsecured debt rating of at least
“AA” or its equivalent by Standard & Poor’s Ratings Services, a division of The
McGraw Hill Companies, Inc. (such a bank, a “Qualified Issuer”; such cash or
letter or credit, with respect to the Maximum Liability Amount, the “Holdback”).
The Holdback shall be security for any actual damages incurred by Investor
(subject to the provisions of this Section 20(c)) arising from any breach by
Owner of any covenants, agreements or representations of Owner contained in this
Agreement or in any document executed by Owner pursuant to this Agreement, any
Qualification or any other instruments delivered at Closing (individually or
collectively, as applicable, a “Breach”) discovered by Investor after the
Closing and with respect to which (x) a Claim Notice is timely delivered and
(y) Investor timely complies with the procedures set forth in Section 20(d)
below. The Holdback shall be held by Escrow Agent pursuant to the terms of an
escrow agreement in the form attached hereto as Exhibit K (the “Post-Closing
Escrow Agreement”). Owner, Investor and Escrow Agent shall execute and deliver
the Post-Closing Escrow Agreement at the Closing. If any letter of credit
delivered as the Holdback is not renewed at least 60 days prior to any then
stated expiration date, Escrow Agent shall draw upon such letter of credit and
hold and disburse the proceeds thereof pursuant to the terms hereof and of the
Post-Closing Escrow Agreement.

 

- 65 -



--------------------------------------------------------------------------------

(iii) Subject to the provisions of Section 20(d) below, following the final
determination of the amount of any actual damages for which Owner is liable in
respect of any Breach, Owner and Investor shall jointly execute a written
instruction to the Escrow Agent setting forth the aggregate amount in dollars of
the Final Damages that the Escrow Agent is required to disburse funds from the
Holdback or draw from any letter of credit delivered as the Holdback and
disburse the proceeds to Investor, as applicable. From time to time, prior to
the end of the Limitation Period, the Escrow Agent will disburse funds from the
Holdback or draw from any letter of credit delivered as the Holdback and
disburse the proceeds to Investor, as applicable, as Escrow Agent may be
directed in joint written instructions of Owner and Investor or as directed by
court order. In the event that there have been no claims asserted by Investor
prior to the end of the Limitation Period, on the first day following the
expiration of the Limitation Period, the Escrow Agent is hereby instructed to
release to Owner, without further instructions, the Holdback, and Investor and
Owner each agree to so direct Escrow Agent to release the Holdback to Owner
within two (2) business days after the expiration of the Limitation Period. In
the event that any Claim Notice(s) shall have been delivered prior to the end of
the Limitation Period, then Escrow Agent shall continue to hold the Holdback,
but if the actual damages claimed in such Claim Notice(s) is less than the
entire Holdback, then Investor and Owner each agree to direct Escrow Agent to
release to Owner the portion of the Holdback in excess of the amount of such
claims within two (2) business days after the expiration of the Limitation
Period. Upon the final determination or settlement of all claims asserted prior
to the end of the Limitation Period, the amount of the Holdback not required to
be disbursed to Investor pursuant to the final determination or settlement of
all such claims in the aggregate shall be released by Escrow Agent to Owner.

(iv) Notwithstanding the foregoing provisions of Section 20(c)(iii) above
entitling Owner to receive a return of the Holdback upon the expiration of the
Limitation Period, a portion of the Holdback equal to $3,613,836 shall be
retained by Escrow Agent for an additional period of one hundred eighty
(180) days following the expiration of the Limitation Period (such additional
period, the “Extended Limitation Period”), which portion of the Holdback shall
be security for any liabilities and obligations of Owner arising after the
Closing Date which expressly survive the Closing pursuant to the terms of this
Agreement (other than for Breach of any Representation, Investor acknowledging
that Owner’s Representations do not survive beyond the expiration of the
applicable Limitation Period). In the event that there have been no claims
asserted by Investor prior to the end of the Extended Limitation Period for any
such liabilities and obligations, on the first day following the expiration of
the Extended Limitation Period, Escrow Agent is hereby instructed to release to
Owner, without further instructions, the balance of the Holdback, and Investor
and Owner each agree to so direct Escrow Agent to release the balance of the
Holdback to Owner within two (2) business days after the expiration of the
Extended Limitation Period. In the event that any Claim Notice(s) setting forth
any such claims shall have been delivered prior to the end of the Extended
Limitation Period, then Escrow Agent shall continue to hold the balance of the
Holdback, but if the actual liabilities and obligations of Owner claimed in such
Claim Notice(s) is less than the entire balance of the Holdback, then Investor
and Owner each agree to direct Escrow Agent to release to Owner the portion of
the balance of the Holdback in excess of the amount of such claims within two
(2) business days after

 

- 66 -



--------------------------------------------------------------------------------

the expiration of the Extended Limitation Period. Upon the final determination
or settlement of all such claims asserted prior to the end of the Extended
Limitation Period, the balance of the Holdback not required to be disbursed to
Investor pursuant to the final determination or settlement of all such claims in
the aggregate shall be released by Escrow Agent to Owner.

(d) Any claim by Investor, whether made prior to or after the Closing of a
Breach shall be made by Investor delivering to Owner written notice (a “Claim
Notice”) promptly after Investor has learned of such Breach and, in all events,
prior to the expiration of the Limitation Period or the Extended Limitation
Period, as the case may be, which Claim Notice shall set forth (x) a description
in reasonable detail of the claimed Breach, including all facts and
circumstances upon which the claimed Breach is based and why those facts and
circumstances constitute an alleged Breach, (y) the section and subsection of
this Agreement under which the claimed Breach is asserted and (z) with respect
to a Breach that constitutes a misrepresentation, whether or not such Breach
(together with all other Breaches asserted pre- and post-Closing and, if already
determined, the actual damage of such Breaches), has a Material Adverse Effect.
If the Breach that is described in a Claim Notice involves a misrepresentation
then, within five (5) business days after the delivery of a Claim Notice before
the Closing Date, and within fifteen (15) business days after the delivery of a
Claim Notice after the Closing Date, (A) Investor shall submit to Darcy Stacom,
of CB Richard Ellis, Inc. (the “Depositary”), in a sealed envelope, a written
statement (in triplicate) setting forth Investor’s good-faith determination of
the diminution in the value of the Premises directly resulting from the Breach
described in such Claim Notice (the “Claimed Damage”) which shall be expressed
as a single dollar amount and (B) Owner shall submit to the Depositary, in a
sealed envelope, a written statement (in triplicate) setting forth Owner’s
good-faith determination of the diminution in the value of the Premises directly
resulting from the Breach described in such Claim Notice which shall be
expressed as a single dollar amount (“Owner’s Claimed Damage”; the Claimed
Damage and Owner’s Claimed Damage are herein collectively called the “Final
Determinations”). Neither of the Final Determinations shall be opened except as
and when hereinafter expressly provided. If either Investor or Owner shall fail
to submit its Final Determination in accordance with the provisions of this
Section 20(d), then only the Final Determination which was submitted in
accordance with this Section 20(d) shall promptly thereafter be opened by the
Depositary and such Final Determination shall constitute the Final Damage and
the same shall be conclusive and binding upon both Owner and Investor for all
purposes of this Agreement. If both Investor and Owner submit their respective
Final Determinations in accordance with the provisions of this Section 20(d),
then the Depositary shall arrange a meeting (herein called the “Depositary
Meeting”) to be held at the offices of Macklowe Properties (or at such other
place as is mutually agreeable to Owner and Investor and located in the Borough
of Manhattan) during business hours within two (2) days after the receipt of
both Final Determinations for the purpose of opening the Final Determinations.
Owner and Investor shall be notified (which may be telephonically) by the
Depositary of the date, time and location of the Depositary Meeting and shall
have the right to have its representatives present thereat. At the Depositary
Meeting, the Final Determinations shall be opened by the Depositary and copies
thereof shall be distributed to Owner and Investor. TIME SHALL BE OF THE ESSENCE
with respect to all time periods set forth

 

- 67 -



--------------------------------------------------------------------------------

in this Section 20(d). Except for Owner’s right to adjourn the Scheduled Closing
Date as provided in Section 20(d)(i) below (and subject to Investor’s
termination right as described below), in no event shall the Scheduled Closing
Date be adjourned or extended by reason of Investor’s assertion of a Breach or
delivery of a Claim Notice, or the following of the time frames, submissions and
procedures for the submission and opening of the Final Determinations set forth
in this Section 20(d). As used in this Agreement, the term “Material Adverse
Effect” means a diminution in the value of the Premises in an amount equal to or
greater than the Threshold Amount. Without limiting the foregoing, Investor’s
and Owner’s rights and remedies in respect of any alleged Breach shall be as
herein below provided:

(i) If, prior to the Closing, there occurs or exists a Breach involving a
misrepresentation which does not have a Material Adverse Effect, then Investor
shall have no remedy therefor and must proceed to the Closing with no adjustment
of the Investor Contribution or the Macklowe Distribution. If, prior to the
Closing, Investor shall assert a Breach in a Claim Notice the Claimed Damage for
which has a Material Adverse Effect (a “Material Breach”), then Investor may, as
its sole and exclusive remedy, either (a) proceed to close title to the Property
without adjustment of the Investor Contribution or the Macklowe Distribution on
account of such asserted Breach involving a misrepresentation and waive by
written notice to Owner (a “Waiver Notice”) any claims against Owner for the
Claimed Damage with respect to such Breach (it being understood and agreed that
the closing of title hereunder under such circumstances shall in and of itself
be deemed to constitute such waiver by Investor, whether or not such Waiver
Notice is actually delivered) or (b) terminate this Agreement by the giving of
the Claim Notice, which termination shall be effective upon the expiration of
the Termination Nullification Period unless Owner has theretofore given a
Termination Nullification Notice as provided below. If Investor has elected to
terminate this Agreement pursuant to clause (b) above, Investor shall receive a
refund of the Deposit in accordance with Section 20(b) above; provided, that
Owner may nullify such termination within ten (10) business days after the later
of (A) the opening of the Final Determinations at the Depositary Meeting or
(B) receipt by Owner of a Claim Notice from Investor electing to terminate this
Agreement (the “Termination Nullification Period”) by (y) delivering to Investor
a notice nullifying such termination (a “Termination Nullification Notice”) and
(z) either (I) crediting against the Macklowe Distribution the amount of the
Claimed Damage (the “Material Breach Credit”), in which event Investor shall be
required to close title to the Premises without further adjustment to the
Investor Contribution or the Macklowe Distribution under this Section 20(d), or
(II) if Owner disputes that Investor is entitled to terminate this Agreement
under this Section 20(d) because Owner asserts (which assertion may be by
inference from the amount set forth in Owner’s Final Determination) that either
(1) no Breach has occurred or exists, (2) the asserted Breach is not a Material
Breach and/or (3) the amount of the Claimed Damage exceeds the actual diminution
in the value of the Premises resulting from such Breach (a “Dispute”), Owner may
deliver a Dispute Notice (as defined below) and deposit with Escrow Agent upon
Closing an amount equal to the Material Breach Credit as described in
Section 20(d)(ii) below, in which event Investor shall be required to close
title to the Premises without further adjustment of the Investor Contribution or
the Macklowe Distribution, and such dispute shall be resolved pursuant to

 

- 68 -



--------------------------------------------------------------------------------

Section 20(d)(iii) below. Notwithstanding any provision of this Agreement to the
contrary, in the event that Investor shall deliver a Claim Notice prior to the
Scheduled Closing Date, Owner shall have the right (but shall not be obligated),
in addition to any other right of Owner to adjourn the Scheduled Closing Date
set forth in this Agreement (and without any adjournment pursuant to this
Section 20(d)(i) counting toward the aggregate adjournment right which Owner has
pursuant to any other provision of this Agreement), to adjourn the Scheduled
Closing Date to a date which is up to five (5) business days after expiration of
the Termination Nullification Period. Notwithstanding the foregoing provisions
of this Section 20(d)(i), Owner shall not be entitled to deliver a Termination
Nullification Notice if the Claimed Damage is in excess of Seventy Five Million
Dollars ($75,000,000) in the aggregate or if there is a breach of a
Representation that consists of a claim by a tenant that such tenant has an
affirmative right in its sole and absolute discretion to designate the name of
the Building; provided, that nothing contained in this sentence is intended or
shall be construed to constitute Owner’s agreement to the Claimed Damage
asserted by Investor in any instance or waive any of the rights and remedies of
Owner arising from any default by Investor under this Agreement.

(ii) If, prior to the Closing, Investor serves a Claim Notice asserting a
Material Breach and Owner has given a Termination Nullification Notice in
accordance with Section 20(d)(i), Owner may Dispute such Claim Notice by
delivering written notice to Investor in the manner herein provided (a “Dispute
Notice”). A Dispute Notice shall be given at or prior to the Closing. If Owner
has given a Termination Nullification Notice but does not deliver a Dispute
Notice, then the parties shall proceed with the Closing as described in
Section 20(d)(i) and the Macklowe Distribution shall be reduced by the Material
Breach Credit. If Owner has given a Termination Nullification Notice and
delivers a Dispute Notice, then Owner shall deposit with Escrow Agent at the
Closing an amount equal to the Material Breach Credit (the “Escrow Funds”), to
be held in escrow in accordance with the terms set forth in an escrow agreement
to be entered into by the parties at the Closing, which agreement shall be in
the form attached hereto as Exhibit K (the “Escrow Agreement”), until the
earlier to occur of (A) written agreement of Owner and Investor with respect to
the disposition of the Escrow Funds or (B) a resolution of the Dispute made by
the Arbiter pursuant to Section 20(d)(iii) below. Owner may direct that a
portion of the Investor Contribution to be paid at Closing be paid to Escrow
Agent to serve as the Escrow Funds. Provided Owner has deposited the Escrow
Funds with Escrow Agent pending resolution of the Dispute as hereinabove
provided, Investor shall be required to close title to the Premises without
adjustment of the Investor Contribution or the Macklowe Distribution on account
of the Breach in Dispute.

(iii) The Dispute as set forth in Owner’s Dispute Notice shall be resolved by
the arbitration procedure set forth below. The parties shall attempt in good
faith to agree upon an individual acceptable to each party to act as arbiter
(the “Arbiter”) of the Dispute. If, after expiration of twenty (20) days
following Owner’s delivery of a Dispute Notice, the parties are unable to agree
upon the selection of the Arbiter, either party may request that the President
of the Real Estate Board of New York select a retired jurist or other individual
having substantial experience in dispute

 

- 69 -



--------------------------------------------------------------------------------

resolution of commercial real estate matters (who is impartial and has no
existing or historical personal or professional relationship with Owner,
Investor or their respective affiliates) to act as Arbiter. Within ten (10) days
after selection of an Arbiter, each party shall deliver to the Arbiter all
instruments, documents and other materials forming the basis for the existence
or non-existence of a Breach or the calculation of the Claimed Damage or Owner’s
Claimed Damage, as applicable. Within twenty (20) days of receipt of the
submission of such instruments, documents and other instruments from both Owner
and Investor, the Arbiter shall determine whether (A) a Breach has occurred,
(B) if so, whether the same constitutes a Material Breach and (C) if a Material
Breach has occurred, which of the Claimed Damage or Owner’s Claimed Damage most
closely reflects the actual diminution, if any, in the value of the Property
resulting from the Material Breach found to exist. If the Arbiter determines
that a Material Breach has occurred, the Arbiter shall have no authority to
select an amount which is not either the Claimed Damage or Owner’s Claimed
Damage (the amount actually selected by the Arbiter whether none (if no Material
Breach occurred), the Claimed Damage or the Owner’s Claimed Damage is
hereinafter referred to as the “Final Damage”). If the determination of the
Arbiter hereunder is that there did not occur a Material Breach, the Escrow
Funds shall be paid to Owner in accordance with the Escrow Agreement. If the
determination by the Arbiter is that a Material Breach exists and the Arbiter
selects (i) the Claimed Damage, then the Escrow Funds shall be paid to the
Company in accordance with the Escrow Agreement or (ii) Owner’s Claimed Damage,
then a portion of the Escrow Funds in the amount of Owner’s Claimed Damage shall
be paid to the Company and the balance of the Escrow Funds shall be paid to
Owner, in each case in accordance with the Escrow Agreement. The determination
of the Arbiter hereunder shall be final and binding in all respects against all
parties to this Agreement. Investor shall in no event be entitled to a credit or
any other recourse against Owner for any sum in excess of the Escrow Funds with
respect to any Material Breach. The costs and expenses of arbitration hereunder
(including the fees and disbursements of the Arbiter) shall be paid by the party
whose calculation of diminution in value of the Property resulting from the
subject Breach shall not have been selected (i.e., if the Arbiter finds in favor
of Owner’s Claimed Damage, Investor shall pay the arbitration costs and if the
Arbiter finds in favor of the Claimed Damage, Owner shall pay the arbitration
costs), or if the dispute is as to the existence of a Breach, such costs shall
be paid by the losing party. Notwithstanding the foregoing, if interim payments
are required to be made on account of such costs prior to the determination by
the Arbiter, such interim payments shall be funded equally by Owner and
Investor, subject to reimbursement of the prevailing party by the losing party
upon the Arbiter’s final determination hereunder.

(iv) Notwithstanding anything to the contrary herein contained, from and after
the Closing Date, with respect to any asserted Breach, (A) Owner shall have no
liability to Investor if the Company has received a credit against the Macklowe
Distribution or there is pending a Dispute in respect of which there have been
deposited Escrow Funds pursuant to Sections 20(d)(i)-20(d)(iii) above on account
of such asserted Breach (except, in the case of such a Dispute, for the Claimed
Damage or Owner’s Claimed Damage as determined pursuant Section 20(d)(iii)),
(B) the aggregate liability of Owner arising by reason of or in connection with
all such alleged Breaches, whether asserted prior to or after the Closing, shall
not in any event exceed the Maximum

 

- 70 -



--------------------------------------------------------------------------------

Liability Amount, it being understood and agreed that the Maximum Liability
Amount in connection with all Breaches shall be reduced by (1) any Final Damage
(but a Final Damage determination that represents the Claimed Damage amount
credited and placed into escrow prior to Closing shall not reduce the Maximum
Liability Amount), plus (2) the aggregate amount of credits granted against the
Macklowe Distribution upon Closing in connection with a Material Breach which is
not the subject of a Dispute, and (C) in respect of Breaches involving
misrepresentations for purposes of determining whether or not such Breach has a
Material Adverse Effect and the actual damages recoverable by Investor or the
Company as a result of such Breach (x) the Threshold Amount shall be reduced, on
a dollar for dollar basis (but not below zero), by the amount of any Claimed
Damage which was the subject of a Claim Notice delivered prior to the Closing
for which the Company did not receive any credit against the Macklowe
Distribution and which was not the subject of a Dispute, and (y) with respect to
any Claim Notice delivered prior to the Closing which was the subject of a
Dispute, or delivered after the Closing, and in either case the subject of such
Claim Notice is resolved in Investor’s favor, the amount of the actual damages
recoverable by Investor shall be aggregated for purposes of determining whether
or not the Threshold Amount was exceeded.

(e) The provisions of this Section 20 shall survive the termination hereof.

 

  21. FIRPTA COMPLIANCE.

Owner shall comply with the provisions of the Foreign Investment in Real
Property Tax Act, Section 1445 of the Internal Revenue Code of 1986 (as amended,
the “Code”). Owner acknowledges that Section 1445 of the Code provides that a
transferee of a United States real property interest must withhold tax if the
transferor is a foreign person. To inform Investor that withholding of tax is
not required upon the disposition of a United States real property interest by
Owner, Owner hereby represents and warrants that Owner is not a foreign person
as that term is defined in the Code and Income Tax Regulations. On the Closing
Date, Owner shall deliver to the Company a certification as to the non-foreign
status of Owner in the form specified in Section 17(a) above, and shall comply
with any temporary or final regulations promulgated with respect thereto and any
relevant revenue procedures or other officially published announcements of the
Internal Revenue Service of the U.S. Department of the Treasury in connection
therewith.

 

  22. ENTIRE AGREEMENT.

This Agreement, and the Existing Lender Consent Letter Agreement, contain all of
the terms agreed upon between Owner, Investor and the Company with respect to
the subject matter hereof, and all prior agreements, understandings,
representations and statements, oral or written, between Owner and Investor are
merged into this Agreement. The provisions of this Section 22 shall survive the
Closing or the termination hereof.

 

- 71 -



--------------------------------------------------------------------------------

  23. AMENDMENTS.

This Agreement may not be changed, modified or terminated, except by an
instrument executed by Owner and Investor. The provisions of this Section 23
shall survive the Closing or the termination hereof.

 

  24. WAIVER.

No waiver by either party of any failure or refusal by the other party to comply
with its obligations shall be deemed a waiver of any other or subsequent failure
or refusal to so comply. The provisions of this Section 24 shall survive the
Closing or the termination hereof.

 

  25. PARTIAL INVALIDITY.

If any term or provision of this Agreement or the application thereof to any
person or circumstance shall, to any extent, be invalid or unenforceable, the
remainder of this Agreement, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Agreement shall be valid and shall be enforced to the fullest extent
permitted by law. The provisions of this Section 25 shall survive the Closing or
the termination hereof.

 

  26. SECTION HEADINGS.

The headings of the various sections of this Agreement have been inserted only
for the purposes of convenience, and are not part of this Agreement and shall
not be deemed in any manner to modify, explain, expand or restrict any of the
provisions of this Agreement. The provisions of this Section 26 shall survive
the Closing or the termination hereof.

 

  27. GOVERNING LAW.

This Agreement shall be governed by the laws of the State of New York without
giving effect to conflict of laws principles thereof. The provisions of this
Section 27 shall survive the Closing or the termination hereof.

 

  28. PARTIES; ASSIGNMENT; RECORDING.

(a) This Agreement and the various rights and obligations arising hereunder
shall inure to the benefit of and be binding upon each of the parties hereto and
their respective successors and permitted assigns; provided, that none of the
representations or warranties made by Owner hereunder shall inure to the benefit
of any person or entity that may, after the Closing Date, succeed to the
interest (if any) of the Company or Subsidiary Owner in all or any portion of
the Property.

(b) Investor shall not directly or indirectly assign or transfer this Agreement
or any of its rights hereunder without Owner’s prior written consent in

 

- 72 -



--------------------------------------------------------------------------------

each instance, which consent may be granted or withheld in Owner’s sole and
absolute discretion. Any change in control of Investor or of any of the direct
or indirect ownership interests in Investor, at any level or tier of ownership,
whether in one transaction or a series of transactions, shall constitute an
assignment for purposes of this Section 28; provided, that (A) transfers of
interests or admission of additional limited partners, as the case may be,
directly or indirectly, in BPLP, and (B) transfers, directly or indirectly, of
stock in Boston Properties, Inc., a Delaware corporation (“BPI”), whether in one
transaction or a series of transactions, shall not constitute an assignment for
purposes of this Section 28 so long as BPI continues to be the general partner
of BPLP and own not less than 51% of the partnership interests therein. No
consent given by Owner to any assignment shall be construed as consent to any
other assignment, and any non-permitted assignment made by Investor shall be
void. In the event the rights and obligations of Investor shall be assigned as
aforesaid, the assignee will be substituted in place of Investor in the
documents executed or delivered pursuant to this Agreement and shall assume in
writing all of Investor’s duties and obligations hereunder; provided, that such
assignment and assumption shall not relieve Investor of its obligations
hereunder. Notwithstanding the foregoing Investor may assign this Agreement
without Owner’s consent to an entity or entities (i) the day-to-day management
of which is controlled directly or indirectly by BPLP (subject to any veto
rights or consent rights of other parties over major decisions of Investor), and
(ii) at least twenty five percent (25%) of the ownership interests of which is
owned, directly or indirectly, by BPLP; provided, that (X) not less than one
(1) business day prior written notice is given to Owner’s counsel, (Y) if the
assignment is directly of Investor’s interest (not a change of control or direct
or indirect ownership interests in Investor), the assignee executes an
assignment and assumption agreement assuming all of the obligations of the
Investor hereunder and the Investor originally named herein shall not be
relieved from its obligations under this Agreement, a copy of which is provided
to Owner’s attorneys together with the notice of assignment, and (Z) if the
assignment is directly of Investor’s interest (not a change of control or direct
or indirect ownership interests in Investor), the assignee executes all
documents and takes such actions as are required of Investor hereunder (and,
accordingly, if directed by the Company, Owner shall convey the Premises to a
Subsidiary Owner that satisfies the requirements set forth in clauses (i) and
(ii) above).

(c) Neither this Agreement nor any memorandum hereof may be recorded without
first obtaining Owner’s consent thereto. Any breach of the provisions of this
Section 28(c) shall constitute a default by Investor under this Agreement.
Investor and the Company agree not to file or cause any Subsidiary or any other
person to file any lis pendens or other instrument against all or a portion of
the Premises in connection herewith. In furtherance of the foregoing, Investor
(i) acknowledges that the filing of a lis pendens or other evidence of
Investor’s rights or the existence of this Agreement against all or a portion of
the Premises could cause significant monetary and other damages to Owner and
(ii) hereby agrees to jointly and severally indemnify Owner from and against any
and all claims, losses, liabilities and expenses (including, without limitation,
reasonable attorneys’ fees incurred in the enforcement of the foregoing
indemnification obligation) arising out of the breach by Investor of any of its
obligations under this Section 28(c).

 

- 73 -



--------------------------------------------------------------------------------

(d) The provisions of Sections 28(a) and 28(c) above shall survive the Closing
or the termination hereof. The provisions of Section 28(b) above shall survive
the termination hereof.

 

  29. CONFIDENTIALITY AND PRESS RELEASES.

(a) Subject to the terms of Section 29(b) below, until the Closing, Investor and
its partners, members, attorneys, agents, employees and consultants will treat
the information disclosed to it by Owner, or otherwise gained through Investor’s
access to the Property and Owner’s books and records, as confidential (other
than information which is generally available to the public other than as a
result of a disclosure by Investor or becomes available to Investor on a
non-confidential basis from other sources not known by Investor to be subject to
confidentiality obligations to Owner or information that is developed
independently by Investor other than from any confidential information), giving
it the same care as Investor’s own confidential information, and make no use of
any such disclosed information not independently known to Investor except in
connection with the transactions contemplated hereby. Notwithstanding the
foregoing, in the event Investor is required, requested or demanded by law,
regulation or legal process (e.g., oral questions, interrogatories, request for
information or documents, subpoena, civil investigation, demand or similar
process) to disclose any such confidential and proprietary information,
(1) Investor shall give prompt notice to Owner of such request or demand (to the
extent not prohibited by law) so that Owner may, should it elect to do so, seek
a protective order or other appropriate remedy to challenge or contest such
request and/or waive compliance with the provisions of this Section 29(a), and
(2) if, in the absence of a protective order or other remedy nullifying the
legal requirement to comply with such request or demand, Investor is nonetheless
legally required to disclose such confidential information to a tribunal,
Investor may disclose such information to such tribunal to the extent required
without liability hereunder. In the event of a termination of this Agreement,
Investor shall promptly return all such confidential information to Owner.
Nothing contained herein shall limit or otherwise affect the provisions of that
certain confidentiality agreement, dated January, 2008, between Macklowe
Properties and Boston Properties Limited Partnership.

(b) Subject to the terms of this Section 29(b), neither Investor nor Owner shall
issue any press releases (or other public statements) with respect to the
transactions contemplated in this Agreement without approval of the other party,
which approval may not be unreasonably withheld; provided, that except as may be
set forth on Exhibit L, in no event shall any press release (or other public
statements) with respect to this transaction indicate the Investor Contribution,
the Macklowe Distribution or any of the other financial terms hereof that relate
to the Investor Contribution, the Macklowe Distribution, the Acquisition Loan,
the Venture Loan or the guaranties being executed and delivered by Harry
Macklowe in connection therewith, or, at Owner’s request, the identity of the
Owner. Promptly following the execution of this Agreement, the parties will
issue a press release in the form attached as Exhibit L, and if the Closing
occurs, each of the parties hereto shall have the right to issue a press release
in respect thereof with the prior approval of the other party, which approval
may not be unreasonably withheld (it being understood that neither party shall
have the right to disapprove a press

 

- 74 -



--------------------------------------------------------------------------------

release that announces the occurrence of the Closing and otherwise conforms in
all material respects with the form of press release attached hereto as Exhibit
L). The parties expressly agree that public statements made with respect to
information previously disclosed in accordance with this Section 29(b) shall not
be deemed a violation of the terms of this Agreement or the confidentiality
agreement that is referred to in Section 29(a). In addition, BPI and BPLP shall
have the right to attach a copy of this Agreement as an exhibit to one or more
of their respected required filings with the Securities and Exchange Commission
on Form 8-K or Form 10-Q and to otherwise comply with the requirements of all
applicable securities laws as they relate to the disclosure of the transactions
contemplated by this Agreement, and no such filings made pursuant to this
Section 29(b) shall be deemed a violation by Investor of the terms of this
Agreement or the confidentiality agreement that is referred to in Section 29(a).

(c) The provisions of Section 29(a) above shall survive the termination of this
Agreement, and the provisions of Section 29(b) above shall survive the Closing
or the termination hereof.

 

  30. FURTHER ASSURANCES.

Owner and Investor will do, execute, acknowledge and deliver all and every such
further acts, deeds, conveyances, assignments, notices, transfers and assurances
as may be reasonably required by the other party for carrying out the intentions
or facilitating the consummation of this Agreement. The provisions of this
Section 30 shall survive the Closing.

 

  31. THIRD PARTY BENEFICIARY.

This Agreement is an agreement solely for the benefit of Owner and Investor (and
their permitted successors and/or assigns). No other person, party or entity
shall have any rights hereunder nor shall any other person, party or entity be
entitled to rely upon the terms, covenants and provisions contained herein. The
provisions of this Section 31 shall survive the Closing or the termination
hereof.

 

  32. JURISDICTION AND SERVICE OF PROCESS.

The parties hereto agree to submit to personal jurisdiction in the State of New
York in any action or proceeding arising out of this Agreement and, in
furtherance of such agreement, the parties hereby agree and consent that without
limiting other methods of obtaining jurisdiction, personal jurisdiction over the
parties in any such action or proceeding may be obtained within or without the
jurisdiction of any court located in New York and that any process or notice of
motion or other application to any such court in connection with any such action
or proceeding may be served upon the parties by registered or certified mail to
or by personal service at the last known address of the parties, whether such
address be within or without the jurisdiction of any such court. Any legal suit,
action or other proceeding by one party to this Agreement against the other
arising out of or relating to this Agreement (other than any dispute which,
pursuant to the express terms of this Agreement, is to be determined by
arbitration) shall be

 

- 75 -



--------------------------------------------------------------------------------

instituted only in the Supreme Court of the State of New York, County of New
York or the United States District Court for the Southern District of New York,
and each party hereby waives any objections which it may now or hereafter have
based on venue and/or forum non-conveniens of any such suit, action or
proceeding and submits to the jurisdiction of such courts. The provisions of
this Section 32 shall survive the Closing or the termination hereof.

 

  33. WAIVER OF TRIAL BY JURY.

Owner and Investor hereby irrevocably and unconditionally waive any and all
right to trial by jury in any action, suit or counterclaim arising in connection
with, out of or otherwise relating to this agreement. The provisions of this
Section 33 shall survive the Closing or the termination hereof.

 

  34. MISCELLANEOUS.

(a) This Agreement may be executed in multiple counterparts, each of which shall
be deemed an original and all of which, taken together, shall constitute one and
the same instrument.

(b) Any consent or approval to be given hereunder (whether by Owner or Investor)
shall not be effective unless the same shall be given in advance of the taking
of the action for which consent or approval is requested and shall be in
writing. Except as otherwise expressly provided herein, any consent or approval
requested of Owner or Investor may be withheld by Owner or Investor in its sole
and absolute discretion.

(c) Escrow Agent is hereby designated the “real estate reporting person” for
purposes of Section 6045 of the Code and Treasury Regulation 1.6045-4 and any
instructions or settlement statement prepared by Escrow Agent shall so provide.
Upon the consummation of the transaction contemplated by this Agreement, Escrow
Agent shall file Form 1099 information return and send the statement to Owner as
required under the aforementioned statute and regulation. Owner and Investor
shall promptly furnish their federal tax identification numbers to Escrow Agent
and shall otherwise reasonably cooperate with Escrow Agent in connection with
Escrow Agent’s duties as real estate reporting person.

(d) The provisions of this Section 34 shall survive the Closing or the
termination hereof.

 

  35. ATTORNEYS’ FEES.

In the event of any litigation or arbitration between the parties hereto to
enforce any of the provisions of this Agreement or any right of either party
hereto (including, without limitation, the provisions of Section 20 hereof), the
unsuccessful party to such litigation agrees to pay to the successful party all
costs and expenses, including reasonable attorneys’ fees and disbursements,
incurred herein by the successful party in and as part of the judgment rendered
in such litigation or the award in such arbitration, as the case may be.

 

- 76 -



--------------------------------------------------------------------------------

  36. ESTOPPEL CERTIFICATES.

(a) Owner, within three (3) business day after the date hereof, shall request
from all tenants under the Leases that are in effect as of the date hereof
Tenant Estoppel Certificates (as defined below) substantially in the form
attached hereto as Exhibit M-1 or, in the case of Required Tenants, either in
the applicable form for such Required Tenant attached as Exhibit M-2 or in the
form otherwise prescribed under the applicable Required Tenant’s Lease,
(subject, however, to the terms of Schedule 36(a)-1) (any such estoppel
certificate complying with the preceding portions of this Section 36(a) and not
disqualified pursuant to Section 36(b) hereof is a “Tenant Estoppel
Certificate”). Owner shall promptly deliver to Investor all certificates that
Owner obtains from tenants under the Leases in response to Owner’s aforesaid
request, regardless of whether such certificates constitute Tenant Estoppel
Certificates for purposes hereof and regardless of whether Owner has already
delivered to Investor the Required Tenant Estoppel Certificates. It shall be a
condition precedent to Investor’s obligation to close hereunder that Owner
deliver executed Tenant Estoppel Certificates that are dated no more than sixty
(60) days before the Closing (as such sixty (60) day period may be extended by
reason of any adjournment of the Scheduled Closing Date pursuant to
Section 38(c) below or, to the extent adjourned by Purchaser, Section 10(h) or
Section 18 above) from (A) the tenants set forth on Schedule 36(a)-2 (such
tenants, the “Required Tenants”), and (B) other tenants under Leases which,
together with the Required Tenants, comprise at least seventy five percent
(75%) of the aggregate leased rentable square feet of space in the Building as
of the date hereof (collectively, the “Required Tenant Estoppel Certificates”).
Owner shall not be required to expend any money, provide any financial
accommodations or commence any litigation in connection with obtaining any
Tenant Estoppel Certificates. Notwithstanding the foregoing, Owner shall cause
to be delivered a Required Tenant Estoppel Certificate for the Macklowe Tenant
at the Closing.

(b) In addition to any limitations on Investor’s right to object to a Tenant
Estoppel Certificate set forth herein, Investor shall only be entitled to object
to a Tenant Estoppel Certificate if (x) such Tenant Estoppel Certificate shall
certify to facts which are different from the representations and warranties of
Owner set forth in Section 11(c) above with respect to the Lease in question and
such difference, when aggregated with all circumstances described in this clause
(x) and clause (y) below disclosed in any other Tenant Estoppel Certificates
delivered to Investor and any other claim against, or liability of, Owner
pursuant to Section 20(c)(i) above, results in an Estoppel Material Adverse
Effect or (y) such Tenant Estoppel Certificate shall certify that there exists a
default by Owner as landlord under the applicable Lease (regardless of whether
such certification is not different from the representations and warranties of
Owner set forth in Section 11(c) above with respect to the Lease in question)
and such default, when aggregated with all circumstances described in clause
(x) above and this clause (y) disclosed in any other Tenant Estoppel
Certificates delivered to Investor and any other claim against, or liability of,
Owner pursuant to Section 20(c)(i) above, results in an Estoppel Material
Adverse Effect. If for any reason Owner is unable to deliver all

 

- 77 -



--------------------------------------------------------------------------------

of the Required Tenant Estoppel Certificates pursuant to Section 36(a) above on
or prior to the Scheduled Closing Date, Owner may, in its discretion, adjourn
the Closing for a period that, when aggregated with the number of days Owner has
previously adjourned the Scheduled Closing Date in accordance with this
Section 36(b), provided, however, that Owner shall not have the right to extend
the Closing Date beyond September 9, 2008. For the purposes of this Section 36,
“Estoppel Material Adverse Effect” shall mean the existence of either of the
circumstances described in clauses (x) and (y) above of this Section 36(b)
which, when aggregated with all such circumstances disclosed in any other Tenant
Estoppel Certificates delivered to Investor and any other claim against, or
liability of, Owner pursuant to Section 20(c)(i) above, results in a reduction
in the value of the Premises in excess of the Threshold Amount.

(c) If Investor would be entitled to object to a Tenant Estoppel Certificate by
reason of any circumstances described in clauses (x) and (y) of Section 36(b)
above but for the fact that such circumstances, when aggregated with all such
circumstances disclosed in any other Tenant Estoppel Certificates delivered to
Investor and any other claim against, or liability of, Owner pursuant to
Section 20(c)(i) above, do not result in a reduction in the value of the
Premises in excess of the Threshold Amount, such reduction in the value of the
Premises shall nevertheless be taken into account in determining whether the
Threshold Amount has been achieved for purposes of Section 20(c) above. In
addition, if (i) Owner delivers a Tenant Estoppel Certificate described in the
preceding sentence or (ii) Investor properly objects to a Tenant Estoppel
Certificate with respect to any Lease pursuant to this Section 36, and in either
case Owner subsequently (whether before the Closing or within six (6) months
thereafter) delivers to Investor a Tenant Estoppel Certificate with respect to
such Lease to which Investor has no right (or would have had no right) to object
under this Section 36, then the circumstances disclosed in such originally
delivered Tenant Estoppel Certificate shall not apply (or no longer apply)
towards the Threshold Amount, and any portion of the Holdback, Escrow Funds or
any other funds delivered to Investor or Escrow Agent, or any Material Breach
Credit previously given to Investor, in respect of such claim arising from the
circumstances disclosed in such originally delivered Tenant Estoppel Certificate
shall be promptly returned, refunded or paid over, as applicable, to Owner.

 

  37. EXCULPATION.

Investor and the Company agree that they do not have and will not have any
claims or causes of action against any Owner Party (other than Owner), arising
out of or in connection with this Agreement or the transactions contemplated
hereby. Investor and the Company agree to look solely to Owner’s interest in the
Building or, if the Closing has occurred, the Holdback (subject to the
limitations contained herein) for the satisfaction of any liability or
obligation arising under this Agreement or the transactions contemplated hereby,
or for the performance of any of the covenants, warranties or other agreements
contained herein, and further agree not to sue or otherwise seek to enforce any
personal obligation against any of Owner’s other assets or properties or any
other Owner Parties (or their assets or properties) with respect to any matters
arising out of or in connection with this Agreement or the transactions
contemplated hereby. Without limiting the generality of the foregoing provisions
of this Section 37, Investor and the

 

- 78 -



--------------------------------------------------------------------------------

Company hereby unconditionally and irrevocably waive any and all claims and
causes of action of any nature whatsoever either of them may now or hereafter
have against the Owner Parties (other than Owner, subject to the foregoing), and
hereby unconditionally and irrevocably release and discharge such other Owner
Parties from any and all liability whatsoever which may now or hereafter accrue
in favor of Investor or the Company against such other Owner Parties, in
connection with or arising out of this Agreement or the transactions
contemplated hereby. The provisions of this Section 37 shall survive the Closing
or the termination hereof.

 

  38. EXISTING LOANS.

(a) The parties acknowledge that, pursuant to that certain Letter Agreement,
dated the date hereof (the “Existing Lender Consent Letter Agreement”), between
Owner, certain affiliates of Owner, BPLP, and the holder or holders
(collectively, the “Existing Lenders”) of the Existing Loans encumbering or
relating to the Premises, the Existing Lenders have consented to (i) the
contribution of the Premises to the Company pursuant to this Agreement, (ii) in
the case of Existing Mortgage Loan, the assumption by the Subsidiary Owner of
the Existing Mortgage Loan, (iii) in the case of Existing Mezzanine Loans, the
substitution of one or more Subsidiaries that are direct and indirect owners of
the Subsidiary Owner as the borrowers under the Existing Mezzanine Loans and the
assumption of the Existing Mezzanine Loans by such substitute borrowers in
connection therewith, and (iv) certain other matters more particularly set forth
in the Existing Lender Consent Letter Agreement. The parties further acknowledge
that no further consent(s) of any kind is required to be obtained from the
Existing Lenders (or any one of them) for the consummation of the transactions
contemplated by this Agreement and the performance by the parties of their
respective obligations under this Agreement. Accordingly, the obligations of
Investor under this Agreement shall not be subject to or conditioned upon
obtaining any other consent of any kind from the Existing Lenders (or any one of
them) or the ability of Investor to close the loan assumption transactions for
the Existing Mortgage Loan and the Existing Mezzanine Loans or any of the other
transactions described in the Existing Lender Consent Letter Agreement
(collectively, the “Loan Assumption”). Investor hereby covenants to Owner that
Investor shall, and shall cause the Company and all Subsidiaries to, comply with
all of their respective obligations under the Existing Lender Consent Letter
Agreement (it being understood that any breach or default by Investor in such
covenant shall constitute a material default by Investor under this Agreement).
Notwithstanding the foregoing, if the Loan Assumption fails to occur solely and
directly as a result of a default by the Existing Lenders (or any one of them)
or Owner in fulfilling their respective obligations to close the transactions
set forth in the Existing Lender Consent Letter Agreement and such default and
failure of the Loan Assumption to occur shall not be cured prior to the last day
by which Owner or Investor may adjourn the Scheduled Closing Date, then this
Agreement shall terminate, Investor shall be entitled to a return of the Deposit
and neither party hereto shall have any further rights or obligations hereunder
with respect thereto other than those which are expressly provided to survive
the termination hereof (it being understood that the failure of Investor or any
of its Subsidiaries to reach agreement with the Existing Lenders with respect to
the form or substance of any document, deliverable or other matter that is
subject to the approval, consent or satisfaction of the Existing

 

- 79 -



--------------------------------------------------------------------------------

Lenders pursuant to the Existing Lender Consent Letter Agreement (whether or not
such approval, consent or satisfaction is subject to a “reasonable” or other
stated standard) shall not be considered a default by the Existing Lenders for
purposes hereof or a condition to any Investor’s obligations under this
Agreement or the Existing Lender Consent Letter Agreement).

(b) Investor shall deliver to the Existing Lenders all information required to
be delivered to the Existing Lenders in connection with the Loan Assumption,
including a structure chart containing an organizational structure with the
actual names of all entities and all direct and indirect holders of any
ownership interests in such entities (other than any such entities listed on a
national public stock exchange or stock quotation system). In addition, such
information shall state that the Company (or applicable Subsidiary) is replacing
the existing property manager with BPLP pursuant to a management agreement in a
form required by the Existing Lenders. Investor hereby agrees to offer to the
Existing Lenders, as a substitute guarantor under the existing guaranties and
indemnities, BPLP or one or more other persons or entities satisfactory to the
Existing Lenders (collectively, the “Substitute Guarantor”) in respect of
liability that accrues from and after the Closing Date so that Harry Macklowe is
released by the Existing Lenders from all guarantees and indemnities under the
Existing Loans for the period arising from and after the Closing Date. The
information provided to the Existing Lenders pursuant to the first sentence of
this Section 38(b) shall include, without limitation, the financial statements
of Substitute Guarantor, authorization to conduct background checks and credit
inquiries, and such other information as may be required by the Existing Lenders
in connection therewith. Investor shall cause Substitute Guarantor to execute
and deliver replacement guaranties and indemnities in the form required by the
Existing Loan Documents. Investor shall, and shall cause the Company and the
Subsidiaries that assume and become borrowers under the Existing Loans to,
indemnify, defend and hold Owner, and its direct and indirect equity owners that
are borrowers and/or guarantors under the Existing Loans, harmless from and
against any claims, damages, losses, liabilities, judgments, costs and expenses,
including, but not limited to, attorneys’ fees and disbursements arising under
the Existing Loan Documents from and after the Closing Date, such indemnity to
survive the Closing.

(c) Investor shall comply with all of its obligations under the Existing Lender
Consent Letter Agreement and shall cooperate with the Existing Lenders and with
Owner, and act diligently and in good faith, to expeditiously consummate Loan
Assumption. Without limiting the foregoing or any of the other provisions of
this Section 38, Investor shall dedicate and devote all necessary resources,
make all required submission and deliveries to the Existing Lenders and their
respective servicers, timely respond to all requirements and requests of any
Existing Lenders and their respective servicers, and otherwise exercise all due
diligence to complete and close the Loan Assumptions by the original Scheduled
Closing Date (i.e., June 9, 2008). If the Loan Assumption is not ready to close
by such date, then Investor shall have the right, if it so elects and without
any abatement in the Macklowe Distribution, to adjourn such original Scheduled
Closing Date, from time to time, to a business day on or before July 9, 2008 by
written notice thereof to Owner given no later than the Scheduled Closing Date,
time being of the essence. If Investor elects to adjourn the original Scheduled
Closing Date as

 

- 80 -



--------------------------------------------------------------------------------

provided in the foregoing sentence, then Investor and BPLP shall be obligated,
on a joint and several basis, to pay to Owner a per diem amount equal to Three
Hundred Fifty Thousand Dollars ($350,000) per day for each day from and after
June 9, 2008 through the earliest to occur of the Closing Date or termination of
this Agreement or the last day of such adjournment period, which amount shall be
payable on the earliest to occur of such dates (and which amount shall be due
and payable whether or not the Closing occurs and which shall be
non-refundable). BPLP is countersigning this Agreement to indicate its agreement
to be bound by and liable under this Section 38(c), for such per diem amount.

(d) Investor shall timely pay (i) all attorneys’ fees and costs of the Existing
Lenders, their respective servicers, and any rating agencies required to be paid
in connection with the proposed transactions contemplated in this Agreement, as
and when required to be paid by any of the Existing Lenders, their respective
servicers, and any such agencies, whether or not any Closing occurs or the Loan
Assumption closes, which amounts shall be non-refundable hereunder and Owner
shall have no liability to Investor therefor whatsoever, (ii) all premiums and
fees for title examination (including the cost of the any title commitment for
an owner’s or lender’s policy of title insurance) and title insurance and
endorsements obtained and all related charges and survey costs in connection
therewith, including, without limitation, endorsements and mezzanine
endorsements and/or UCC insurance policies to be issued to the Existing Lenders
in connection with the assumption of the Existing Loans to the extent required
by Existing Lenders, and (iii) all other fees, costs and expenses, if any,
required to be paid to the Existing Lenders, their respective servicers and any
rating agencies in connection with the assumption of the Existing Loans pursuant
to the terms of the Existing Loans and the Existing Lender Consent Letter
Agreement.

(e) At the Closing, (i) in addition to the Macklowe Distribution, Investor shall
cause the Company to reimburse Owner, in the same manner as is provided for
herein for the payment of the Macklowe Distribution, for (A) any and all
deposits, reserves and escrows being held as of the Closing Date by the Existing
Lenders (or their servicers) under the Existing Loan Documents, for real estate
taxes, insurance, deferred maintenance, capital replacements, re-letting costs
and/or tenant improvements and leasing commissions, and debt service, as
applicable (the “Existing Lender Reserves and Escrows”) and (B) subject to
adjustment in accordance with proration provisions specified herein, any and all
other funds derived from the Premises held by the Existing Lenders (or their
servicer) in any lockbox or other account or sub-account, and (ii) Owner shall
assign all of Owner’s right, title and interest in the Existing Lender Reserves
and Escrows to the Company or the Subsidiary Owner. Notwithstanding the
foregoing, but subject to approval and acceptance by the Existing Lenders,
Investor shall have the option, in lieu of causing to the Company reimburse
Owner for the Existing Lender Reserves and Escrows (or any portion thereof) as
provided above, to cause the Existing Lenders to release the Existing Lender
Reserves and Escrows (or applicable portion thereof) to Owner at the Closing by
wire transfer of immediately available federal funds by delivering to the
Existing Lenders a guaranty covering such amounts, in such form as may be
required by the Existing Lenders, from BPLP (or BPLP and its investors in the
Premises, on a joint and several basis), subject to satisfying the Existing
Lenders’ credit rating and other requirements.

 

- 81 -



--------------------------------------------------------------------------------

(f) Notwithstanding anything to the contrary contained herein, Owner shall not
have the right to adjourn the Scheduled Closing Date to a date that occurs after
September 9, 2008 (as to which date time shall be of the essence).

[NO FURTHER TEXT ON THIS PAGE; SIGNATURE PAGES FOLLOW]

 

- 82 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Owner, Investor and the Company have caused this Agreement
to be executed the day and year first above written.

 

OWNER:   

FIFTH AVENUE 58/59 ACQUISITION CO. L.P.,

a Delaware limited partnership

   By:  

Fifth Avenue 58/59 Acquisition Co. GP Corp.,

a Delaware corporation, its general partner

     By:  

/s/ William Macklowe

     Name:   William Macklowe      Title:   Vice President INVESTOR:    BP 767
FIFTH LLC, a Delaware limited liability company    By:   Boston Properties
Limited Partnership, member      By:   Boston Properties, Inc., general partner
     By:  

/s/ Mortimer B. Zuckerman

     Name:   Mortimer B. Zuckerman      Title:   Chairman THE COMPANY:    767
VENTURE, LLC, a Delaware limited liability company    By:   Boston Properties
Limited Partnership, member      By:   Boston Properties, Inc., general partner
     By:  

/s/ Mortimer B. Zuckerman

     Name:   Mortimer B. Zuckerman      Title:   Chairman



--------------------------------------------------------------------------------

For purposes of Section 10(h), Section 18, Section 20(c)(i),

and Section 38(c):

BOSTON PROPERTIES LIMITED PARTNERSHIP,

a Delaware limited partnership

 

By:  

Boston Properties, Inc., a Delaware

corporation, its general partner

  By:  

/s/ Mortimer B. Zuckerman

  Name:   Mortimer B. Zuckerman   Title:   Chairman



--------------------------------------------------------------------------------

The undersigned hereby acknowledges and

consents to the provisions of Sections 4(b) and 34(c):

Fidelity National Title Insurance Company,

as Escrow Agent

 

By:  

/s/ Nick DeMartini

Name:   Nick DeMartini Title:   SVP